Exhibit 10.11

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated
as of November 17, 2010 (this “Amendment”), by and among MCCORMICK & SCHMICK
ACQUISITION CORP., a Delaware corporation (“MSAC”) and THE BOATHOUSE RESTAURANTS
OF CANADA, INC., a British Columbia corporation (collectively, the “Borrowers”),
MCCORMICK & SCHMICK TEXAS, INC., a Texas corporation (“M&S Texas”) and
MCCORMICK & SCHMICK NATIONAL HARBOR LIQUOR, INC. (“National Harbor” and together
with M&S Texas, the “New Subsidiaries” and each a “New Subsidiary”) the lenders
from time to time party thereto (the “Lenders”), and BANK OF AMERICA, N.A., as
administrative agent for itself and the Lenders (in such capacity, the
“Administrative Agent”), amends certain provisions of the Amended and Restated
Revolving Credit Agreement, dated as of December 28, 2007 (as amended and in
effect from time to time, the “Credit Agreement”), by and among the Borrowers,
the Lenders, the Administrative Agent and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, successor by merger to Banc of America Securities LLC, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as joint arrangers and joint book runners.

WHEREAS, the Borrowers and the Lenders desire to amend the Credit Agreement as
more fully provided herein below; and

WHEREAS, subject to the terms and conditions set forth in this Amendment, the
Lenders and the Administrative Agent agree to amend the Credit Agreement as
provided in this Amendment.

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

§1. Defined Terms. Terms not otherwise defined herein which are defined in the
Credit Agreement shall have the same respective meanings herein as therein.

§2. Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 7 of this Amendment, the text of the Credit
Agreement is hereby amended as set forth in Exhibit A attached hereto. For the
avoidance of doubt, the Schedules and Exhibits to the Credit Agreement are not
amended by this Amendment, except as specifically set forth in Sections 3 and 4
of this Amendment.

§3. Amendment to Schedules. Schedules 1, 8.3, 8.4.2, 8.6, 8.7, 8.8, 8.9, 8.15,
8.16, 8.18, 8.19, 8.20, 8.22, 8.24 10.1, 10.2, 10.3 and 17.8 to the Credit
Agreement are hereby amended and restated in its entirety with the respective
schedule attached hereto as Exhibit B.

§4. Amendment to Exhibit C to Credit Agreement. Exhibit C to the Credit
Agreement is hereby amended and restated in its entirety with Exhibit C attached
hereto as Exhibit C.



--------------------------------------------------------------------------------

§5. Joinder to Guaranty. Each New Subsidiary, pursuant to §9.14 of the Credit
Agreement, hereby agrees to become a Guarantor under, and does hereby join and
become a party to, the Guaranty as a Guarantor (as such term is defined in the
Guaranty), having all of the rights and assuming all of the obligations and
liabilities of a Guarantor thereunder, including, without limitation, joint and
several liability for all of the Obligations pursuant to and in accordance with
§2 of the Guaranty, and agrees to become bound by each of the representations
and warranties, covenants and waivers set forth therein.

§6. Joinder to the Guarantor Stock Pledge Agreement. Each New Subsidiary,
pursuant to §9.14 of the Credit Agreement, hereby agrees to be bound by the
applicable provisions of the Guarantor Stock Pledge Agreement in all respects as
if it was an original signatory thereto as a “Company” thereunder. Each New
Subsidiary hereby further consents to be bound by the provisions of §§4.1, 6 and
7 of the Borrower Stock Pledge Agreement and hereby agrees to cooperate fully
and in good faith with the Collateral Agent in carrying out such provisions.

§7. Conditions to Effectiveness. This Amendment shall become effective upon the
receipt by the Administrative Agent of each of the following:

(a) a fully-executed counterpart hereof signed by the Borrowers, each Guarantor
and each Lender;

(b) for each Borrower and each Guarantor, a certificate in form and substance
reasonably satisfactory to the Administrative Agent certified by an officer of
such entity attaching (i) a certified copy or a file stamped copy from the
Secretary of State of the state of incorporation (or formation), as applicable,
of (x) such entity’s certificate or articles of incorporation (or certificate or
articles of organization, as applicable), and (y) a good standing certificate
for such entity, each of which shall be certified as of a date which is no more
than twenty days prior to the date hereof, (ii) the bylaws (or operating
agreement, as applicable) of such entity, (iii) authorizing resolutions of board
of directors (or manager, as applicable) of such entity, (iv) an incumbency
certificate for the officers of such entity authorized to sign this Amendment
and (v) foreign qualifications for each such entity in each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;

(c) a fully executed Assignment and Assumption Agreement, executed by each of
the Assignors identified therein and each of the Assignees identified therein,
in form and substance reasonably satisfactory to the Administrative Agent, which
Assignment and Assumption Agreement shall be effective substantially
contemporaneously with this Amendment;

(d) fully executed Notes executed by the Borrowers in favor of each Lender
requesting a Note;

(e) receipt by the Administrative Agent of the notes existing under the Credit
Agreement prior to the Third Amendment Date;

(f) payment of all accrued and unpaid interest and fees through the Third
Amendment Date;



--------------------------------------------------------------------------------

(g) a favorable opinion of Davis Wright Tremaine LLP, counsel for the Borrowers
and the Guarantors in form, scope and substance reasonably satisfactory to the
Administrative Agent;

(h) an amended and restated fee letter, executed by each of the Borrowers, in
form and substance reasonably satisfactory to the Administrative Agent, and
payment of the fees specified therein;

(i) payment by wire transfer in immediately available funds of the upfront fee
in an amount equal to $300,000 for the pro rata account of the Lenders;

(j) all reasonable unpaid fees and expenses of the Administrative Agent’s
counsel, Morgan, Lewis & Bockius LLP, shall have been paid;

(k) the Security Documents shall be effective to create in favor of the
Administrative Agent a legal, valid and enforceable first priority (except for
Permitted Liens entitled to priority under applicable law) security interest in
and lien upon the Collateral. All filings, recordings, deliveries of instruments
and other actions necessary in the reasonable opinion of the Administrative
Agent to protect and preserve such security interests shall have been duly
effected. The Administrative Agent shall have received evidence thereof in form
and substance reasonably satisfactory to the Administrative Agent;

(l) the Administrative Agent shall have received a UCC-1 financing statement
from each New Subsidiary in form and substance reasonably satisfactory to the
Administrative Agent and is hereby authorized by such New Subsidiary to file the
UCC-1 financing statement or to take such actions necessary to complete the
filing of the UCC-1 financing statement in accordance with the Guarantor Stock
Pledge Agreement;

(m) the Administrative Agent shall have received from each New Subsidiary the
results of Uniform Commercial Code searches with respect to the Collateral,
indicating no liens other than Permitted Liens and otherwise in form and
substance reasonably satisfactory to the Administrative Agent;

(n) the Administrative Agent shall have received from the Guarantors an updated
Annex A to the Borrower Stock Pledge Agreement, attached hereto as Exhibit D;

(o) the Administrative Agent shall have received stock certificates representing
(i) 100% of the issued and outstanding Stock of M&S Texas and (ii) 100% of the
Class A Stock of the Stock of National Harbor, in each case, pledged by
McCormick & Schmick Acquisition Corp. pursuant to the Guarantor Stock Pledge
Agreement together with an instrument of transfer duly executed in blank and
otherwise, in form and substance satisfactory to the Administrative Agent; and

(p) such other approvals or documents as the Administrative Agent may reasonably
request.



--------------------------------------------------------------------------------

§8. Representations and Warranties of Borrowers. Each Borrower hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties in the Credit Agreement. The representations
and warranties of such Borrower contained in the Credit Agreement (as amended
hereby) (subject to any materiality qualifier contained therein) and the other
Loan Documents were true and correct as of the date when made and continue to be
true and correct on the date hereof, except to the extent that such
representations and warranties relate expressly to an earlier date.

(b) Ratification, Etc. Except as expressly amended hereby, the Credit Agreement,
the other Loan Documents and all documents, instruments and agreements related
thereto, are hereby ratified and confirmed in all respects and shall continue in
full force and effect. The Credit Agreement, together with this Amendment, shall
be read and construed as a single agreement. All references in the Loan
Documents to the Credit Agreement or any other Loan Document shall hereafter
refer to the Credit Agreement or any other Loan Document as amended hereby.

(c) Authority, Etc. The execution and delivery by such Borrower of this
Amendment and the performance by such Borrower and the other Credit Parties of
all of their respective agreements and obligations under the Credit Agreement
and the other Loan Documents as amended hereby, are within the corporate
authority of such Borrower and such Credit Parties, as applicable, and have been
duly authorized by all necessary corporate action on the part of such Borrower
and such Credit Parties.

(d) Enforceability of Obligations. This Amendment and the Credit Agreement and
the other Loan Documents as amended hereby constitute the legal, valid and
binding obligations each of the Credit Parties enforceable against each of the
Credit Parties in accordance with their terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, whether enforcement is sought by a proceeding in equity or at law.

(e) No Default. After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.

(f) Event of Default. By its signature below, each Borrower and each Credit
Party agrees that it shall constitute an Event of Default if any representation
or warranty made herein (each of which shall be made without reference to any
materiality qualifier therein) should be materially false or misleading when
made.

§9. Representations and Warranties of M&S Texas. M&S Texas hereby acknowledges,
represents and warrants, the following:

(a) it is a Texas corporation;



--------------------------------------------------------------------------------

(b) it is a wholly-owned subsidiary of McCormick & Schmick Acquisition Corp.;

(c) its principal place of business is located at 1414 NW Northrup St., Suite
700, Portland, Oregon 97209-2798;

(d) its books and records are kept at 1414 NW Northrup St., Suite 700, Portland,
Oregon 97209-2798;

(e) it is in compliance with all of the provisions of the Guaranty applicable to
it as a Guarantor;

(f) each of the representations and warranties set forth in §4 of the Guaranty
is true and correct in all material respects with respect to M&S Texas as of the
date hereof (except to the extent of changes resulting from transactions
contemplated or permitted by the Credit Agreement and the other Loan Documents
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and except to the extent that such
representations and warranties relate expressly to an earlier date); and

(g) to the knowledge of M&S Texas, no approval or consent of, or filing with,
any governmental agency or authority is required to make valid and legally
binding the execution, delivery or performance by M&S Texas of this Agreement,
the Guaranty or the other Loan Documents.

§10. Representations and Warranties of National Harbor. National Harbor hereby
acknowledges, represents and warrants, the following:

(a) it is a Maryland corporation;

(b) it is a subsidiary of McCormick & Schmick Acquisition Corp.;

(c) its principal place of business is located at 1414 NW Northrup St., Suite
700, Portland, Oregon 97209-2798;

(d) its books and records are kept at 1414 NW Northrup St., Suite 700, Portland,
Oregon 97209-2798;

(e) it is in compliance with all of the provisions of the Guaranty applicable to
it as a Guarantor;

(f) each of the representations and warranties set forth in §4 of the Guaranty
is true and correct in all material respects with respect to National Harbor as
of the date hereof (except to the extent of changes resulting from transactions
contemplated or permitted by the Credit Agreement and the other Loan Documents
and changes occurring in the ordinary course of business that singly or in the
aggregate are not materially adverse, and except to the extent that such
representations and warranties relate expressly to an earlier date); and



--------------------------------------------------------------------------------

(g) to the knowledge of National Harbor, no approval or consent of, or filing
with, any governmental agency or authority is required to make valid and legally
binding the execution, delivery or performance by National Harbor of this
Agreement, the Guaranty or the other Loan Documents.

§11. Post-Closing Covenant. The Borrowers hereby covenant and agree that, within
ten (10) Business Days after the date hereof, the Borrowers shall have delivered
to the Administrative Agent (i) a favorable legal opinion with respect to
Maryland law from Ballard Spahr LLP, special counsel to National Harbor,
addressed to the Lenders and the Administrative Agent, dated as of the date
hereof, in form and substance reasonably satisfactory to the Administrative
Agent, and (ii) a favorable legal opinion with respect to Texas law from
Thompson & Knight LLP, special counsel to M&S Texas, addressed to the Lenders
and the Administrative Agent, dated as of the date hereof, in form and substance
reasonably satisfactory to the Administrative Agent.

§12. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. Nothing contained in this Amendment shall in
any way prejudice, impair or effect any rights or remedies of the Administrative
Agent or any Lender or any Borrower or any other Credit Party under the Credit
Agreement or the other Loan Documents.

§13. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument.

§14. Expenses. Pursuant to Section 17.2 of the Credit Agreement, all reasonable,
out of pocket costs and expenses incurred or sustained by the Administrative
Agent in connection with this Amendment, including the fees and disbursements of
legal counsel for the Administrative Agent in producing, reproducing and
negotiating the Amendment, will be for the account of the Borrowers whether or
not this Amendment is consummated.

§15. Miscellaneous. THIS AMENDMENT IS A CONTRACT UNDER THE LAWS OF THE STATE OF
NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW). The captions in this Amendment are for convenience
of reference only and shall not define or limit the provisions hereof.

[Remainder of page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Borrowers:  

MCCORMICK & SCHMICK ACQUISITION

CORP.

  By:  

/s/ William T. Freeman

    Name: William T. Freeman     Title: CEO   THE BOATHOUSE RESTAURANTS OF
CANADA, INC.   By:  

/s/ William T. Freeman

    Name: William T. Freeman     Title: CEO



--------------------------------------------------------------------------------

New Subsidiaries:   MCCORMICK & SCHMICK TEXAS, INC.   By:  

/s/ William T. Freeman

    William T. Freeman, President   MCCORMICK & SCHMICK NATIONAL HARBOR LIQUOR,
INC.   By:  

/s/ Khanh Phuong Collins

    Khanh Phuong Collins, President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent   By:  

/s/ William A. Cessna

    Name: William A. Cessna     Title: Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender   By:  

/s/ John H. Schmidt

    Name: John H. Schmidt     Title: Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender   By:  

/s/ Stephen A Leon

    Name: Stephen A Leon     Title: Managing Director



--------------------------------------------------------------------------------

The parties listed below have executed this Amendment as of the date first above
written solely for the purpose of acknowledging and agreeing that they will
assume to roles of arranger and book runner, as applicable, under the Credit
Agreement.

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED successor by merger to, Banc
of America Securities LLC, as arranger and book runner By:  

/s/ Charles Brinby

  Name: Charles Brinby   Title: Director



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as arranger and book runner By:  

/s/ Michael D. Poole

  Name: Michael D. Poole   Title: Managing Director



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTY

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrowers’ execution thereof, (b) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrowers under the Credit Agreement (as amended hereby); (c) acknowledge and
confirm that the liens and security interests granted pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (d) acknowledges, affirms and agrees
that such Guarantor does not have any defense, claim, cause of action,
counterclaim, offset or right of recoupment of any kind or nature against any of
their respective obligations, indebtedness or liabilities under the Loan
Documents to the Administrative Agent or any Lender and (e) acknowledges the
joinder of McCormick & Schmick Texas, Inc. and McCormick & Schmick National
Harbor Liquor, Inc. to the Guaranty and to the Guarantor Stock Pledge Agreement
affected hereby.

Guarantors:

 

MCCORMICK & SCHMICK’S SEAFOOD RESTAURANTS, INC. By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK ACQUISITION CORP. II
By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK RESTAURANT CORP. By:
 

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO



--------------------------------------------------------------------------------

 

MCCORMICK & SCHMICK MARYLAND LIQUOR, INC. By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK ACQUISITION I TEXAS,
INC. By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK ACQUISITION II
TEXAS, INC. By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK ACQUISITION TEXAS,
LP By:   McCormick & Schmick Acquisition I Texas, Inc., its General Partner By:
 

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK ACQUISITION III
TEXAS, INC. By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO



--------------------------------------------------------------------------------

 

MCCORMICK & SCHMICK’S ATLANTA II, LLC By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: Manager

MCCORMICK & SCHMICK’S HACKENSACK,

LLC

By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: Manager MCCORMICK & SCHMICK ORLANDO, LLC By:
 

/s/ William T. Freeman

  Name: William T. Freeman   Title: Manager MCCORMICK & SCHMICK DALLAS, LP By:  
McCormick & Schmick Acquisition I Texas, Inc., its General Partner By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO

MCCORMICK & SCHMICK DALLAS LIQUOR,

INC.

By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO



--------------------------------------------------------------------------------

 

MCCORMICK & SCHMICK AUSTIN, LP By:   McCormick & Schmick Acquisition I Texas,
Inc., its General Partner By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK AUSTIN LIQUOR, INC.
By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK PROMOTIONS, LLC By:
  McCormick & Schmick Restaurant Corp., its manager By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK AUSTIN DOMAIN
LIQUOR, INC. By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO



--------------------------------------------------------------------------------

 

MCCORMICK & SCHMICK AUSTIN DOMAIN, LP By:   McCormick & Schmick Acquisition I
Texas, Inc., its General Partner By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO MCCORMICK & SCHMICK ANNAPOLIS LIQUOR,
INC. By:  

/s/ Douglas Schmick

  Name: Douglas Schmick   Title: President MCCORMICK & SCHMICK SEAFOOD MARKETS,
INC. By:  

/s/ William T. Freeman

  Name: William T. Freeman   Title: CEO



--------------------------------------------------------------------------------

EXHIBIT A

[Please see Attached]



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

Dated as of December 28, 2007

among

MCCORMICK & SCHMICK ACQUISITION CORP. and

THE BOATHOUSE RESTAURANTS OF CANADA, INC.

(collectively, the “Borrowers”),

THE LENDERS LISTED ON SCHEDULE 1 HERETO,

BANK OF AMERICA, N.A., as Administrative Agent and as Collateral Agent,

with

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED successor by merger to, Banc
of America Securities LLC and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Joint
Lead Arrangers and Joint Book Runners



--------------------------------------------------------------------------------

1.    DEFINITIONS AND RULES OF INTERPRETATION    1.1.    Definitions    1.2.   
Rules of Interpretation 2.    THE LOAN FACILITIES    2.1.    Domestic Loan
Facility       2.1.1.    Commitment to Lend Domestic Loans       2.1.2.   
Commitment to Lend Canadian Loans       2.1.3.    Commitment Fee       2.1.4.   
Reduction of Total Commitment       2.1.5.    The Notes    2.2.    Interest on
Revolving Credit Loans    2.3.    Requests for Revolving Credit Loans    2.4.   
Conversion Options       2.4.1.    Conversion to Different Type of Revolving
Credit Loan       2.4.2.    Continuation of Type of Revolving Credit Loan      
2.4.3.    Eurodollar Rate Loans    2.5.    Funds for Revolving Credit Loans   
   2.5.1.    Funding Procedures       2.5.2.    Advances by the Administrative
Agent    2.6.    Repayment of Revolving Credit Loans       2.6.1.    Maturity   
   2.6.2.    Mandatory Repayments of the Revolving Credit Loans       2.6.3.   
Mandatory Repayments of the Canadian Loans       2.6.4.    Optional Repayments
of the Revolving Credit Loans       2.6.5.    Application of Payments Prior to
an Event of Default    2.7.    Notices to the Administrative Agent    2.8.   
Currency of Payments    2.9.    Interest Act (Canada)    2.10.    Criminal Rate
of Interest - Canada    2.11.    Defaulting Lenders 3.    ADDITIONAL FINANCING
4.    MANDATORY REPAYMENT OF REVOLVING CREDIT LOANS    4.1.    Proceeds of
Certain Events



--------------------------------------------------------------------------------

   4.2.    Application of Payments    4.3.    Delivery of Proceeds 5.    LETTERS
OF CREDIT    5.1.    Letter of Credit Commitments       5.1.1.    Commitment to
Issue Letters of Credit       5.1.2.    Letter of Credit Applications      
5.1.3.    Terms of Letters of Credit       5.1.4.    Reimbursement Obligations
of Lenders       5.1.5.    Participations of Lenders    5.2.    Reimbursement
Obligation of the Domestic Borrower    5.3.    Letter of Credit Payments    5.4.
   Obligations Absolute    5.5.    Reliance by Issuer    5.6.    Letter of
Credit Fee    5.7.    Existing Letters of Credit    5.8    Cash Collateral 6.   
CERTAIN GENERAL PROVISIONS    6.1.    Fees    6.2.    Funds for Payments      
6.2.1.    Payments to the Administrative Agent or Collateral Agent       6.2.2.
   No Offset, etc       6.2.3.    Non-U.S. Lenders       6.2.4.    Exclusion   
   6.2.5.    Survival    6.3.    Computations    6.4.    Inability to Determine
Eurodollar Rate or Canadian Eurodollar Rate    6.5.    Illegality    6.6.   
[Intentionally Omitted]    6.7.    Additional Costs, etc    6.8.    Capital
Adequacy    6.9.    Certificate; Replacement of Lenders    6.10.    Indemnity   
6.11.    Interest After Default



--------------------------------------------------------------------------------

      6.11.1.    Overdue Amounts       6.11.2.    Amounts Not Overdue      
6.11.3.    Letters of Credit    6.12.    Concerning Joint and Several Liability
of the Borrowers 7.    COLLATERAL SECURITY AND GUARANTIES    7.1.    Security of
the Domestic Borrower    7.2.    Guaranty and Security of the Guarantors 8.   
REPRESENTATIONS AND WARRANTIES    8.1.    Corporate Authority       8.1.1.   
Incorporation; Good Standing       8.1.2.    Authorization       8.1.3.   
Enforceability    8.2.    Governmental Approvals    8.3.    Title to Properties;
Leases    8.4.    Financial Statements and Projections       8.4.1.    Fiscal
Year; Fiscal Quarters       8.4.2.    Financial Statements       8.4.3.   
Projections    8.5.    No Material Adverse Changes, etc    8.6.    Franchises,
Patents, Copyrights, etc    8.7.    Litigation    8.8.    Material Contracts; No
Materially Adverse Contracts, etc    8.9.    Compliance with Other Instruments,
Laws, etc    8.10.    Tax Status    8.11.    No Event of Default    8.12.   
Holding Company and Investment Company Acts    8.13.    Absence of Financing
Statements, etc    8.14.    Perfection of Security Interest    8.15.    Certain
Transactions    8.16.    Employee Benefit Plans       8.16.1.    Domestic
Employee Benefit Plans       8.16.2.    Canadian Employee Benefit Plans    8.17.
   Use of Proceeds



--------------------------------------------------------------------------------

      8.17.1.    General       8.17.2.    Regulations U and X       8.17.3.   
Ineligible Securities    8.18.    Environmental Compliance    8.19.   
Subsidiaries, etc    8.20.    Bank Accounts    8.21.    Solvency    8.22.   
Restaurants    8.23.    Franchise Agreements    8.24.    Leases    8.25.   
Disclosure    8.26.    Compliance with OFAC Rules and Regulations    8.27.   
Foreign Assets Control Regulation, Etc 9.    AFFIRMATIVE COVENANTS    9.1.   
Punctual Payment    9.2.    Maintenance of Office    9.3.    Records and
Accounts    9.4.    Financial Statements, Certificates and Information    9.5.
   Notices       9.5.1.    Defaults       9.5.2.    Environmental Events      
9.5.3.    Notification of Claim against Collateral       9.5.4.    Notice of
Litigation and Judgments       9.5.5.    Notice of Bank Accounts    9.6.   
Legal Existence; Maintenance of Properties    9.7.    Insurance    9.8.    Taxes
   9.9.    Inspection of Properties and Books, etc       9.9.1.    General      
9.9.2.    Communications with Accountants    9.10.    Compliance with Laws,
Contracts, Licenses, and Permits    9.11.    Employee Benefit Plans    9.12.   
Use of Proceeds



--------------------------------------------------------------------------------

   9.13.    Conduct of Business; Restaurants    9.14.    Additional Subsidiaries
   9.15.    Further Assurances 10.    CERTAIN NEGATIVE COVENANTS    10.1.   
Restrictions on Indebtedness    10.2.    Restrictions on Liens       10.2.1.   
Permitted Liens       10.2.2.    Restrictions on Negative Pledges and Upstream
Limitations    10.3.    Restrictions on Investments    10.4.    Restricted
Payments    10.5.    Mergers; Disposition of Assets; Acquisitions       10.5.1.
   Mergers       10.5.2.    Disposition of Assets       10.5.3.    Acquisitions
   10.6.    Sale and Leaseback    10.7.    Compliance with Environmental Laws   
10.8.    Employee Benefit Plans    10.9.    Business Activities    10.10.   
Fiscal Year; Fiscal Quarters    10.11.    Transactions with Affiliates    10.12.
   Franchises    10.13.    Capitalization 11.    FINANCIAL COVENANTS    11.1.   
Consolidated Total Leverage Ratio    11.2.    Consolidated Fixed Charge Coverage
Ratio    11.3.    Capital Expenditures 12.    CLOSING CONDITIONS    12.1.   
Loan Documents    12.2.    Certified Copies of Governing Documents    12.3.   
Corporate or Other Action    12.4.    Incumbency Certificate    12.5.   
Validity of Liens    12.6.    Uniform Commercial Code Search Results



--------------------------------------------------------------------------------

   12.7.    Opinion of Counsel    12.8.    No Material Adverse Change    12.9.
   Financial Statements and Projections    12.10.    No Litigation    12.11.   
Consents and Approvals    12.12.    Employment Agreements; Employee Incentive
Plans    12.13.    Other Documentation    12.14.    Patriot Act Compliance   
12.15.    Payment of Fees and Expenses; 2004 Credit Agreement    12.16.   
Disbursement Instructions 13.    CONDITIONS TO ALL BORROWINGS    13.1.   
Representations True; No Event of Default    13.2.    No Legal Impediment   
13.3.    Proceedings and Documents 14.    EVENTS OF DEFAULT; ACCELERATION; ETC
   14.1.    Events of Default and Acceleration    14.2.    Termination of
Commitments    14.3.    Remedies    14.4.    Distribution of Collateral Proceeds
15.    THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT    15.1.    Appointment
and Authority    15.2.    Rights as a Lender    15.3.    Exculpatory Provisions
   15.4.    Reliance by Administrative Agent and Collateral Agent       15.4.1.
   General       15.4.2.    Non-Reliance on Administrative Agent, Collateral
Agent and Other Lenders       15.4.3.    Delegation of Duties    15.5.   
Payments       15.5.1.    Payments to the Administrative Agent or the Collateral
Agent       15.5.2.    Distribution by the Administrative Agent and Collateral
Agent    15.6.    Reimbursement by Lenders    15.7.    Resignation by the
Administrative Agent or Collateral Agent



--------------------------------------------------------------------------------

   15.8.    Administrative Agent May File Proof of Claims    15.9.    No Other
Duties, Etc 16.    ASSIGNMENT AND PARTICIPATION    16.1.    Successors and
Assigns; Conditions to Assignment    16.2.    Certain Representations and
Warranties; Limitations; Covenants    16.3.    Register    16.4.   
Participations    16.5.    Assignee or Participant Affiliated with the Borrowers
   16.6.    Miscellaneous Assignment Provisions 17.    PROVISIONS OF GENERAL
APPLICATIONS    17.1.    Setoff    17.2.    Expenses    17.3.    Indemnification
   17.4.    Waiver of Consequential Damages, Etc    17.5.    Judgment Currency
   17.6.    Treatment of Certain Confidential Information       17.6.1.   
Confidentiality    17.7.    Survival of Covenants, Etc    17.8.    Notices;
Effectiveness; Electronic Communication    17.9.    Governing Law    17.10.   
Headings    17.11.    Counterparts    17.12.    Entire Agreement, Etc    17.13.
   Waiver of Jury Trial    17.14.    Consents, Amendments, Waivers, Etc   
17.15.    Borrowers’ Representative    17.16.    Severability    17.17.   
Advertising, Promotion and Marketing    17.18    USA Patriot Act Notice   
17.19.    2004 Credit Agreement Superseded



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT is made as of December 28,
2007, by and among MCCORMICK & SCHMICK ACQUISITION CORP., a Delaware corporation
(the “Domestic Borrower”) and THE BOATHOUSE RESTAURANTS OF CANADA, INC., a
British Columbia corporation (the “Canadian Borrower”, and together with the
Domestic Borrower, the “Borrowers”), the lending institutions listed on
Schedule 1 as Lenders, BANK OF AMERICA, N.A., as administrative agent for itself
and such other Lenders (the “Administrative Agent”) and as collateral agent (the
“Collateral Agent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication
agent (the “Syndication Agent”) and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, successor by merger to, Banc of America Securities LLC, and Wells
Fargo Bank, National Association as joint lead arrangers (collectively, the
“Arranger”) and joint book runners (collectively, the “Book Runner”), and amends
and restates the Revolving Credit Agreement dated as of July 23, 2004 by and
among the Domestic Borrower, McCormick & Schmick Restaurant Corp., McCormick &
Schmick Maryland Liquor, Inc., McCormick & Schmick Acquisition I Texas, Inc.,
McCormick & Schmick Acquisition II Texas, Inc., McCormick & Schmick Acquisition
Texas LP, McCormick & Schmick Acquisition III Texas, Inc., McCormick & Schmick’s
Atlanta II, LLC, McCormick & Schmick’s Hackensack, LLC, McCormick & Schmick
Orlando, LLC, McCormick & Schmick Dallas, L.P., McCormick & Schmick Dallas
Liquor, Inc., McCormick & Schmick Austin, LP, McCormick & Schmick Austin Liquor,
Inc., the lending institutions listed on Schedule 1 thereto as Lenders, Bank of
America, N.A., (as successor in interest to Fleet National Bank), as
administrative agent and Banc of America Securities LLC, as arranger.

1. DEFINITIONS AND RULES OF INTERPRETATION.

1.1. Definitions. The following terms shall have the meanings set forth in this
§ 1 or elsewhere in the provisions of this Credit Agreement referred to below:

Acknowledgment and Consent to Assignment of L.P. Interests. The Amended and
Restated Acknowledgment and Consent, dated as of the Closing Date, and as the
same may be amended from time to time hereafter, among each entity the Equity
Interests of which are pledged as Collateral pursuant to the Guarantor
Partnership Pledge Agreement and the Collateral Agent and in form and substance
satisfactory to the Administrative Agent.

Acquired Assets. See § 1.1, definition of Permitted Acquisition.

Acquisition. Any transaction, or any series of related transactions, consummated
prior to or after the Closing Date, in which the Borrowers or any Subsidiary of
a Borrower (in one transaction or as the most recent transaction in a series of
transactions) (a) acquires any business or all or substantially all of the
assets of any Person or any division or business unit thereof, whether through
purchase of assets, merger or otherwise, (b) directly or indirectly acquires
control of at least a majority (in number of votes) of the Equity Interests of a
corporation which have ordinary voting power for the election of directors or
(c) directly or indirectly acquires control of a majority ownership in any
partnership or joint venture.



--------------------------------------------------------------------------------

Additional Security Documents. All pledge agreements, security agreements and
other security documents and all guarantees of the Obligations entered into
after the date hereof pursuant to § 9.14 and/or § 9.15.

Adjustment Date. The first day of the month immediately following the month in
which a Compliance Certificate is to be delivered by the Borrowers pursuant to
§ 9.4(c).

Administrative Agent. Bank of America, acting as agent for the Lenders and each
other Person appointed as the successor Administrative Agent in accordance with
§ 15.7.

Administrative Agent’s Office. The Administrative Agent’s office located at 100
Federal Street, Boston, Massachusetts 02110, or at such other location as the
Administrative Agent may designate in writing from time to time.

Administrative Agent’s Special Counsel. Morgan, Lewis & Bockius LLP or such
other counsel as may be approved by the Administrative Agent.

Affected Lenders. See § 6.9(c).

Affiliate. Any Person that would be considered to be an affiliate of any
Borrower or a Lender (as the context requires) under Rule 144(a) of the Rules
and Regulations of the Securities and Exchange Commission, as in effect on the
date hereof, if such Borrower or such Lender were issuing securities.

Annapolis Minority Shares means, collectively, (i) the one share of common stock
without par value of MSAL issued to Douglas L. Schmick and (ii) the one share of
common stock without par value of MSAL issued to Karen S. Petros.

Applicable Margin. For each period commencing on an Adjustment Date through the
date immediately preceding the next Adjustment Date (each a “Rate Adjustment
Period”), the Applicable Margin for purposes of calculating interest payable
with respect to Revolving Credit Loans (in each case, for Base Rate Loans,
Eurodollar Rate Loans and Canadian Eurodollar Rate Loans as set forth below),
for purposes of calculating the Letter of Credit Fee and for purposes of
calculating the Commitment Fee, as applicable, shall be the applicable
percentage set forth below with respect to each such Revolving Credit Loan, the
Letter of Credit Fee or the Commitment Fee, as the case may be, corresponding to
the Consolidated Total Leverage Ratio, as determined for the most recent
Reference Period ending immediately prior to the applicable Rate Adjustment
Period:

 

Revolving Credit Loans

Level

 

Consolidated

Total Leverage

Ratio

 

Base Rate

Loans

 

Eurodollar

Rate Loans,

and Letter of

Credit Fee

 

Canadian

Eurodollar

Rate Loans

 

Commitment

Fee

I

  ³1.25:1.00   3.00%   4.00%   4.10%   0.625%

II

  <1.25:1.00 but ³ 0.50:1.00   2.75%   3.75%   3.85%   0.625%

III

  < 0.50:1.00   2.50%   3.50%   3.60%   0.50%



--------------------------------------------------------------------------------

provided that, from the Third Amendment Date through the date immediately
preceding the first Adjustment Date following the delivery of the Compliance
Certificate relating to FQ1 2011, the Applicable Margin shall be that percentage
corresponding to Level II.

Notwithstanding the foregoing, if the Borrowers fail to deliver any Compliance
Certificate pursuant to § 9.4(c) hereof, then for the period commencing on the
date after the day on which such Compliance Certificate was due through the date
which is five (5) Business Days after such Compliance Certificate is delivered,
the Applicable Margin shall be that percentage corresponding to Level I in the
table above. In the event either the Borrowers or the Administrative Agent
determines, in good faith, that the calculation of the Consolidated Total
Leverage Ratio on which the Applicable Margin for any particular period was
determined is inaccurate and, as a consequence thereof, the Applicable Margin
was lower than it would have been, (i) the Borrowers shall immediately deliver
to the Administrative Agent a correct Compliance Certificate for such period
(and if such Compliance Certificate is not accurately restated and delivered
within 5 days after the first discovery of such inaccuracy, then Level I shall
apply retroactively for such period notwithstanding any subsequent restatement
thereof after such 5 day period), (ii) the Administrative Agent shall determine
and notify the Borrowers of the amount of interest that would have been due in
respect of any outstanding Obligations during such period had the Applicable
Margin been calculated based on the correct Consolidated Total Leverage Ratio
(or the Level I Applicable Margin if such corrected Compliance Certificate was
not delivered) and (iii) the Borrowers shall promptly pay to the Administrative
Agent the difference between that amount and the amount actually paid in respect
of such period. The foregoing notwithstanding shall in no way limit the rights
of the Administrative Agent or the Lenders to exercise their rights to impose
the interest at the default rate as provided herein.

Applicable Pension Legislation. At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to a Borrower or any Subsidiary of a Borrower.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. Merrill Lynch, Pierce, Fenner & Smith Incorporated successor by merger
to, Banc of America Securities LLC and Wells Fargo Bank, National Association.

Asset Sale. Any one or series of related transactions in which a Borrower or any
Subsidiary of a Borrower conveys, sells, leases, licenses or otherwise disposes
of, directly or indirectly, any of its properties, businesses or assets
(including in connection with a sale and leaseback transaction and the sale or
issuance of Equity Interests of any Subsidiary other than to the Domestic
Borrower or any wholly-owned U.S. Subsidiary of the Domestic Borrower, but
excluding any dispositions included in the definition of “Casualty Event”)
whether owned on the Closing Date or thereafter acquired.

Assignment and Acceptance. See § 16.1.

Audited Financials. Collectively, the audited consolidated balance sheets of the
Borrowers and their Subsidiaries dated December 26, 2009 and the audited
consolidated statement of income and cash flow of the Borrowers and their
Subsidiaries for the fiscal year ended December 26, 2009 (in each case with
related footnote disclosures).



--------------------------------------------------------------------------------

Balance Sheet Date. December 26, 2009.

Bank of America. Bank of America, N.A.

Base Rate. For any day a fluctuating rate of interest per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate”, and (c) the Eurodollar Rate in effect for such day
that would apply to an Interest Period of one (1)-month beginning on such day
plus 1%. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

Base Rate Loans. Revolving Credit Loans bearing interest calculated by reference
to the Base Rate.

Book Runner. Merrill Lynch, Pierce, Fenner & Smith Incorporated, successor by
merger to Banc of America Securities LLC, and Wells Fargo Bank, National
Association.

Borrower(s). As defined in the preamble hereto.

Business Day. Any day (a) on which banking institutions in Boston, Massachusetts
and New York, New York, are open for the transaction of banking business, (b) in
the case of Eurodollar Rate Loans, which is a Eurodollar Business Day, and
(c) in the case of Canadian Eurodollar Rate Loans, which is a Canadian
Eurodollar Business Day.

Canadian Borrower. As defined in the preamble hereto.

Canadian Business Day. Any day, other than a Saturday, Sunday or day which shall
be in the Provinces of Ontario, Quebec, Alberta or British Columbia a legal
holiday or day on which banking institutions are required or authorized to
close.

Canadian Commitment. With respect to each Lender, such Lender’s Commitment
Percentage of the Total Canadian Commitments.

Canadian Dollar Equivalent. On any date of determination and with respect to any
amount of U.S. Dollars, the amount of Canadian Dollars that could be purchased
with that amount of U.S. Dollars, at the spot rate of exchange quoted by the
Administrative Agent in the foreign exchange market at or about 11:00 a.m. (New
York time) on the date two Business Days prior to the date as of which the
foreign exchange computation is made for the purchase of Canadian Dollars with
U.S. Dollars.

Canadian Dollars or CAN$. Canadian Dollars in lawful currency of Canada.

Canadian Employee. Any employee, consultant or contractor providing services in
Canada to the Canadian Borrower.



--------------------------------------------------------------------------------

Canadian Employee Benefits Legislation. The Canada Pension Plan Act, Pension
Benefits Standards Act, 1985 (Canada), the Income Tax Act (Canada), the Pension
Benefits Standards Act (British Columbia), the Labour Relations Code (British
Columbia), the Medicare Protection Act (British Columbia), the Employment
Standards Act (British Columbia), the Workers Compensation Act (British
Columbia), Canada Labour Code and any federal, provincial or local counterparts
or equivalents, in each case, as amended from time to time.

Canadian Employee Plan. All the employee benefit, health, welfare, supplemental
unemployment benefit, bonus, pension, profit sharing, deferred compensation,
stock compensation, stock purchase, retirement, hospitalization insurance,
medical, dental, legal, disability, vacation pay, overtime pay and similar plans
or arrangements or practices relating to the employees or former employees of
the Canadian Borrower.

Canadian Eurodollar Base Rate. For any Interest Period with respect to a
Canadian Eurodollar Rate Loan, the rate per annum equal to the British Bankers
Association Canadian LIBOR Rate (“Canadian BBA LIBOR”), as published by Reuters
(or other commercially available source providing quotations of Canadian BBA
LIBOR as designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Canadian Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Canadian Eurodollar Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Canadian Dollars for delivery on the first day of such Interest Period in same
day funds in the approximate amount of the Canadian Eurodollar Rate Loan being
made, continued or converted by Bank of America, Canadian Branch and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in the London interbank eurodollar market at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

Canadian Eurodollar Business Day. Any day on which commercial banks are open for
international business (including dealings in Canadian Dollar deposits) in
London or such other eurodollar interbank market as may be selected by the
Administrative Agent in its sole discretion acting in good faith.

Canadian Eurodollar Lending Office. Initially, the office of each Lender
designated as such in Schedule 1 hereto; thereafter, such other office of such
Lender, if any, that shall be making or maintaining Canadian Eurodollar Rate
Loans.

Canadian Eurodollar Rate. For any Interest Period with respect to a Canadian
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

 

Canadian

Eurodollar Rate =

  

Canadian Eurodollar Base Rate

1.00 – Canadian Eurodollar Reserve Percentage

  

Canadian Eurodollar Rate Loans. Revolving Credit Loans denominated in Canadian
Dollars bearing interest calculated by reference to the Canadian Eurodollar
Rate.



--------------------------------------------------------------------------------

Canadian Eurodollar Reserve Percentage. For any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or any comparable Canadian regulatory body for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Canadian Dollar denominated
Eurocurrency funding (currently referred to as “Eurocurrency liabilities”). The
Canadian Eurodollar Rate for each outstanding Canadian Eurodollar Rate Loan
shall be adjusted automatically as of the effective date of any change in the
Canadian Eurodollar Reserve Percentage.

Canadian Guaranty. A guaranty in form and substance satisfactory to the Lenders
and the Administrative Agent made after the Closing Date by a Canadian
Subsidiary of a Borrower in favor of the Lenders and the Administrative Agent
pursuant to which each Guarantor thereunder guaranties to the Lenders and the
Administrative Agent the payment and performance of the Canadian Obligations, as
the same may be amended from time to time.

Canadian Loan Note. See § 2.1.5(b).

Canadian Loan. See § 2.1.2.

Canadian Obligations. All indebtedness, obligations and liabilities of the
Canadian Borrower, to any of the Lenders, the Administrative Agent and the
Collateral Agent, individually or collectively, existing on the date of this
Credit Agreement or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Credit Agreement or any of the other Loan
Documents or any Interest Rate Agreement or in respect of any of the Canadian
Loans made or any of the Canadian Loan Notes or other instruments at any time
evidencing any thereof; and the obligations of the Domestic Borrower and each of
the Guarantors in their respective capacities as joint and several obligor or
guarantor in respect of any of the foregoing obligations.

Canadian Stock Pledge Agreement. The New York law Stock Pledge Agreement, dated
as of the Closing Date, and as the same may be amended from time to time
hereafter, between the Domestic Borrower and the Collateral Agent and in form
and substance satisfactory to the Collateral Agent.

Canadian Subsidiary. Any Subsidiary incorporated or formed in a jurisdiction of
Canada.

Capital Assets. Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.

Capital Expenditures. Amounts paid or Indebtedness incurred by the Borrowers or
any of their Subsidiaries (net of any tenant improvement allowances related to a
Restaurant) in connection with (i) the purchase or lease by a Borrower or any of
its Subsidiaries of Capital Assets that would be required to be capitalized and
shown on the balance sheet of such Person in accordance with GAAP, including
without limitation or duplication, maintenance capital, build-out and new store
expenditures, (ii) without duplication, Consolidated Restaurant Pre-Opening
Costs, and (iii) the lease of any assets by a Borrower or any of its



--------------------------------------------------------------------------------

Subsidiaries as lessee under any Synthetic Lease to the extent that such assets
would have been Capital Assets had the Synthetic Lease been treated for
accounting purposes as a Capitalized Lease.

Capitalized Leases. Leases under which a Borrower or any of its Subsidiaries is
the lessee or obligor, the discounted future rental payment obligations under
which are required to be capitalized on the balance sheet of the lessee or
obligor in accordance with GAAP.

Cash Collateralize. To pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, as
collateral for Letters of Credit or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the Administrative Agent or Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

Cash Equivalents. Any of the following: (a) marketable direct or guaranteed
obligations of the United States of America that mature within one (1) year from
the date of purchase by such Borrower; (b) demand deposits, certificates of
deposit, bank acceptances and time deposits of United States banks having total
assets in excess of $1,000,000,000; and (c) securities commonly known as
“commercial paper” issued by a corporation organized and existing under the laws
of the United States of America or any state thereof that at the time of
purchase have been rated and the ratings for which are not less than “P 1” if
rated by Moody’s, and not less than “A 1” if rated by S&P.

Casualty Event. With respect to any property (including any interest in
property) of a Borrower or any of its Subsidiaries, any loss of, damage to, or
condemnation or other taking of, such property for which such Person receives
insurance proceeds, proceeds of a condemnation award or other compensation.

CDOR. The average bankers’ acceptance rate as quoted on the Reuters Screen CDOR
page (or such other page as may, from time to time, replace such page on that
service for the purpose of displaying quotations for bankers’ acceptances
accepted by banks listed on Schedule I to the Bank Act (Canada)) at
approximately 10:00 a.m. (Eastern time) on the applicable date for bankers’
acceptances having a comparable maturity date of the applicable loan.

CERCLA. See § 8.18(a).

Change of Control. At any time, the occurrence of one or more of the following
events: (a) any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
(other than MSSR with respect to MSAC II), shall become, or obtain rights
(whether by means of warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rule 13(d)-3 and 13(d)-5 under the Exchange Act), directly
or indirectly, of 30% or more of the Voting Stock of either Parent, (b) the
replacement of a majority of the board of directors of a Parent or any of the
Borrowers over a two-year period from the directors who constituted the board of
directors of such Person at the beginning of such period, and such replacement
shall not have been approved by a vote of at least a majority of the board of
directors of such Person then still in



--------------------------------------------------------------------------------

office who either were members of such board of directors at the beginning of
such period or whose election as a member of such board of directors was
previously so approved; or (c) MSAC II shall cease to own directly one hundred
percent (100%) of the issued and outstanding Equity Interests of the Domestic
Borrower unless any such Equity Interests that are not owned by MSAC II are
owned by MSSR or one hundred percent (100%) of the issued and outstanding Equity
Interests of the Domestic Borrower shall cease to be pledged to the Collateral
Agent pursuant to a stock pledge agreement in form and substance satisfactory to
the Collateral Agent; or (d) the Domestic Borrower shall cease to own directly
or indirectly through a wholly owned U.S. Subsidiary one hundred percent
(100%) of the issued and outstanding Equity Interests of the Canadian Borrower.

Closing Date. The first date on which the conditions set forth in § 12 have been
satisfied and any Revolving Credit Loans are to be made or any Letter of Credit
is to be issued or continued hereunder.

Code. The Internal Revenue Code of 1986, as amended.

Collateral. All of the property, rights and interests of the Credit Parties and
their Subsidiaries that are or are intended to be subject to the Liens created
by the Security Documents.

Collateral Agent. Bank of America.

Commitment. With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make Revolving Credit Loans,
and to participate in the issuance, extension and renewal of Letters of Credit
for the account of, the Domestic Borrower, as the same may be reduced or
increased from time to time pursuant to § 3 or § 16 hereof; or if such
commitments are terminated pursuant to the provisions hereof, zero.

Commitment Fee. See § 2.1.3.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1 hereto as such Lender’s percentage of the Total Commitment as such
percentage may be adjusted pursuant to §2.11, § 3 or § 16.

Compliance Certificate. See § 9.4(c).

Concentration Account. Account number 3752149724 with Bank of America.

Consolidated or consolidated. With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrowers and their
Subsidiaries, consolidated in accordance with GAAP.

Consolidated EBITDA. With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated Pre-Tax Income of the Borrowers and their Subsidiaries
for such fiscal period, plus (b) in each case to the extent deducted in the
calculation of such Person’s Consolidated Pre-Tax Income and without
duplication, (i) depreciation and amortization for such period, plus
(ii) Consolidated Restaurant Pre-Opening Costs for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
plus (iv) non-cash charges for rental expenses for such period, plus (v) net
losses from sales of assets, whether or not extraordinary (excluding sales in
the ordinary course of business) for such period, plus (vi) non-cash impairment
charges in connection with the impairment of intangible assets and the
impairment or disposal of long-lived assets (including in connection with the
closure of



--------------------------------------------------------------------------------

restaurants) for such period, plus (vii) for any Reference Period ending on or
before the end of FQ4 2011, settlement payments made during such period in
connection with any of the pending litigation listed in Schedule 8.7, provided
that the aggregate amount of any such settlement payments which may be added
back to Consolidated Pre-Tax Income pursuant to this clause (vii) shall not
exceed the amount listed on Schedule 8.7 in the aggregate plus (viii) non-cash
stock compensation expenses incurred for such period plus (ix) for any fiscal
period through and including FQ4 2011, any severance charges incurred during
such fiscal quarter, provided that the aggregate amount for such fiscal quarter
of such severance charges which may be added back to Consolidated Pre-Tax Income
pursuant to this clause (ix) shall not exceed $500,000 and minus (c) to the
extent not deducted in the calculation of Consolidated Pre-Tax Income, (i) GAAP
deferred rent credits for such period and (ii) net gains on sales of assets for
such period, whether or not extraordinary (excluding sales in the ordinary
course of business), and other extraordinary gains for such period.

Consolidated EBITDAR. For any period, the sum of (a) the Consolidated EBITDA of
the Borrowers and their Subsidiaries for such period, plus (b) Consolidated
Rental Expense for such period.

Consolidated Fixed Charge Coverage Ratio. As at the end of any Reference Period,
the ratio of (a) Consolidated EBITDAR for the most recently completed Reference
Period to (b) the sum of (i) Consolidated Total Interest Expense for such
Reference Period plus (ii) Consolidated Rental Expense for such Reference
Period.

Consolidated Funded Indebtedness. With respect to the Borrowers and their
Subsidiaries, the sum, without duplication, of (a) the aggregate amount of
Indebtedness of the Borrowers and their Subsidiaries, on a consolidated basis,
to the extent relating to (i) the borrowing of money or the obtaining of credit,
including the issuance of notes or bonds or Indebtedness issued in connection
with the conversion of any Equity Interests, (ii) the deferred purchase price of
assets (other than trade payables incurred in the ordinary course of business),
(iii) Synthetic Leases and Capitalized Leases, and (iv) the maximum drawing
amount of all letters of credit (including Letters of Credit hereunder)
outstanding and bankers acceptances, plus (b) Indebtedness of the type referred
to in clause (a) of another Person guaranteed by the Borrowers and any of their
Subsidiaries; provided that, for the avoidance of doubt, subclause (i) shall not
include any derivative contracts (as defined below in the definition of
“Indebtedness”).

Consolidated Net Income (or Deficit). The consolidated net income (or deficit)
of the Borrowers and their Subsidiaries, after deduction of all expenses, taxes,
and other proper charges, determined in accordance with GAAP, after eliminating
therefrom all extraordinary non-recurring items of income.

Consolidated Pre-Tax Income. For any period, Consolidated Net Income (or
Deficit) for such period plus, to the extent deducted from the calculation of
Consolidated Net Income (or Deficit), income tax paid or payable for such
period, determined in accordance with GAAP.

Consolidated Rental Expense. For any period, all minimum base rental expense
paid in cash of the Borrowers and their Subsidiaries for the relevant Reference
Period, determined on a consolidated basis in accordance with GAAP, incurred
under any rental agreements or leases of real or personal property, including
space leases and ground leases, other than obligations in respect of any
Capitalized Leases and Synthetic Lease Obligations.



--------------------------------------------------------------------------------

Consolidated Restaurant Pre-Opening Costs. “Start-up costs” (as such term is
defined in SOP 98-5 published by the American Institute of Certified Public
Accountants) related to the acquisition, opening and organizing of new
Restaurants, such costs including, without limitation, the cost of feasibility
studies, staff training and recruiting, and travel costs for employees engaged
in such start-up activities.

Consolidated Total Interest Expense. For any period, the aggregate amount of
cash interest required to be paid by the Borrowers and their Subsidiaries during
such period on all Indebtedness of the Borrowers and their Subsidiaries
outstanding during all or any part of such period, whether such interest was or
is required to be reflected as an item of expense or capitalized, including
(a) payments consisting of interest in respect of any Capitalized Lease or any
Synthetic Lease, (b) commitment fees and letter of credit fees incurred in
connection with the borrowing of money or any letters of credit issued for the
account of a Borrower or any of its Subsidiaries and (c) facility fees, balance
deficiency fees and similar fees or expenses in connection with the borrowing of
money other than the financing provided under this Credit Agreement and the
other Loan Documents.

Consolidated Total Leverage Ratio. As of any date of determination, the ratio of
(a) Consolidated Funded Indebtedness as of such date (or if such date is not a
fiscal quarter end date, the last day of the most recently ended Reference
Period) to (b) Consolidated EBITDA for the Reference Period ending on such date
(or if such date is not a fiscal quarter end date, as of the last day of the
most recently ended Reference Period).

Conversion Request. A notice given by the Borrowers to the Administrative Agent
of a Borrower’s election to convert or continue a Revolving Credit Loan in
accordance with § 2.4.

Credit Agreement. This Amended and Restated Revolving Credit Agreement,
including the Schedules and Exhibits hereto.

Credit Parties. The Borrowers, the Parents and the Subsidiary Guarantors.

Debtor Relief Laws. The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

Default. See § 14.1.

Defaulting Lender. Subject to § 2.11, any Lender that, as determined by the
Administrative Agent, (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Revolving Credit Loans or participations
in Letters of Credit, within three Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrowers, or the Administrative
Agent or any Lender that it does not intend to comply with its funding
obligations or has made a public statement to that effect with respect to its
funding obligations hereunder or under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent that it will comply with its funding obligations, or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation



--------------------------------------------------------------------------------

of its business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

Distribution. The declaration or payment of any dividend on or in respect of any
shares of any class of Equity Interests of a Person, other than dividends
payable solely in Equity Interests of such Person; the purchase, redemption,
defeasance, retirement or other acquisition of any shares of any class of Equity
Interests of a Person, directly or indirectly through a Subsidiary of such
Person or otherwise (including the setting apart of assets for a sinking or
other analogous fund to be used for such purpose); the return of capital by a
Person to its shareholders as such; or any other distribution on or in respect
of any shares of any class of Equity Interests of such Person.

Domestic Borrower. As defined in the preamble hereto.

Domestic Lending Office. Initially, the office of each Lender designated as such
in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Domestic Loan. See § 2.1.1.

Domestic Loan Note. See § 2.1.5(a).

Domestic Obligations. All indebtedness, obligations and liabilities of the
Domestic Borrower and its U.S. Subsidiaries to any of the Lenders, the
Collateral Agent and the Administrative Agent, individually or collectively,
existing on the date of this Credit Agreement or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Credit Agreement or any of
the other Loan Documents or any Interest Rate Agreement or in respect of any of
the Domestic Loans made or Reimbursement Obligations incurred or any of the
Notes, Letter of Credit Applications, Letters of Credit or other instruments at
any time evidencing any thereof.

Drawdown Date. The date on which any Revolving Credit Loan is made or is to be
made, and the date on which any Revolving Credit Loan is converted or continued
in accordance with § 2.4.1 or § 2.4.2.

Eligible Assignee. Means (a) any Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person or a
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this parenthetical) approved by (i) the Administrative Agent, and (ii) unless an
Event of Default has occurred and is continuing, the Borrowers (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrowers or any of the Borrowers’ Affiliates or Subsidiaries.

Employee Benefit Plan. Any employee benefit plan within the meaning of
Section 3(3) of ERISA maintained or contributed to by the Borrowers, or any
ERISA Affiliate if any Borrower has any liability for such plan, other than a
Guaranteed Pension Plan or a Multiemployer Plan.



--------------------------------------------------------------------------------

Environmental Laws. See § 8.18(a).

EPA. See § 8.18(b).

Equity Interests. All equity interests of a Person, including, without
limitation, any (a) common or preferred stock, (b) limited or general
partnership interests, (c) limited liability company membership interests,
(d) options, warrants, or other rights to purchase or acquire any Equity
Interest, or (e) securities convertible into any Equity Interest.

ERISA. The Employee Retirement Income Security Act of 1974, as amended.

ERISA Affiliate. Any Person which is treated as a single employer with any of
the Borrowers or any Subsidiary Guarantor under Section 414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of Section 4043 of ERISA and the regulations promulgated
thereunder.

Eurodollar Base Rate. For any Interest Period with respect to a Eurodollar Rate
Loan, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for U.S. Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period. If such rate is not available at such time for any reason,
then the “Eurodollar Base Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
U.S. Dollars for delivery on the first day of such Interest Period in same day
funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

Eurodollar Business Day. With respect to any Eurodollar Rate Loans, any day on
which commercial banks are open for international business (including dealings
in U.S. Dollar deposits) in London or such other Eurodollar interbank market as
may be selected by the Administrative Agent in its sole discretion acting in
good faith, and with respect to Canadian Eurodollar Rate Loans, any Canadian
Eurodollar Business Day.

Eurodollar Lending Office. Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurodollar Rate Loans.

Eurodollar Rate. For any Interest Period with respect to a Eurodollar Rate Loan,
a rate per annum determined by the Administrative Agent pursuant to the
following formula:

 

Eurodollar Rate =   

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

  

Eurodollar Rate Loans. Revolving Credit Loans denominated in U.S. Dollars
bearing interest calculated by reference to the Eurodollar Rate.



--------------------------------------------------------------------------------

Eurodollar Reserve Percentage. For any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
U.S. Dollar denominated Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan shall be adjusted automatically as of the effective date of any change
in the Eurodollar Reserve Percentage.

Event of Default. See § 14.1.

Existing Letters of Credit. See § 5.7.

Federal Funds Rate. For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.

Fee Letter. The fee letter, dated on or prior to the Third Amendment Date,
between the Domestic Borrower, MSSR and the Administrative Agent.

Fees. Collectively, the Commitment Fee, the Letter of Credit Fees, the Fronting
Fees and the fees payable pursuant to the Fee Letter.

Financial Affiliate. A Subsidiary of the bank holding company controlling any
Lender, which Subsidiary is engaging in any of the activities permitted by
Section 4(e) of the Bank Holding Company Act of 1956 (12 U.S.C. Section 1843).

FQ1, FQ2, FQ3, FQ4. The first, second, third and fourth fiscal quarters,
respectively, of a specified fiscal year.

Franchise Agreement. Each franchise agreement between a Borrower or any
Subsidiary of a Borrower and a third Person which sets forth the terms and
conditions for the operation by such Person, as a franchisee, of a restaurant.

Fronting Exposure. At any time there is a Defaulting Lender, with respect to the
Letters of Credit, such Defaulting Lender’s Commitment Percentage of the
outstanding Letter of Credit obligations other than Letter of Credit obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

Fronting Fee. See § 5.6.



--------------------------------------------------------------------------------

GAAP or generally accepted accounting principles. (a) When used in § 11, whether
directly or indirectly through reference to a capitalized term used therein,
means (i) principles that are consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, in
effect for the fiscal year ended on the Balance Sheet Date, and (ii) to the
extent consistent with such principles, the accounting practice of the Borrowers
reflected in the Audited Financials for the year ended on the Balance Sheet
Date, and (b) when used in general, other than as provided above, means
principles that are (i) consistent with the principles promulgated or adopted by
the Financial Accounting Standards Board and its predecessors, as in effect from
time to time, and (ii) consistently applied with past financial statements of
the Borrowers adopting the same principles, provided that in each case referred
to in this definition of “GAAP” a certified public accountant would, insofar as
the use of such accounting principles is pertinent, be in a position to deliver
an unqualified opinion (other than a qualification regarding changes in GAAP) as
to financial statements in which such principles have been properly applied. In
the event any “Accounting Changes” (as defined below) shall occur and such
changes affect financing covenants, standards or terms in this Credit Agreement,
then the Borrowers and the Lenders agree to enter into negotiations in order to
amend such provisions of this Credit Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating the
financial condition of the Borrowers shall be the same as if such Accounting
Changes had not been made, and until such time as such an amendment shall have
been executed and delivered by the Borrowers and the Required Lenders, (a) all
financial covenants, standards and terms in this Credit Agreement shall be
calculated and/or construed as if such Accounting Changes had not been made, and
(b) the Borrowers shall prepare footnotes to the financial statements required
to be delivered hereunder that show the differences between the financial
statements delivered (which reflect such Accounting Changes) and the basis for
calculating financial covenant compliance (without reflecting such Accounting
Changes). “Accounting Changes” means: (x) changes in accounting principles
required by GAAP and implemented by the Company and (y) changes in accounting
principles recommended by the Borrowers’ certified public accountants.

Governing Documents. With respect to any Person, its certificate or articles of
incorporation, partnership agreement, membership agreement or other similar
charter agreement, as applicable, its by-laws or operating agreement and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its Equity Interests.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state, provincial or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
Section 3(2) of ERISA maintained or contributed to by any Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor(s). Each Parent and each Subsidiary Guarantor.

Guarantor Membership Interest Pledge Agreement. The Amended and Restated
Membership Interest Pledge Agreement, dated as of the Closing Date, among MSRC
and the Collateral Agent as the same may be amended from time to time hereafter,
and in form and substance satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

Guarantor Partnership Pledge Agreement. The Amended and Restated Collateral
Assignment of Partnership Interests, dated as of the Closing Date, and as the
same may be amended from time to time hereafter, among MS Acquisition I, MS
Acquisition II, any other Guarantor that may become a party thereto after the
date hereof, and the Collateral Agent and in form and substance satisfactory to
the Administrative Agent.

Guarantor Pledge Documents. The Guarantor Stock Pledge Agreement, the Guarantor
Membership Interest Pledge Agreement, the Guarantor Partnership Pledge Agreement
and any other Security Document by which a subsidiary of any Guarantor is
pledged to the Collateral Agent as Collateral from time to time.

Guarantor Stock Pledge Agreement. The Amended and Restated Stock Pledge
Agreement, dated as of the Closing Date, and as the same may be amended from
time to time hereafter, among MSSR, MSAC II, McCormick & Schmick Acquisition LP,
McCormick & Schmick Dallas LP, and McCormick & Schmick Austin LP, any other
Guarantor that may become a party thereto after the date hereof, and the
Collateral Agent and in form and substance satisfactory to the Administrative
Agent.

Guaranty. The Amended and Restated Guaranty, dated as of the Closing Date, as
the same may be amended from time to time hereafter, made by each U.S.
Subsidiary that is a Guarantor and each Parent in favor of the Lenders and the
Administrative Agent pursuant to which each Guarantor guaranties to the Lenders
and the Administrative Agent the payment and performance of the Obligations and
in form and substance satisfactory to the Lenders and the Administrative Agent.

Hazardous Substances. See § 8.18(b).

Indebtedness. As to any Person, and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person,
and whether or not contingent, but without duplication:

(a) every obligation of such Person for money borrowed,

(b) every obligation of such Person evidenced by bonds, debentures, notes or
other similar instruments, including obligations incurred in connection with the
acquisition of property, assets or businesses,

(c) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person,

(d) every obligation of such Person issued or assumed as the deferred purchase
price of property or services (including securities repurchase agreements but
excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith and for which the Borrowers maintain sufficient reserves in accordance
with GAAP),

(e) every obligation of such Person under any Capitalized Lease,



--------------------------------------------------------------------------------

(f) every obligation of such Person under any Synthetic Lease,

(g) all sales by such Person of (i) accounts or general intangibles for money
due or to become due, (ii) chattel paper, instruments or documents creating or
evidencing a right to payment of money or (iii) other receivables (collectively
“receivables”), whether pursuant to a purchase facility or otherwise, other than
in connection with the disposition of the business operations of such Person
relating thereto or a disposition of defaulted receivables for collection and
not as a financing arrangement, and together with any obligation of such Person
to pay any discount, interest, fees, indemnities, penalties, recourse, expenses
or other amounts in connection therewith,

(h) every obligation of such Person (an “equity related purchase obligation”) to
purchase, redeem, retire or otherwise acquire for value any Equity Interests of
such Person or any rights measured by the value of such Equity Interests,

(i) every obligation of such Person under any forward contract, futures
contract, swap, option or other financing agreement or arrangement (including,
without limitation, caps, floors, collars and similar agreements), the value of
which is dependent upon interest rates, currency exchange rates, commodities or
other indices (a “derivative contract”),

(j) every obligation in respect of Indebtedness of any other entity (including
any partnership in which such Person is a general partner) to the extent that
such Person is liable therefor as a result of such Person’s ownership interest
in or other relationship with such entity, except to the extent that the terms
of such Indebtedness provide that such Person is not liable therefor and such
terms are enforceable under applicable law, and

(k) every obligation, contingent or otherwise, of such Person guarantying, or
having the economic effect of guarantying or otherwise acting as surety for, any
obligation of a type described in any of clauses (a) through (j) (the “primary
obligation”) of another Person (the “primary obligor”), in any manner, whether
directly or indirectly, and including, without limitation, any obligation of
such Person (i) to purchase or pay (or advance or supply funds for the purchase
of) any security for the payment of such primary obligation, (ii) to purchase
property, securities or services for the purpose of assuring the payment of such
primary obligation, or (iii) to maintain working capital, equity capital or
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such primary obligation.

The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (i) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (ii) any
Capitalized Lease shall be the principal component of the aggregate of the
rentals obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (iii) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than any of the Borrowers or any of their wholly-owned
Subsidiaries) thereof, excluding amounts representative of yield or interest
earned on such investment, (iv) any Synthetic Lease shall be the stipulated loss
value, termination value or other equivalent amount, (v) any derivative



--------------------------------------------------------------------------------

contract shall be the maximum amount of any termination or loss payment required
to be paid by such Person if such derivative contract were, at the time of
determination, to be terminated by reason of any event of default or early
termination event thereunder, whether or not such event of default or early
termination event has in fact occurred, (vi) any equity related purchase
obligation shall be the maximum fixed redemption or purchase price thereof
inclusive of any accrued and unpaid dividends to be comprised in such redemption
or purchase price and (vii) any guaranty or other contingent liability referred
to in clause (k) shall be an amount equal to the stated or determinable amount
of the primary obligation in respect of which such guaranty or other contingent
obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith.

Indemnitee. See § 17.3.

Ineligible Securities. Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. Section 24, Seventh), as amended.

Intercompany Canadian Loan Documents means, collectively, (i) that certain
Intercompany Loan Agreement dated as of March 26,2007 by and between the
Domestic Borrower, as lender, and the Canadian Borrower, as borrower; (ii) that
certain Promissory Note dated March 26, 2007 made by the Canadian Borrower in
favor of the Domestic Borrower in the original principal amount of $9,800,000,
together with each promissory note issued pursuant to the terms of the
Intercompany Loan Agreement subject to the limitations set forth in this Credit
Agreement; (iii) that certain General Security Agreement dated on or about
March 26, 2007 by and between the Domestic Borrower, as secured party, and the
Canadian Borrowers, as debtor; and (iv) any other documents and instruments
executed and/or delivered in connection with any of the foregoing.

Interest Payment Date. (a) As to any Base Rate Loan, the last day of the
calendar quarter with respect to interest accrued during such calendar quarter,
including, without limitation, the calendar quarter which includes the Drawdown
Date of such Base Rate Loan; and (b) as to any Eurodollar Rate Loan or Canadian
Eurodollar Rate Loan in respect of which the Interest Period is (i) three
(3) months or less, the last day of such Interest Period and (ii) more than
three (3) months, the date that is three (3) months from the first day of such
Interest Period and, in addition, the last day of such Interest Period.

Interest Period. With respect to each Revolving Credit Loan, (a) initially, the
period commencing on the Drawdown Date of such Loan and ending on the last day
of one of the periods set forth below, as selected by the Borrowers in a Loan
Request or as otherwise required by the terms of this Credit Agreement (i) for
any Base Rate Loan, the last day of the calendar quarter; and (ii) for any
Eurodollar Rate Loan or any Canadian Eurodollar Rate Loan, one (1), two (2),
three (3) or six (6) months; and (b) thereafter, each period commencing on the
last day of the next preceding Interest Period applicable to such Revolving
Credit Loan and ending on the last day of one of the periods set forth above, as
selected by the Borrowers in a Conversion Request; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

(A) if any Interest Period with respect to a Eurodollar Rate Loan or a Canadian
Eurodollar Rate Loan would otherwise end on a day that is not a Eurodollar
Business Day with respect thereto, that Interest Period shall be extended to the
next succeeding Eurodollar Business Day with respect thereto unless the result
of such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day with respect thereto;



--------------------------------------------------------------------------------

(B) if any Interest Period with respect to a Base Rate Loan would end on a day
that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;

(C) if the Borrowers shall fail to give notice as provided in § 2.4.1, the
Borrowers shall be deemed to have requested a conversion of the affected
Eurodollar Rate Loan to a Base Rate Loan, the continuance of all Base Rate Loans
as Base Rate Loans and the continuation of all Canadian Eurodollar Rate Loans as
Canadian Eurodollar Rate Loans for a 1-month Interest Period on the last day of
the then current Interest Period with respect thereto;

(D) any Interest Period relating to any Eurodollar Rate Loan or Canadian
Eurodollar Rate Loan that begins on the last Eurodollar Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Eurodollar Business Day of a calendar month; and

(E) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date.

Interest Rate Agreement. Any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate futures contract,
interest rate option agreement or other similar agreement or arrangement to
which any Borrower and any Lender is a party and is designed to protect the
Borrowers against fluctuations in interest rates.

Investments. All expenditures made and all liabilities incurred (contingently or
otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person. In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.



--------------------------------------------------------------------------------

Lender Affiliate. (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender and (b) with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other entity
(whether a corporation, partnership, limited liability company, trust or other
legal entity) that is a fund that invests in bank loans and similar extensions
of credit and is managed by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

Lenders. Each of the lending institutions listed on Schedule 1 hereto as a
Lender and any other Person who becomes an assignee of any rights and
obligations of a Lender pursuant to § 3 or § 16 and is approved by the
Borrowers.

Letter of Credit. See § 5.1.1.

Letter of Credit Application. See § 5.1.1.

Letter of Credit Fee. See § 5.6.

Letter of Credit Participation. See § 5.1.4.

Lien. Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the Uniform Commercial Code or
comparable law of any jurisdiction).

Liquidity. At any time, the sum of (a) all cash and Cash Equivalents of the
Borrowers and the Subsidiary Guarantors plus (b) the Total Commitment, minus the
aggregate of (A) the Maximum Drawing Amount, (B) all Unpaid Reimbursement
Obligations, and (C) outstanding Revolving Credit Loans (after giving effect to
all amounts requested).

Loan Documents. This Credit Agreement, the Notes, the Letter of Credit
Applications, the Letters of Credit, the Fee Letter and the Security Documents,
and each other document or agreement entered into in connection herewith and
therewith.

Loan Request. See § 2.3.

Material Adverse Effect. With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):

(a) a material adverse effect on the business, properties, condition (financial
or otherwise), assets, operations or income of the Borrowers and their
Subsidiaries taken as a whole;

(b) an adverse effect on the ability of the Borrowers and their Subsidiaries,
taken as a whole, to perform any of their Obligations under any of the Loan
Documents; or



--------------------------------------------------------------------------------

(c) any impairment of (i) the validity, binding effect or enforceability of this
Credit Agreement or any of the other Loan Documents, (ii) the rights, remedies
or benefits available to the Administrative Agent, the Collateral Agent or any
Lender under any Loan Document, or (iii) the attachment, perfection or priority
of any Lien of the Collateral Agent under the Security Documents on any material
portion of the Collateral.

Material Contracts. Written or oral agreements or commitments of or relating to
a Parent, the Borrowers or their Subsidiaries that involve monetary obligations
of more than $500,000 per year.

Maturity Date. November 17, 2015.

Maximum Consolidated Total Leverage Ratio. The maximum Consolidated Total
Leverage Ratio permitted pursuant to § 11.1.

Maximum Drawing Amount. The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.

Moody’s. Moody’s Investors Services, Inc.

MSAC Pledge Documents. The MSAC Stock Pledge Agreement, the Canadian Stock
Pledge Agreements and any other security document by which the Domestic Borrower
has pledged the Equity Interests of a subsidiary of the Domestic Borrower to the
Collateral Agent as Collateral from time to time.

MSAC Stock Pledge Agreement. The Amended and Restated Stock Pledge Agreement,
dated as of the Closing Date, and as the same may be amended from time to time
hereafter, among the Domestic Borrower and the Collateral Agent, in form and
substance satisfactory to the Administrative Agent.

MSAC II. McCormick & Schmick Acquisition Corp. II, a Delaware corporation.

MSAL. McCormick & Schmick Annapolis Liquor, Inc., a Maryland corporation.

MS Acquisition I. McCormick & Schmick Acquisition I Texas, Inc., a Texas
corporation.

MS Acquisition II. McCormick & Schmick Acquisition II Texas, Inc., a Delaware
corporation.

MSRC. McCormick & Schmick Restaurant Corp., a Delaware corporation.

MSSR. McCormick & Schmick’s Seafood Restaurants, Inc., a Delaware corporation.

Multiemployer Plan. Any multiemployer plan within the meaning of Section 3(37)
of ERISA maintained or contributed to by any Borrower, any Subsidiary Guarantor
or any ERISA Affiliate.

Net Cash Sale Proceeds. The net cash proceeds received by a Person in respect of
any Asset Sale, less the sum of (a) all reasonable out-of-pocket fees,
commissions and other reasonably and customary direct expenses actually incurred
in connection with such Asset Sale, including the amount of any transfer or
documentary taxes required to be paid by such Person in connection with such
Asset Sale, and (b) the aggregate amount of cash so received by such Person
which is required to be used to retire (in whole or in part) any Indebtedness



--------------------------------------------------------------------------------

(other than under the Loan Documents) of such Person permitted by this Credit
Agreement that was secured by a Lien permitted by this Credit Agreement having
priority over the Liens (if any) of the Collateral Agent (for the benefit of the
Administrative Agent and the Lenders) with respect to such assets transferred
and which is required to be repaid in whole or in part (which repayment, in the
case of any other revolving credit arrangement or multiple advance arrangement,
reduces the commitment thereunder) in connection with such Asset Sale.

New Lending Office. See § 6.2.4.

Non-U.S. Lender. See § 6.2.3.

Note Record. A Record with respect to a Note.

Notes. The Domestic Loan Notes and the Canadian Loan Notes.

Obligations. The Domestic Obligations and the Canadian Obligations, taken
together.

OFAC. The U.S. Department of the Treasury’s Office of Foreign Assets Control.

outstanding. With respect to the Revolving Credit Loans, the aggregate unpaid
principal thereof as of any date of determination.

Parent(s). MSAC II and MSSR.

Participant. See § 16.4.

Patriot Act. See § 17.18.

PBGC. The Pension Benefit Guaranty Corporation created by Section 4002 of ERISA
and any successor entity or entities having similar responsibilities.

Permitted Acquisition. Any Acquisition consummated after the Closing Date, by
any Borrower or any Subsidiary of a Borrower, so long as, in each case, all of
the following conditions are satisfied:

(a) after giving effect to the Acquisition, the assets comprising such business
(as used in this definition, the “Acquired Assets”) shall be owned or leased
exclusively by a Borrower or a Subsidiary of a Borrower;

(b) any Indebtedness incurred or assumed in connection with the Acquisition is
Indebtedness permitted under § 10.1 or its incurrence is consented to by the
Required Lenders;

(c) in the case of a merger or consolidation, a Borrower, or a wholly-owned
direct or indirect U.S. Subsidiary of a Borrower, is the surviving entity;

(d) the Borrowers and their Subsidiaries shall have complied with the
requirements of § 9.13 and § 9.14 hereof;

(e) the Borrowers shall have demonstrated to the reasonable satisfaction of the
Administrative Agent that, immediately after giving effect to the Acquisition
(including the making of any Revolving Credit Loans required to finance such
Acquisition and the incurrence of any other Indebtedness required to finance the
Acquisition), all covenants (including covenants contained in § 11 of this
Credit Agreement) contained herein would have been satisfied on a pro forma
basis as at the end of and for the most recently ended Reference Period,



--------------------------------------------------------------------------------

except that with respect to § 11.1 the Borrowers shall have demonstrated to the
reasonable satisfaction of the Administrative Agent that on a pro forma basis
after giving effect to such Acquisition as provided above, the Consolidated
Total Leverage Ratio for the Reference Period then most recently ended would not
have exceeded 1.25:1.00;

(f) the Borrowers shall have Liquidity (assuming pro-forma covenant compliance)
of at least $10,000,000 after giving effect to the Acquisition;

(g) no Default or Event of Default is continuing immediately prior to the
Acquisition, and no Default or Event of Default would result from the
Acquisition immediately after such Acquisition;

(h) the Administrative Agent shall have received reasonably satisfactory
evidence that the business to be acquired has complied with, and, immediately
following the consummation of the Acquisition, is in compliance with, in all
material respects, all applicable laws; and

(i) prior to the closing of the Acquisition, the Borrowers have delivered to the
Administrative Agent the definitive acquisition documents between the applicable
Borrower or one of their Subsidiaries and the applicable selling entities.

Permitted Liens. Liens permitted by § 10.2.

Person. Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.

Pro Forma Balance Sheet. See § 8.4.3.

RCRA. See § 8.18(a).

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by any of the Borrowers or any of their Subsidiaries.

Record. The grid attached to a Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Revolving Credit Loan referred to in such Note.

Reference Period. As of any date of determination, the period of four
(4) consecutive fiscal quarters of the Borrowers and their Subsidiaries ending
on such date, or if such date is not a fiscal quarter end date, the period of
four (4) consecutive fiscal quarters most recently ended (in each case treated
as a single accounting period).

Register. See § 16.3.

Reimbursement Obligation. the Domestic Borrower’s obligation to reimburse the
Administrative Agent and the Lenders on account of any drawing under any Letter
of Credit as provided in § 5.2.

Related Party. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.



--------------------------------------------------------------------------------

Required Lenders. As of any date, any combination of Lenders the sum of whose
aggregate Commitments constitute greater than sixty-six and two-thirds percent
(66 2/3%) of the sum of the Total Commitment, or, if the Total Commitment has
been terminated or if the Maturity Date has occurred, any combination of Lenders
holding greater than sixty-six and two-thirds percent (66 2/3%) of the total
outstanding principal amount of the Revolving Credit Loans on such date;
provided that at any time when there are not more than two (2) Lenders,
“Required Lenders” shall mean all Lenders; and provided further that the
Commitment held or deemed held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

Restaurant. A particular restaurant at a particular location that is owned or
operated by a Borrower or a Subsidiary of a Borrower.

Restricted Payment. In relation to the Borrowers and their Subsidiaries, any
(a) Distribution, (b) payment or prepayment by any Borrower or any of its
Subsidiaries of any amounts to such Borrower’s or such Subsidiary’s equity
holders or to any Affiliates of such equity holders or of such Borrower, in each
case, other than payments by any Borrower or any Subsidiary to the Domestic
Borrower or a U.S. Subsidiary Guarantor or payments by a Canadian Subsidiary to
another Canadian Subsidiary or the Canadian Borrower if such Canadian Subsidiary
or the Canadian Borrower holds the Equity Interests issued by the payor, or
(c) payments in respect of derivatives or other transactions with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating a Borrower or any of its Subsidiaries to make payments
to such Derivatives Counterparty as a result of any change in market value of
any Equity Interests of such Borrower or such Subsidiary.

Revolving Credit Loans. The Domestic Loans and the Canadian Loans made or to be
made by the Lenders to the Borrowers pursuant to § 2.

Sanctioned Country. A country subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/ programs/index.shtml, or as
otherwise published from time to time.

Sanctioned Person means (i) a Person named on the list of “Specially Designated
Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/ enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

SARA. See § 8.18(a).

Security Documents. The Guaranty, any Canadian Guaranty, the MSAC Pledge
Documents, the Guarantor Pledge Documents, the Acknowledgment and Consent to
Assignment of L.P. Interests, the Canadian Stock Pledge Agreement, each
Additional Security Document, and all other instruments and documents, including
without limitation Uniform Commercial Code financing statements, required to be
executed or delivered pursuant to any Security Document.

S&P. Standard & Poor’s Ratings Group.



--------------------------------------------------------------------------------

Subsidiary. Any corporation, partnership, limited liability company,
association, trust, or other business entity of which the designated parent
shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a majority (by number of votes) of the outstanding Voting
Stock.

Subsidiary Guarantor(s). MSRC, McCormick & Schmick Maryland Liquor, Inc., a
Maryland corporation, McCormick & Schmick Acquisition I Texas, Inc., a Texas
corporation, McCormick & Schmick Acquisition II Texas, Inc., a Delaware
corporation, McCormick & Schmick Acquisition Texas LP, a Texas limited
partnership, McCormick & Schmick Acquisition III Texas, Inc., a Texas
corporation, McCormick & Schmick’s Atlanta II, LLC, a Delaware limited liability
company, McCormick & Schmick’s Hackensack, LLC, a Delaware limited liability
company, McCormick & Schmick Orlando, LLC, a Delaware limited liability company,
McCormick & Schmick Dallas, L.P., a Texas limited partnership, McCormick &
Schmick Dallas Liquor, Inc., a Texas corporation, McCormick & Schmick Austin,
LP, a Texas limited partnership, McCormick & Schmick Austin Liquor, Inc., a
Texas corporation, McCormick & Schmick Promotions, LLC, a Virginia limited
liability company, McCormick & Schmick Annapolis Liquor, Inc., a Maryland
corporation, McCormick & Schmick Austin Domain Liquor, Inc., a Texas
corporation, McCormick & Schmick Austin Domain, LP, a Texas limited partnership,
McCormick & Schmick Texas, Inc., a Texas corporation, McCormick & Schmick
National Harbor Liquor, Inc., a Maryland corporation, and each of the other
Subsidiaries of the Domestic Borrower or the Canadian Borrower which shall from
time to time hereafter become a party to the Guaranty or the Canadian Guaranty
pursuant to § 9.14.

Syndication Agent. Wells Fargo Bank, National Association.

Synthetic Lease. Any lease of goods or other property, whether real or personal,
which is treated as an operating lease under GAAP and as a loan or financing for
U.S. income tax purposes.

Third Amendment Date. November 17, 2010.

Total Canadian Commitment. The aggregate principal amount of the Ten Million
U.S. Dollars ($10,000,000), which may be advanced by the Lenders to the Canadian
Borrower in U.S. Dollars or Canadian Dollars, as such amount may be decreased
from time to time pursuant to the terms hereof.

Total Commitment. Forty Million U.S. Dollars ($40,000,000), as such amount may
be decreased from time to time pursuant to the terms hereof or increased after
the Closing Date pursuant to the terms and conditions set forth in § 3 or § 16.

Type. As to any Domestic Loan or any Canadian Loan funded in U.S. Dollars, its
nature as a Base Rate Loan or a Eurodollar Rate Loan, and as to any Canadian
Loan funded in Canadian Dollars, its nature as a Canadian Eurodollar Rate Loan.

Uniform Commercial Code. The Uniform Commercial Code as in effect in any
applicable jurisdiction.

Unpaid Reimbursement Obligation. Any Reimbursement Obligation for which the
Domestic Borrower does not reimburse the Administrative Agent and the Lenders on
the date specified in, and in accordance with, § 5.2.



--------------------------------------------------------------------------------

U.S. Dollar Equivalent. On any date of determination and with respect to any
amount of Canadian Dollars, the amount of U.S. Dollars that could be purchased
with that amount of Canadian Dollars, at the spot rate of exchange quoted by the
Administrative Agent in the foreign exchange market at or about 11:00 a.m.
(Boston time) on the date of determination for the purchase of U.S. Dollars with
Canadian Dollars.

U.S. Dollars or $. Dollars in lawful currency of the United States of America.

U.S. Subsidiary. Any Subsidiary incorporated or formed in a jurisdiction of the
United States of America.

U.S. Subsidiary Guarantor. Any Subsidiary Guarantor incorporated or formed in a
jurisdiction of the United States of America.

Voting Stock. Equity Interests, of any class or classes (however designated),
the holders of which are at the time entitled, as such holders, to vote for the
election of a majority of the directors (or persons performing similar
functions) of the corporation, general partner or partnership, limited liability
company, association, trust or other business entity involved, whether or not
the right so to vote exists by reason of the happening of a contingency.

2004 Credit Agreement. The Revolving Credit Agreement, dated as of July 23,
2004, by and among the Domestic Borrower, certain Subsidiary Guarantors, Bank of
America (as successor in interest to Fleet National Bank, N.A.) and certain
other lending institutions party thereto.

1.2. Rules of Interpretation.

(a) A reference to any document or agreement shall include such document or
agreement as amended, modified or supplemented from time to time in accordance
with its terms and the terms of this Credit Agreement unless specifically
specified to the contrary, either in the defined term referring to such document
or agreement or otherwise.

(b) The singular includes the plural and the plural includes the singular.

(c) A reference to any law includes any amendment or modification to such law.

(d) A reference to any Person includes its permitted successors and permitted
assigns.

(e) Accounting terms not otherwise defined herein have the meanings assigned to
them by GAAP applied on a consistent basis by the accounting entity to which
they refer.

(f) The words “include”, “includes” and “including” are not limiting.

(g) All terms not specifically defined herein or by GAAP, which terms are
defined in the Uniform Commercial Code as in effect in the State of New York,
have the meanings assigned to them therein, with the term “instrument” being
that defined under Article 9 of the Uniform Commercial Code.



--------------------------------------------------------------------------------

(h) Reference to a particular “§” refers to that section of this Credit
Agreement unless otherwise indicated.

(i) The words “herein”, “hereof”, “hereunder” and words of like import shall
refer to this Credit Agreement as a whole and not to any particular section or
subdivision of this Credit Agreement.

(j) Unless otherwise expressly indicated, in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including,” the words “to” and “until” each mean “to but excluding,” and the
word “through” means “to and including.”

(k) This Credit Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are, however, cumulative and are to be
performed in accordance with the terms thereof.

(l) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time; provided, however, that with respect to any Letter of Credit that,
by its terms or the terms of any issuer document related thereto, provides for
one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

(m) This Credit Agreement and the other Loan Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent, the Collateral Agent and the Borrowers and are the product
of discussions and negotiations among all parties. Accordingly, this Credit
Agreement and the other Loan Documents are not intended to be construed against
the Administrative Agent, the Collateral Agent or any of the Lenders merely on
account of the Administrative Agent’s, the Collateral Agent’s or any Lender’s
involvement in the preparation of such documents.

(n) Where any limitation on an amount is expressed in U.S. Dollars (either
directly or through reference to a defined term or schedule), it shall include
where applicable the U.S. Dollar Equivalent of any amount denominated in
Canadian Dollars and for purposes of calculating compliance with any such
limitation, an amount denominated in Canadian Dollars shall be converted to the
U.S. Dollar Equivalent (or where specified, 105% of such U.S. Dollar Equivalent)
thereof on the relevant date of reference thereof. For purposes of calculating
any Commitment Fee, any Letter of Credit Fee or any Fronting Fee, any Canadian
Dollar Loans denominated in Canadian Dollars or, if applicable, the relevant
amount of any Letter of Credit denominated in Canadian Dollars shall be
converted to the U.S. Dollar Equivalent thereof on the relevant date of
reference thereto.



--------------------------------------------------------------------------------

2. THE LOAN FACILITIES.

2.1. Domestic Loan Facility

2.1.1. Commitment to Lend Domestic Loans. Subject to the terms and conditions
set forth in this Credit Agreement, each of the Lenders severally agrees to lend
to the Domestic Borrower in U.S. Dollars (each such loan, a “Domestic Loan”),
and the Domestic Borrower may borrow, repay and reborrow from time to time from
the Closing Date up to but not including the Maturity Date upon notice by the
Domestic Borrower to the Administrative Agent given in accordance with § 2.3,
such sums as are requested by the Domestic Borrower up to a maximum aggregate
amount outstanding (after giving effect to all amounts requested) at any one
time equal to such Lender’s Commitment minus such Lender’s Commitment Percentage
of the sum of (a) the Maximum Drawing Amount, (b) all Unpaid Reimbursement
Obligations and (c) such Lender’s Commitment Percentage of all outstanding
Canadian Loans, provided that the sum of the outstanding amount of the Domestic
Loans (after giving effect to all amounts requested) plus the Maximum Drawing
Amount, all Unpaid Reimbursement Obligations and the outstanding Canadian Loans
shall not at any time exceed the Total Commitment at such time. The Domestic
Loans shall be made pro rata in accordance with each Lender’s Commitment
Percentage. Each request for a Domestic Loan hereunder shall constitute a
representation and warranty by the Borrowers that the conditions set forth in
§ 12 and § 13, in the case of the initial Revolving Credit Loans to be made on
the Closing Date, and § 13, in the case of all other Revolving Credit Loans,
have been satisfied on the date of such request.

2.1.2. Commitment to Lend Canadian Loans. Subject to the terms and conditions
set forth in this Credit Agreement, each of the Lenders severally agrees to lend
to the Canadian Borrower in either U.S. Dollars or Canadian Dollars, at the
Canadian Borrower’s election, (each such loan, a “Canadian Loan”), and the
Canadian Borrower may borrow, repay and reborrow from time to time from the
Closing Date up to but not including the Maturity Date upon notice by the
Canadian Borrower to the Administrative Agent given in accordance with § 2.3,
such sums as are requested by the Canadian Borrower up to a maximum aggregate
amount outstanding (after giving effect to all amounts requested and assuming
that the value of the Canadian Loans denominated in Canadian Dollars is equal to
105% of the U.S. Dollar Equivalent thereof) at any one time equal to the
difference between (a) such Lender’s Commitment Percentage of the Total Canadian
Commitment minus (b) such Lender’s Commitment Percentage of an amount equal to
105% of the U.S. Dollar Equivalent of the sum of (i) the Maximum Drawing Amount
and (ii) all Unpaid Reimbursement Obligations relating to all Letters of Credit
denominated in Canadian Dollars; provided that the sum of the outstanding amount
of the Canadian Loans (after giving effect to all amounts requested) plus the
Maximum Drawing Amount, all Unpaid Reimbursement Obligations and the outstanding
Domestic Loans shall not at any time exceed the Total Commitment at such time.
The Canadian Loans shall be made pro rata in accordance with each Lender’s
Commitment Percentage. Each Lender shall make Canadian Eurodollar Rate Loans to
be advanced by such Lender hereunder from its Canadian Eurodollar Lending
Office. Each request for a Canadian Loan hereunder shall constitute a
representation and warranty by the Borrowers that the conditions set forth in
§ 12 and § 13, in the case of the initial Revolving Credit Loans to be made on
the Closing Date, and § 13, in the case of all other Revolving Credit Loans,
have been satisfied on the date of such request.



--------------------------------------------------------------------------------

2.1.3. Commitment Fee. The Borrowers agree to pay to the Administrative Agent
for the accounts of the Lenders in accordance with their respective Commitment
Percentages, subject to adjustment as provided in § 2.11, a commitment fee (the
“Commitment Fee”) calculated at the per annum rate equal to the Applicable
Margin then in effect on the average daily amount during each calendar quarter
or portion thereof from the Closing Date to the Maturity Date by which the Total
Commitment minus the sum of the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations exceeds the outstanding amount of the Revolving Credit
Loans during such calendar quarter. The Commitment Fee shall be payable
quarterly in arrears on the first day of each calendar quarter for the
immediately preceding calendar quarter commencing on the first such date
following the Closing Date, with a final payment on the Maturity Date or any
earlier date on which the Total Commitment shall be reduced to zero or
terminate. The Commitment Fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Margin during any calendar quarter, the
Commitment Fee shall be computed separately for each portion of such calendar
quarter during which a particular Applicable Margin was in effect using such
Applicable Margin.

2.1.4. Reduction of Total Commitment. The Borrowers shall have the right at any
time and from time to time upon five (5) Business Days prior written notice to
the Administrative Agent to reduce by $1,000,000 or an integral multiple of
$500,000 in excess thereof or to terminate entirely the Total Commitment,
whereupon the Commitments of the Lenders shall be reduced pro rata in accordance
with their respective Commitment Percentages of the amount specified in such
notice or, as the case may be, terminated. Promptly after receiving any notice
of the Borrowers delivered pursuant to this § 2.1.4, the Administrative Agent
will notify the Lenders of the substance thereof. Upon the effective date of any
such reduction or termination, the Borrowers shall pay to the Administrative
Agent for the respective accounts of the Lenders the full amount of any
Commitment Fee then accrued on the amount of the reduction. No reduction or
termination of the Commitments may be reinstated. In addition, the Total
Commitment shall be reduced in accordance with § 4.2.

2.1.5. The Notes.

(a) The Domestic Loans shall be evidenced by separate promissory notes of the
Domestic Borrower in substantially the form of Exhibit A-1 (a “Domestic Loan
Note”) hereto, dated as of the Closing Date (or such other date on which a
Lender may become a party hereto in accordance with § 3 or § 16 hereof) and
completed with appropriate insertions. One Domestic Loan Note shall be payable
to the order of each Lender in a principal amount equal to such Lender’s
Commitment or, if less, the outstanding amount of all Domestic Loans made by
such Lender, plus interest accrued thereon, as set forth below. The Domestic
Borrower irrevocably authorizes each Lender to make or cause to be made, at or
about the time of the Drawdown Date of any Domestic Loan or at the time of
receipt of any payment of principal on such Lender’s Domestic Loan Note, an
appropriate notation on such Lender’s Domestic Loan Note Record reflecting the
making of such Domestic Loan or (as the case may be) the receipt of such
payment. The outstanding amount of the Domestic Loans set forth on such Lender’s
Domestic Loan Note Record shall be prima facie evidence of the principal amount
thereof owing and unpaid to such Lender, but the failure to record, or any error
in so recording, any such amount on such Lender’s Domestic Loan Note Record
shall not limit or otherwise affect the obligations of the Borrowers hereunder
or under any Domestic Loan Note to make payments of principal of or interest on
any Domestic Loan Note when due.



--------------------------------------------------------------------------------

(b) The Canadian Loans shall be evidenced by separate promissory notes of the
Borrowers in substantially the form of Exhibit A-2 (a “Canadian Loan Note”)
hereto, dated as of the Closing Date (or such other date on which a Lender may
become a party hereto in accordance with § 3 or § 16 hereof) and completed with
appropriate insertions. One Canadian Loan Note shall be payable to the order of
each Lender in a principal amount equal to such Lender’s Commitment Percentage
of the Total Canadian Commitment or, if less, the outstanding amount of all
Canadian Loans (which shall include the U.S. Dollar Equivalent of all Canadian
Loans denominated in Canadian Dollars) made by such Lender, plus interest
accrued thereon, as set forth below. Each of the Borrowers irrevocably
authorizes each Lender to make or cause to be made, at or about the time of the
Drawdown Date of any Canadian Loan or at the time of receipt of any payment of
principal on such Lender’s Canadian Loan Note, an appropriate notation on such
Lender’s Canadian Loan Note Record reflecting the making of such Canadian Loan
or (as the case may be) the receipt of such payment. The outstanding amount of
the Canadian Loans set forth on such Lender’s Canadian Loan Note Record shall be
prima facie evidence of the principal amount thereof owing and unpaid to such
Lender, but the failure to record, or any error in so recording, any such amount
on such Lender’s Canadian Loan Note Record shall not limit or otherwise affect
the obligations of the Borrowers hereunder or under any Note to make payments of
principal of or interest on any Note when due.

2.2. Interest on Revolving Credit Loans. Except as otherwise provided in § 6.11,

(a) Each Base Rate Loan shall bear interest for the period commencing with the
Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto at the rate per annum equal to the Base Rate plus the Applicable
Margin with respect to Base Rate Loans.

(b) Each Eurodollar Rate Loan shall bear interest for the period commencing with
the Drawdown Date thereof and ending on the last day of the Interest Period with
respect thereto at the rate per annum equal to the Eurodollar Rate determined
for such Interest Period plus the Applicable Margin with respect to Eurodollar
Rate Loans.

(c) Each Canadian Eurodollar Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of the
Interest Period with respect thereto at the rate per annum equal to the Canadian
Eurodollar Rate determined for such Interest Period plus the Applicable Margin
with respect to Canadian Eurodollar Rate Loans.

Subject to § 6.12(i), the Borrowers promise to pay interest on each Revolving
Credit Loan made to such Borrower in arrears on each Interest Payment Date with
respect thereto.

2.3. Requests for Revolving Credit Loans. The Borrowers shall give to the
Administrative Agent written notice in the form of Exhibit B hereto (or
telephonic notice confirmed in a writing in the form of Exhibit B hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) (a) prior to
1:00 p.m. (New York time) of the proposed Drawdown



--------------------------------------------------------------------------------

Date of any Base Rate Loan, (b) prior to 1:00 p.m. (New York time) on the third
Eurodollar Business Day prior to the proposed Drawdown Date of any Eurodollar
Rate Loan and (c) prior to 1:00 p.m. (New York time) on the fourth Canadian
Eurodollar Business Day prior to the proposed Drawdown Date of any Canadian
Eurodollar Rate Loan. Each such notice shall specify (i) the principal amount of
the Revolving Credit Loan requested in the same currency as such loan will be
funded, (ii) whether such Revolving Credit Loan is to be a Domestic Loan or a
Canadian Loan, (iii) if such Revolving Credit Loan is a Canadian Loan, whether
such Canadian Loan is to be funded in U.S. Dollars or Canadian Dollars, (iv) the
proposed Drawdown Date of such Revolving Credit Loan, (v) the Interest Period
for such Revolving Credit Loan, and (vi) the Type of such Revolving Credit Loan,
which in the case of Revolving Credit Loans denominated in Canadian Dollars
shall be Canadian Eurodollar Rate Loans. Promptly upon receipt of any such
notice, the Administrative Agent shall notify each of the Lenders thereof. Each
Loan Request shall be irrevocable and binding on the Borrowers and shall
obligate the Borrowers to accept the Revolving Credit Loan requested from the
Lenders on the proposed Drawdown Date. Each Loan Request shall be in a minimum
aggregate amount of $500,000 or an integral multiple of $500,000 in excess
thereof.

2.4. Conversion Options.

2.4.1. Conversion to Different Type of Revolving Credit Loan. The Borrowers may
elect from time to time to convert any outstanding Domestic Loan to a Domestic
Loan of another Type or any outstanding Canadian Loan denominated in U.S.
Dollars to a Canadian Loan of another Type funded in U.S. Dollars, provided that
(a) with respect to any such conversion of a Base Rate Loan to a Eurodollar Rate
Loan, the Borrowers shall give the Administrative Agent at least three
(3) Eurodollar Business Days prior written notice of such election; (b) with
respect to any such conversion of a Eurodollar Rate Loan into a Base Rate Loan,
such conversion shall only be made on the last day of the Interest Period with
respect thereto; and (c) no Revolving Credit Loan may be converted into a
Eurodollar Rate Loan when any Default or Event of Default has occurred and is
continuing. On the date on which such conversion is being made each Lender shall
take such action as is necessary to transfer its Commitment Percentage of such
Revolving Credit Loans to its Domestic Lending Office or its Eurodollar Lending
Office, as the case may be. All or any part of outstanding Revolving Credit
Loans of any Type may be converted into a Revolving Credit Loan of another Type
as provided herein, provided that any conversion of a Base Rate Loan into a
Eurodollar Rate Loan shall be in an aggregate principal amount of $500,000 or an
integral multiple of $500,000 in excess thereof. Each Conversion Request
relating to the conversion of a Revolving Credit Loan to a Eurodollar Rate Loan
shall be irrevocable by the Borrowers.

2.4.2. Continuation of Type of Revolving Credit Loan. Any Revolving Credit Loan
of any Type may be continued as a Revolving Credit Loan of the same Type upon
the expiration of an Interest Period with respect thereto by compliance by the
Borrowers with the notice provisions contained in § 2.4.1; provided that no
Eurodollar Rate Loan or Canadian Eurodollar Rate Loan may be continued as such
when any Default or Event of Default has occurred and is continuing, but (a) in
the case of any Eurodollar Rate Loan shall be automatically converted to a Base
Rate Loan on the last day of the first Interest Period relating thereto ending
during the continuance of any Default or Event of



--------------------------------------------------------------------------------

Default of which officers of the Administrative Agent active upon the Borrowers’
account have actual knowledge and (b) in the case of any Canadian Eurodollar
Rate Loan shall be repaid by the Borrowers on the last day of the first Interest
Period relating thereto ending during the continuance of such Default or Event
of Default. In the event that the Borrowers fail to provide any such notice with
respect to the continuation of any Eurodollar Rate Loan as such, then such
Eurodollar Rate Loan shall be automatically converted to a Base Rate Loan on the
last day of the first Interest Period relating thereto. In the event that the
Borrowers fail to provide any such notice with respect to the continuation of
any Canadian Eurodollar Rate Loan as such, then such existing Canadian
Eurodollar Rate Loan shall be automatically continued on the last day of the
then current Interest Period as a new Canadian Eurodollar Rate Loan for a
1-month Interest Period. The Administrative Agent shall notify the Lenders
promptly when any such automatic conversion or continuation contemplated by this
§ 2.4 is scheduled to occur.

2.4.3. Eurodollar Rate Loans. Any conversion to or from Eurodollar Rate Loans
shall be in such amounts and be made pursuant to such elections so that, after
giving effect thereto, the aggregate principal amount of all Eurodollar Rate
Loans having the same Interest Period shall not be less than $500,000 or an
integral multiple of $500,000 in excess thereof. No more than six (6) Revolving
Credit Loans that are Eurodollar Rate Loans having different Interest Periods
may be outstanding at any time.

2.5. Funds for Revolving Credit Loans.

2.5.1. Funding Procedures. Not later than 3:00 p.m. (New York time) on the
proposed Drawdown Date of any Revolving Credit Loans, each of the Lenders will
make available to the Administrative Agent, at the Administrative Agent’s
Office, in immediately available funds, the amount of such Lender’s Commitment
Percentage of the amount of the requested Revolving Credit Loans in the currency
in which such Revolving Credit Loan was requested. Upon receipt from each Lender
of such amount, and upon receipt of the documents required by § 12 and § 13 and
the satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Domestic
Borrower the aggregate amount of such Domestic Loans made available to the
Administrative Agent by the Lenders and the Administrative Agent will make
available to the Canadian Borrower the aggregate amount of such Canadian Loans
made available to the Administrative Agent by the Lenders. The failure or
refusal of any Lender to make available to the Administrative Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Revolving Credit Loans shall not relieve any other
Lender from its several obligation hereunder to make available to the
Administrative Agent the amount of such other Lender’s Commitment Percentage of
any requested Revolving Credit Loans.

2.5.2. Advances by the Administrative Agent. The Administrative Agent may,
unless notified to the contrary by any Lender prior to a Drawdown Date, assume
that such Lender has made available to the Administrative Agent on such Drawdown
Date the amount of such Lender’s Commitment Percentage of the Revolving Credit
Loans to be made on such Drawdown Date, and the Administrative Agent may (but it
shall not be required to), in reliance upon such assumption, make available to
the Borrowers a



--------------------------------------------------------------------------------

corresponding amount. If any Lender makes available to the Administrative Agent
such amount on a date after such Drawdown Date, such Lender shall pay to the
Administrative Agent on demand an amount equal to the product of (a) the average
computed for the period referred to in clause (c) below, of the weighted average
interest rate paid by the Administrative Agent for federal funds (or, if
applicable, Canadian Dollar denominated funds) acquired by the Administrative
Agent during each day included in such period, times (b) the amount of such
Lender’s Commitment Percentage of such Revolving Credit Loans, times (c) a
fraction, the numerator of which is the number of days that elapse from and
including such Drawdown Date to the date on which the amount of such Lender’s
Commitment Percentage of such Revolving Credit Loans shall become immediately
available to the Administrative Agent, and the denominator of which is 360. A
statement of the Administrative Agent submitted to such Lender with respect to
any amounts owing under this paragraph shall be prima facie evidence of the
amount due and owing to the Administrative Agent by such Lender. If the amount
of such Lender’s Commitment Percentage of such Revolving Credit Loans is not
made available to the Administrative Agent by such Lender within three
(3) Business Days following such Drawdown Date, the Administrative Agent shall
be entitled to recover such amount from the applicable Borrower on demand, with
interest thereon at the rate per annum applicable to the Revolving Credit Loans
made on such Drawdown Date.

2.6. Repayment of Revolving Credit Loans.

2.6.1. Maturity. The Borrowers jointly and severally promise to pay on the
Maturity Date, and there shall become absolutely due and payable on the Maturity
Date, all of the Revolving Credit Loans outstanding on such date, together with
any and all accrued and unpaid interest thereon, subject at all times to §
6.12(i).

2.6.2. Mandatory Repayments of the Revolving Credit Loans. If at any time
(a) the sum of the outstanding amount of the Revolving Credit Loans, the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations exceeds the Total
Commitment at such time, then the Domestic Borrower shall immediately pay the
amount of such excess to the Administrative Agent for the respective accounts of
the Lenders for application: first, to any Unpaid Reimbursement Obligations;
second, to the Revolving Credit Loans; and third, to provide to the
Administrative Agent cash collateral for Reimbursement Obligations as
contemplated by §§ 5.2(b) and (c). Each payment of any Unpaid Reimbursement
Obligations or prepayment of Revolving Credit Loans shall be allocated among the
Lenders, in proportion, as nearly as practicable, to such Lender’s funded share
of the Reimbursement Obligation or (as the case may be) the respective unpaid
principal amount of each Lender’s Note, with adjustments to the extent
practicable to equalize any prior payments or repayments not exactly in
proportion.

2.6.3. Mandatory Repayments of the Canadian Loans.

(a) If at any time the sum of the outstanding amount of (a) 105% of the
U.S. Dollar Equivalent of all Canadian Loans funded in Canadian Dollars plus
(b) the Canadian Loans funded in U.S. Dollars plus (c) 105% of the U.S. Dollar
Equivalent of the sum of (i) the Maximum Drawing Amount of all Letters of Credit
denominated in Canadian Dollars plus (ii)



--------------------------------------------------------------------------------

Unpaid Reimbursement Obligations of all Letters of Credit denominated in
Canadian Dollars (together, the “Canadian Outstandings”) exceeds the Total
Canadian Commitment, then the Borrowers shall immediately pay the amount of such
excess to the Administrative Agent for the respective accounts of the Lenders;
provided that if at any time the Canadian Outstandings is greater than the Total
Canadian Commitment by less than $1,000,000, then the Canadian Borrower shall
(i) immediately pay the amount of such excess to the extent of and up to an
amount equal to any Canadian Loans which are Base Rate Loans, and (ii) to the
extent that there are no outstanding Canadian Loans which are Base Rate Loans
or, after giving effect to the preceding clause (i) the remaining Canadian
Outstandings continue to exceed the Total Canadian Commitments, then pay the
amount of such excess at such time as any payment of interest would become due
and payable for any Canadian Eurodollar Rate Loans or Eurodollar Rate Loans.

(b) Any Canadian Eurodollar Rate Loan must be immediately repaid on the last day
of the first Interest Period relating thereto ending during the continuance of
any Default or Event of Default of which officers of the Administrative Agent
active upon the Borrowers’ account have actual knowledge unless the Required
Lenders agree to extend such Canadian Eurodollar Rate Loan for another Interest
Period.

2.6.4. Optional Repayments of the Revolving Credit Loans. The Borrowers shall
have the right, at their election, to repay the outstanding amount of the
Revolving Credit Loans, as a whole or in part, at any time without penalty or
premium, provided that any full or partial prepayment of the outstanding amount
of any Eurodollar Rate Loans or any Canadian Eurodollar Rate Loans pursuant to
this § 2.6.4 may be made only on the last day of the Interest Period relating
thereto. The Borrowers shall give the Administrative Agent (a) no later than
1:00 p.m. (New York time), prior written notice on the date of any proposed
prepayment pursuant to this § 2.6.4 of Base Rate Loans, (b) no later than 1:00
p.m. (New York time), two (2) Eurodollar Business Days prior written notice of
any proposed prepayment pursuant to this § 2.6.4 of Eurodollar Rate Loans, and
(c) no later than 1:00 p.m. (New York time), four (4) Canadian Eurodollar
Business Days prior written notice of any proposed prepayment pursuant to this
§ 2.6.4 of Canadian Eurodollar Rate Loans, in each case specifying the proposed
date of prepayment of Revolving Credit Loans and the principal amount to be
prepaid, expressed in the currency in which such Revolving Credit Loan was
funded. Each such partial prepayment of the Revolving Credit Loans shall be in
an integral multiple of $100,000 or the Canadian Dollar Equivalent thereof, as
applicable, and shall be accompanied by the payment of accrued interest on the
principal prepaid to the date of prepayment. Each such partial prepayment of a
Revolving Credit Loan funded in (i) U.S. Dollars shall be applied, (at the
option of the Administrative Agent and in the absence of instruction by the
applicable Borrower), first to the principal of Base Rate Loans and then to the
principal of Eurodollar Rate Loans, and (ii) Canadian Dollars shall be applied,
to the principal of Canadian Eurodollar Rate Loans. Each partial prepayment
shall be allocated among the Lenders in proportion, as nearly as practicable, to
the respective unpaid principal amount of each Lender’s Note, with adjustments
to the extent practicable to equalize any prior repayments not exactly in
proportion.

2.6.5. Application of Payments Prior to an Event of Default. Prior to the
occurrence of an Event of Default, if, and solely to the extent that, after
giving effect to the prepayment of any Base Rate Loans then outstanding, any
prepayment required to be made



--------------------------------------------------------------------------------

pursuant to § 4.1 would require the Borrowers to compensate any Lender pursuant
to § 6.10 with respect to any breakage costs associated with Eurodollar Rate
Loans or Canadian Eurodollar Rate Loans, the Borrowers may at their option
deposit in their Concentration Account on the date of prepayment required under
§ 4.1, as applicable, cash in an amount equal to the aggregate amount of the
Eurodollar Rate Loans or the Canadian Eurodollar Rate Loans, as applicable,
otherwise required to be prepaid on such date. On the last day of each Interest
Period applicable to any such Eurodollar Rate Loans or such Canadian Eurodollar
Rate Loans, the applicable Borrower shall withdraw and pay in immediately
available funds to the Administrative Agent amounts then held in the applicable
Concentration Account and deposited therein pursuant to this § 2.6.5 sufficient
to repay such Eurodollar Rate Loans or such Canadian Eurodollar Rate Loans, as
applicable, of each Lender.

2.7. Notices to the Administrative Agent. All notices required to be given by
the Borrowers pursuant to this § 2 shall be delivered to the Administrative
Agent.

2.8. Currency of Payments. All payments of principal or interest made to the
Administrative Agent or the Lenders under this Credit Agreement shall be made in
the currency in which the Revolving Credit Loan in respect of which such payment
is being made was initially funded.

2.9. Interest Act (Canada). For the purposes of the Interest Act (Canada) and
disclosure thereunder, whenever any interest or any fee to be paid hereunder or
in connection herewith is to be calculated on the basis of a 360-day or 365-day
year, the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained and divided by 360 or 365,
as applicable. The rates of interest under this Credit Agreement are nominal
rates, and not effective rates or yields. The principle of deemed reinvestment
of interest does not apply to any interest calculation under this Credit
Agreement.

2.10. Criminal Rate of Interest - Canada. If any provision of this Credit
Agreement would oblige the Canadian Borrower to make any payment of interest or
other amount payable to any Lender in an amount or calculated at a rate which
would be prohibited by law or would result in a receipt by that Lender of
“interest” at a “criminal rate” (as such terms are construed under the Criminal
Code (Canada)), then, notwithstanding such provision, such amount or rate shall
be deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by that Lender of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:

(i) first, by reducing the amount or rate of interest required to be paid to the
affected Lender under § 2.2; and

(ii) thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid to the affected Lender which would
constitute interest for purposes of section 347 of the Criminal Code (Canada).



--------------------------------------------------------------------------------

2.11. Defaulting Lenders.

2.11.1. Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:

(a) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in § 17.14.

(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to § 14 or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to § 17.1), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, if so determined by the Administrative Agent, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Letter of Credit; third, as the Borrowers may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Credit Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Credit Agreement, as determined
by the Administrative Agent; fourth, if so determined by the Administrative
Agent and the Borrowers, to be held in a non-interest bearing deposit account
and released in order to satisfy obligations of that Defaulting Lender to fund
Revolving Credit Loans under this Credit Agreement; fifth, to the payment of any
amounts owing to the Lenders or the Administrative Agent as a result of any
judgment of a court of competent jurisdiction obtained by any Lender or the
Administrative Agent against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Credit Agreement;
sixth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Credit Agreement; and seventh, to that Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if (x) such payment
is a payment of the principal amount of any Revolving Credit Loans or Letter of
Credit borrowings in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Revolving Credit Loans or Letter of
Credit borrowings were made at a time when the conditions set forth in § 13 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Credit Loans of, and Letter of Credit borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any
Revolving Credit Loans of, or Letter of Credit borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this § 2.11.1(b) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

(c) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to § 2.1.3 for any period during which that Lender
is a Defaulting Lender (and the Borrowers shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in § 5.6.



--------------------------------------------------------------------------------

(d) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to § 5.1.4, the “Commitment
Percentage” of each non-Defaulting Lender shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided, that, (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists; and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate outstanding amount of the Revolving Credit Loans of that
Lender.

2.11.2. Defaulting Lender Cure. If the Borrowers and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Revolving Credit Loans
of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit to be held on a pro rata basis by
the Lenders in accordance with their Commitment Percentages (without giving
effect to § 2.11.1(d)), whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

3. ADDITIONAL FINANCING.

At any time and from time to time, but in any event no more than twice, the
Domestic Borrower may solicit the Lenders and any other lending institutions to
provide the Domestic Borrower with additional Commitments, subject to the
limitations set forth below, in an aggregate amount for all Lenders and any
other lending institutions not to exceed twenty million dollars ($20,000,000).
Neither the Administrative Agent nor any Lender shall have any obligation to
provide the Domestic Borrower with all or any part of such additional
Commitments; provided that by execution of this Credit Agreement, the
Administrative Agent and the Lenders shall be deemed to have consented, without
the need for further or subsequent consent, (a) to such increase in the Total
Commitment which any other Lender or lending institution may agree to provide
for the Revolving Credit Loans which may be advanced in respect thereof and any
resulting changes in the Commitment Percentages of the Lenders, and (b) any
amendments which may be made to the Loan Documents in order to evidence and
document



--------------------------------------------------------------------------------

such increase in the Total Commitment to the extent that any such amendment
(i) does not amend any of the provisions specified in § 17.14 as requiring the
consent of all Lenders or any particular Lender affected thereby or the
Administrative Agent or Collateral Agent, without any such Lenders or the
Administrative Agent or Collateral Agent consenting thereto, (ii) does not
modify the relative priority of the Revolving Credit Loans (including any such
new Revolving Credit Loans) and Commitments (including any such new Commitments)
with respect to payment, guarantees, collateral or other collateral support, and
(iii) is consistent with all other requirements of this § 3. Any such increase
to the Total Commitment (and the Domestic Loans funded pursuant thereto) shall
be otherwise treated (and be subject to the same terms and conditions) as part
of the Total Commitment and Revolving Credit Loans hereunder. Notwithstanding
anything to the contrary set forth herein, no additional Commitments shall be
permitted hereunder and no additional Revolving Credit Loans may be advanced or
Letters of Credit issued in respect thereof unless (1) no Default or Event of
Default shall have occurred and be then continuing or would result immediately
after giving effect to such additional Commitments and the Domestic Loans to be
advanced in respect thereof, assuming that such Revolving Credit Loans were
fully advanced on the effective date of such additional commitments, (2) the
Borrowers shall have delivered to the Administrative Agent a Compliance
Certificate demonstrating compliance with the terms of the Credit Agreement
immediately after giving pro forma effect to such loans to be advanced in
respect of the additional commitment and the application of the proceeds
thereof, such compliance to be calculated based on the Borrowers’ Consolidated
EBITDAR reported in connection with the preparation of the Borrowers’ Compliance
Certificate most recently delivered to the Administrative Agent, (3) (A) if such
additional Commitments are solicited in connection with a Permitted Acquisition,
the Borrowers shall have demonstrated to the reasonable satisfaction of the
Administrative Agent that on a pro forma basis immediately after giving effect
to such Permitted Acquisition and such additional Commitments (and assuming that
such additional Commitments are fully funded) and the incurrence of any other
Indebtedness required or incurred in connection with such Permitted Acquisition,
the Consolidated Total Leverage Ratio for the Reference Period then most
recently ended would not have exceeded 1.25:1.00 or (B) if such additional
Commitments are solicited without a connection to a Permitted Acquisition, the
Borrowers shall have demonstrated to the reasonable satisfaction of the
Administrative Agent that on a pro forma basis immediately after giving effect
to such additional Commitments (and assuming that such additional Commitments
are fully funded), the Consolidated Total Leverage Ratio for the Reference
Period then most recently ended would not have exceeded 1.00:1.00, (4) with
respect to each lending institution not yet a party hereto providing additional
Commitments, such lending institution shall have become a party to this Credit
Agreement (and become subject to all the rights and obligations of a Lender
hereunder) by executing and delivering to the Administrative Agent an original,
executed Instrument of Accession in the form of Exhibit E hereto (an “Instrument
of Accession”), (5) the Borrowers shall have delivered to the Administrative
Agent and the Lenders notice that such solicitation has been made and, prior to
the effectiveness of such additional Commitment, copies of all documents and
instruments related thereto and (6) the Borrowers shall have delivered to the
Administrative Agent copies of updated financial projections through the
Maturity Date.



--------------------------------------------------------------------------------

4. MANDATORY REPAYMENT OF REVOLVING CREDIT LOANS.

In addition to payments in respect of Revolving Credit Loans pursuant to § 2.6,
the Revolving Credit Loans shall be repaid as follows:

4.1. Proceeds of Certain Events. Concurrently with the receipt (after the
Closing Date) by the Borrowers or any of their Subsidiaries of,

(a) subject to the reinvestment provisions of § 10.5.2, Net Cash Sale Proceeds
in excess of $1,000,000 per annum from Asset Sales (other than proceeds from the
sale, lease, license or other disposition of assets in the ordinary course of
business consistent with past practices), then the Borrowers shall pay to the
Administrative Agent for the respective accounts of the Lenders an amount equal
to one hundred percent (100%) of such proceeds, to be applied in the manner set
forth in § 4.2 or § 4.3, as applicable; or

(b) proceeds relating to (i) Casualty Events, less reasonable expenses relating
to such Casualty Events, which have not been reinvested in the Borrowers’
business within two hundred and seventy (270) days of receipt of such proceeds,
then the Borrowers shall pay to the Administrative Agent for the respective
accounts of the Lenders an amount equal to one hundred percent (100%) of such
proceeds, to be applied in the manner set forth in § 4.2 or, if applicable,
§ 4.3, provided that, if within such 270-day period after the earlier to occur
of receipt of such proceeds by the Borrowers or receipt of such proceeds by the
Administrative Agent, the Borrowers enter into an agreement (which may be a
purchase order) pursuant to which such reinvestment shall be made, a copy of
which shall be provided to the Administrative Agent, then the Borrowers shall
not be required to prepay the Revolving Credit Loans in accordance with § 4.3,
and (ii) any tax refund with respect to any taxable year.

4.2. Application of Payments. All mandatory prepayments pursuant to § 4.1 shall
be applied pro rata to the principal of the outstanding Revolving Credit Loans
for application in accordance with the provisions of § 2.6.2 and § 2.6.3 and
concurrently with such prepayment, to reduce permanently the Total Commitment in
an amount equal to such prepayment. In the event that at the time of such
mandatory prepayment event, there are no outstanding Revolving Credit Loans, the
Total Commitment shall be permanently reduced by the amount that would otherwise
have been prepaid pursuant to § 4.1 had Revolving Credit Loans been outstanding.
Any prepayment of principal of the Revolving Credit Loans shall include all
interest accrued to the date of such prepayment. Notwithstanding anything to the
contrary set forth herein, any mandatory prepayment hereunder with Net Cash Sale
Proceeds or proceeds relating to Casualty Events which, in either case, relate
to assets or the business of the Canadian Borrower or any Canadian Subsidiaries
shall be applied only to repay the Canadian Loans and any Net Cash Sale Proceeds
from the sale of Equity Interests in the Canadian Borrower or any Canadian
Subsidiary shall be applied first to the Domestic Obligations but only up to the
extent such Domestic Obligations are secured thereby and any excess shall be
applied to the Canadian Obligations.

4.3. Delivery of Proceeds. The Borrowers shall deliver to the Administrative
Agent, promptly upon receipt thereof, all Net Cash Sale Proceeds or proceeds
relating to Casualty Events that may have to be applied to prepay the Revolving
Credit Loans if not reinvested as permitted in § 4.1, to be held as Collateral
pending reinvestment in accordance with such § 4.1. Upon the Borrowers’ request,
any cash amounts delivered to the Administrative Agent to be held as Collateral
under this § 4.3 may be applied to repay Revolving Credit Loans.



--------------------------------------------------------------------------------

5. LETTERS OF CREDIT.

5.1. Letter of Credit Commitments.

5.1.1. Commitment to Issue Letters of Credit. Subject to the terms and
conditions hereof and the execution and delivery by the Domestic Borrower of a
letter of credit application on the Administrative Agent’s customary form (a
“Letter of Credit Application”), the Administrative Agent on behalf of the
Lenders and in reliance upon the agreement of the Lenders set forth in § 5.1.4
and upon the representations and warranties of the Borrowers contained herein,
agrees, in its individual capacity, to issue, extend and renew for the account
of the Domestic Borrower one or more standby letters of credit in either U.S.
Dollars or Canadian Dollars (individually, a “Letter of Credit”), in such form
as may be requested from time to time by the Domestic Borrower and agreed to by
the Administrative Agent; provided, however, that, (a) the Domestic Borrower
shall provide four (4) Canadian Business Days written notice to the
Administrative Agent for any request for Letters of Credit denominated in
Canadian Dollars, and (b) the Reimbursement Obligation relating to any Letter of
Credit denominated in Canadian Dollars shall be repaid in U.S. Dollars in an
amount equal to the U.S. Dollar Equivalent of the amount of such Reimbursement
Obligation; and provided further, that, after giving effect to such request,
(x) the sum of the aggregate Maximum Drawing Amount and all Unpaid Reimbursement
Obligations shall not exceed $15,000,000 at any one time, and (y) the sum of
(i) the Maximum Drawing Amount on all Letters of Credit, (ii) all Unpaid
Reimbursement Obligations, and (iii) the amount of all Revolving Credit Loans
outstanding shall not exceed the Total Commitment at such time. Notwithstanding
the foregoing, the Administrative Agent shall have no obligation to issue any
Letter of Credit to support or secure any Indebtedness of the Domestic Borrower
or any of its Subsidiaries if (A) any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the Administrative Agent from issuing such Letter of Credit, or any Law
applicable to the Administrative Agent or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the Administrative Agent shall prohibit, or request that the Administrative
Agent refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Administrative Agent with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which the Administrative Agent is not otherwise compensated hereunder) not
in effect on the Closing Date, or shall impose upon the Administrative Agent any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Administrative Agent in good faith deems material to it, (B) the
issuance of such Letter of Credit would violate one or more policies of the
Administrative Agent applicable to letters of credit generally, (C) any Lender
defaults on its obligations to fund under § 5.1.4 or any Lender is at such time
a Defaulting Lender hereunder, unless the Administrative Agent has entered into
satisfactory arrangements with the Domestic Borrower or such Lender to eliminate
the Administrative Agent’s actual or potential Fronting Exposure (after giving
effect to § 2.11.1(d)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other Letter of Credit



--------------------------------------------------------------------------------

Obligations as to which the Administrative Agent has actual or potential
Fronting Exposure, as it may elect in its sole discretion, or (D) to the extent
that a Letter of Credit is to be issued to support or secure any Indebtedness of
a Borrower or any of its Subsidiaries, such Indebtedness was incurred prior to
the proposed issuance date of such Letter of Credit, unless in any such case the
Domestic Borrower demonstrates to the satisfaction of the Administrative Agent
that (i) such prior incurred Indebtedness was then fully secured by a prior
perfected and unavoidable security interest in collateral provided by the
Domestic Borrower or such Subsidiary to the proposed beneficiary of such Letter
of Credit or (ii) such prior incurred Indebtedness was then secured or supported
by a letter of credit issued for the account of the Domestic Borrower or such
Subsidiary and the reimbursement obligation with respect to such letter of
credit was fully secured by a prior perfected and unavoidable security interest
in collateral provided to the issuer of such letter of credit by the Domestic
Borrower or such Subsidiary.

5.1.2. Letter of Credit Applications. Each Letter of Credit Application shall be
completed to the reasonable satisfaction of the Administrative Agent. In the
event that any provision of any Letter of Credit Application shall be
inconsistent with any provision of this Credit Agreement, then the provisions of
this Credit Agreement shall, to the extent of any such inconsistency, govern.

5.1.3. Terms of Letters of Credit. Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) have an
expiry date no later than the earlier of (x) one (1) year from the date of
issuance, extension or renewal thereof, or (y) the date which is fourteen
(14) days (or, if the Letter of Credit is confirmed by a confirmer or otherwise
provides for one or more nominated persons, forty-five (45) days) prior to the
Maturity Date. Each Letter of Credit so issued, extended or renewed shall be
subject to the International Standby Practices (ISP98), International Chamber of
Commerce Publication No. 590, or any successor code of standby letter of credit
practices among banks adopted by the Administrative Agent in the ordinary course
of its business as a standby letter of credit issuer and in effect at the time
of issuance of such Letter of Credit.

5.1.4. Reimbursement Obligations of Lenders. Each Lender severally agrees that
it shall be absolutely liable, without regard to the occurrence of any Default
or Event of Default or any other condition precedent whatsoever, to the extent
of such Lender’s Commitment Percentage, to reimburse the Administrative Agent on
demand (and the Administrative Agent may apply Cash Collateral provided for this
purpose) for the amount of each draft paid by the Administrative Agent under
each Letter of Credit to the extent that such amount is not reimbursed by the
Domestic Borrower pursuant to § 5.2 (such agreement for a Lender being called
herein the “Letter of Credit Participation” of such Lender).

5.1.5. Participations of Lenders. Each such payment made by a Lender shall be
treated as the purchase by such Lender of a participating interest in the
Domestic Borrower’s Reimbursement Obligation under § 5.2 in an amount equal to
such payment. Each Lender shall share in accordance with its participating
interest in any interest which accrues pursuant to § 5.2.



--------------------------------------------------------------------------------

5.2. Reimbursement Obligation of the Domestic Borrower. In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Lenders to participate therein, the Domestic Borrower hereby agrees to reimburse
or pay to the Administrative Agent, in U.S. Dollars for the account of the
Administrative Agent or (as the case may be) the Lenders, with respect to each
Letter of Credit issued, extended or renewed by the Administrative Agent
hereunder,

(a) except as otherwise expressly provided in §§ 5.2(b) and (c), on each date
that any draft presented under such Letter of Credit is honored by the
Administrative Agent, or the Administrative Agent otherwise makes a payment with
respect thereto, (i) the amount paid by the Administrative Agent under or with
respect to such Letter of Credit or the U.S. Dollar Equivalent thereof, and
(ii) the amount of any taxes, fees, charges or other costs and expenses
whatsoever incurred by the Administrative Agent or any Lender in connection with
any payment made by the Administrative Agent or any Lender under, or with
respect to, such Letter of Credit,

(b) upon the reduction (but not termination) of the Total Commitment to an
amount less than the Maximum Drawing Amount, an amount equal to such difference,
which amount shall be held by the Administrative Agent for the benefit of the
Lenders and the Administrative Agent as cash collateral for all Reimbursement
Obligations, and

(c) upon the termination of the Total Commitment, or the acceleration of the
Reimbursement Obligations with respect to all Letters of Credit in accordance
with § 14, an amount equal to the then Maximum Drawing Amount on all Letters of
Credit, which amount shall be held by the Administrative Agent for the benefit
of the Lenders and the Administrative Agent as cash collateral for all
Reimbursement Obligations.

Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds. Interest on any
and all amounts remaining unpaid by the Domestic Borrower under this § 5.2 at
any time from the date such amounts become due and payable (whether as stated in
this § 5.2, by acceleration or otherwise) until payment in full (whether before
or after judgment) shall be payable to the Administrative Agent on demand at the
rate specified in § 6.11 for overdue principal on the Revolving Credit Loans.

5.3. Letter of Credit Payments. If any draft shall be presented or other demand
for payment shall be made under any Letter of Credit, the Administrative Agent
shall notify the Domestic Borrower within a reasonable amount of time of the
date and amount of the draft presented or demand for payment and of the date and
time when it expects to pay such draft or honor such demand for payment. If the
Domestic Borrower fails to reimburse the Administrative Agent as provided in
§ 5.2 on or before the date that such draft is paid or other payment is made by
the Administrative Agent, the Administrative Agent may at any time thereafter
notify the Lenders of the amount of any such Unpaid Reimbursement Obligation. No
later than 3:00 p.m. (New York time) on the Business Day next following the
receipt of such notice, each Lender shall make available to the Administrative
Agent, at the Administrative Agent’s Office, in immediately available funds,
such Lender’s Commitment Percentage of such



--------------------------------------------------------------------------------

Unpaid Reimbursement Obligation, together with an amount equal to the product of
(a) the average, computed for the period referred to in clause (c) below, of the
weighted average interest rate paid by the Administrative Agent for federal
funds acquired by the Administrative Agent during each day included in such
period, times (b) the amount equal to such Lender’s Commitment Percentage of
such Unpaid Reimbursement Obligation, times (c) a fraction, the numerator of
which is the number of days that elapse from and including the date the
Administrative Agent paid the draft presented for honor or otherwise made
payment to the date on which such Lender’s Commitment Percentage of such Unpaid
Reimbursement Obligation shall become immediately available to the
Administrative Agent, and the denominator of which is 360. The responsibility of
the Administrative Agent to the Domestic Borrower and the Lenders shall be only
to determine that the documents (including each draft) delivered under each
Letter of Credit in connection with such presentment shall be in conformity in
all material respects with such Letter of Credit.

5.4. Obligations Absolute. The Domestic Borrower’s obligations under this § 5
shall be absolute and unconditional under any and all circumstances and
irrespective of the occurrence of any Default or Event of Default or any
condition precedent whatsoever or any setoff, counterclaim or defense to payment
which the Borrowers may have or have had against the Administrative Agent, any
Lender or any beneficiary of a Letter of Credit. Each of the Borrowers further
agrees with the Administrative Agent and the Lenders that the Administrative
Agent and the Lenders shall not be responsible for, and the Domestic Borrower’s
Reimbursement Obligations under § 5.2 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among any Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrowers against the beneficiary of any Letter of Credit or
any such transferee. The Administrative Agent and the Lenders shall not be
liable for any error, omission, interruption or delay in transmission, dispatch
or delivery of any message or advice, however transmitted, in connection with
any Letter of Credit. Each of the Borrowers agrees that any action taken or
omitted by the Administrative Agent or any Lender under or in connection with
each Letter of Credit and the related drafts and documents, if done in good
faith, shall be binding upon the Borrowers and shall not result in any liability
on the part of the Administrative Agent or any Lender to the Borrowers.

5.5. Reliance by Issuer. To the extent not inconsistent with § 5.4, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement unless it shall first have received such advice or concurrence
of the Required Lenders as it reasonably deems appropriate or it shall first be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from



--------------------------------------------------------------------------------

acting, under this Credit Agreement in accordance with a request of the Required
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lenders and all future holders of the Notes or
of a Letter of Credit Participation.

5.6. Letter of Credit Fee. With respect to each Letter of Credit issued
hereunder, the Domestic Borrower shall pay to the Administrative Agent a fee
(each a “Letter of Credit Fee”) in U.S. Dollars for each Letter of Credit issued
or renewed by the Administrative Agent at a rate per annum equal to the
Applicable Margin in effect from time to time with respect to Eurodollar Rate
Loans, on the Maximum Drawing Amount of such Letter of Credit for the period
such Letter of Credit is outstanding. The Administrative Agent shall, in turn,
remit to each Lender such Lender’s Commitment Percentage of the Letter of Credit
Fee. In addition, the Domestic Borrower shall pay the Administrative Agent, for
its own account, a Fronting Fee (the “Fronting Fee”) in U.S. Dollars equal to
one-eighth of one percent (0.125%) per annum on the Maximum Drawing Amount of
such Letter of Credit for the period such Letter of Credit is outstanding. The
Letter of Credit Fee and the Fronting Fee shall be payable quarterly in arrears
on the last day of each calendar quarter for the calendar quarter then ending.
In respect of each Letter of Credit, the Domestic Borrower shall also pay to the
Administrative Agent, for its own account, at such time or times as such charges
are customarily made by the Administrative Agent, the Administrative Agent’s
customary issuance, amendment, negotiation or document examination and other
administrative fees as in effect from time to time.

5.7. Existing Letters of Credit. The Domestic Borrower and the Lenders each
agree that (a) any letter of credit which has been previously issued by Bank of
America under the 2004 Credit Agreement (the “Existing Letters of Credit”) for
the account of the Domestic Borrower or any Subsidiary of the Domestic Borrower,
shall be deemed a Letter of Credit issued under and governed by this Credit
Agreement, (b) this Credit Agreement supersedes any and all prior agreements
between the Domestic Borrower or any of its Subsidiaries and Bank of America
with respect to the Existing Letters of Credit, and (c) all Existing Letters of
Credit, from and after the Closing Date, shall be subject to and governed by the
terms of this Credit Agreement.

5.8. Cash Collateral.

5.8.1. Certain Credit Support Events. Upon the request of the Administrative
Agent (i) if the Administrative Agent has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an Unpaid
Reimbursement Obligation, or (ii) if, as of the Maturity Date, there is any
Unpaid Reimbursement Obligation, the Borrowers shall, in each case, immediately
Cash Collateralize the Unpaid Reimbursement Obligation. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the Borrowers shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to § 2.11.1(d) and any Cash Collateral provided by the Defaulting
Lender).

5.8.2. Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The
Borrowers, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the



--------------------------------------------------------------------------------

Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to § 5.8.3. If at any time the Administrative Agent determines that
Cash Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.

5.8.3. Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this § 5 or §§ 2.11 or
14 in respect of Letters of Credit shall be held and applied to the satisfaction
of the specific Letter of Credit Obligations, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided for herein.

5.8.4. Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with § 16) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Credit Party shall not
be released during the continuance of a Default or Event of Default (and
following application as provided in this § 5 may be otherwise applied in
accordance with § 14.4), and (y) the Person providing Cash Collateral and the
Administrative Agent may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

6. CERTAIN GENERAL PROVISIONS.

6.1. Fees. Notwithstanding anything herein to the contrary, the Domestic
Borrower agrees to pay, and shall be solely liable for, all fees described in
the Fee Letter in the amounts and at the times and otherwise in accordance with
the terms specified therein.

6.2. Funds for Payments.

6.2.1. Payments to the Administrative Agent or Collateral Agent. All payments of
principal and interest on Revolving Credit Loans denominated in Canadian Dollars
shall be made on the due date thereof to the Administrative Agent in Canadian
Dollars at the Administrative Agent’s Office or at such other place as the
Administrative Agent may from time to time designate, in each case at or about
11:00 a.m. (New York time or other local time at the place of payment) and in
immediately available funds. All



--------------------------------------------------------------------------------

payments of principal and interest on Revolving Credit Loans denominated in U.S.
Dollars, Reimbursement Obligations, the Commitment Fee, the Letter of Credit
Fees, the Fronting Fees and any other amounts due hereunder or under any of the
other Loan Documents (except as otherwise provided in such Loan Documents) shall
be made on the due date thereof to the Administrative Agent in U.S. Dollars at
the Administrative Agent’s Office or at such other place as the Administrative
Agent may from time to time designate, in each case at or about 11:00 a.m. (New
York time or other local time at the place of payment) and in immediately
available funds.

6.2.2. No Offset, etc. All payments by the Borrowers hereunder and under any of
the other Loan Documents shall be made without any condition, recoupment,
setoff, defense or counterclaim and free and clear of and without deduction for
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein (other than any such deductions or
withholdings which the Borrowers are compelled by law to make on or with respect
to, or measured by, the income of the Administrative Agent, any Lender, any
assignee or any participant, including without limitation, franchise taxes
imposed on or with respect to, or measured by, net income of such Person, in
each case by any jurisdiction, subdivision thereof or taxing or other
Governmental Authority therein in which the Administrative Agent, such Lender,
such assignee or such participant is organized, has its principal place of
business, maintains a lending office or is otherwise subject to tax) and other
deductions, or withholdings which the Borrowers are compelled by law to make
such deduction or withholding. If any such obligation is imposed upon the
Borrowers with respect to any amount payable by them hereunder or under any of
the other Loan Documents, the Borrowers will pay to the Administrative Agent,
for the account of the Lenders or (as the case may be) such Agent, on the date
on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in U.S. Dollars (or if such amount is interest
on a Canadian Loan denominated in Canadian Dollars, the U.S. Dollar Equivalent
thereof) as shall be necessary to enable the Lenders or the Administrative Agent
to receive the same net amount which the Lenders or the Administrative Agent
would have received on such due date had no such obligation been imposed upon
the Borrowers. The Borrowers will deliver promptly to the Administrative Agent
certificates or other evidence reasonably acceptable to the Administrative Agent
for all taxes or other charges deducted from or paid with respect to payments
made by the Borrowers hereunder or under such other Loan Document.

6.2.3. Non-U.S. Lenders. If any Lender, any transferee, the Administrative Agent
or the Collateral Agent is not a U.S. Person as defined in Section 7701(a)(30)
of the Code for federal income tax purposes (a “Non-U.S. Lender”), such Lender,
transferee, Administrative Agent or Collateral Agent hereby agrees that, if and
to the extent that it is legally able to do so, it shall, prior to the date of
the first payment by the Borrowers hereunder to be made to such Lender,
Administrative Agent or Collateral Agent or for such Non-U.S. Lender’s,
Administrative Agent’s or Collateral Agent’s account, deliver to the Borrowers
and the Administrative Agent, as applicable, such certificates, documents or
other evidence, as and when required by the Code or Treasury Regulations issued
pursuant thereto, including (a) in the case of a Non-U.S. Lender that is a
“bank” for purposes of



--------------------------------------------------------------------------------

Section 881(c)(3)(A) of the Code, two (2) duly completed copies of Internal
Revenue Service Form W-8BEN or Form W-8ECI and any other certificate or
statement of exemption required by Treasury Regulations, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Lender, Administrative Agent or Collateral Agent establishing that with
respect to payments of principal, interest or fees hereunder it is (i) not
subject to United States federal withholding tax under the Code because such
payment is effectively connected with the conduct by such Lender, Administrative
Agent or Collateral Agent of a trade or business in the United States or
(ii) totally exempt or partially exempt from United States federal withholding
tax under a provision of an applicable tax treaty and (b) in the case of a
Non-U.S. Lender that is not a “bank” for purposes of Section 881(c)(3)(A) of the
Code, a certificate in form and substance reasonably satisfactory to the
Administrative Agent and the Borrowers and to the effect that (i) such Non-U.S.
Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the Code, is not
subject to regulatory or other legal requirements as a bank in any jurisdiction,
and has not been treated as a bank for purposes of any tax, securities law or
other filing or submission made to any governmental authority, any application
made to a rating agency or qualification for any exemption from any tax,
securities law or other legal requirements, (ii) is not a ten (10) percent
shareholder for purposes of Section 881(c)(3)(B) of the Code and (iii) is not a
controlled foreign corporation receiving interest from a related person for
purposes of Section 881(c)(3)(C) of the Code, together with a properly completed
Internal Revenue Service Form W-8 or W-9, as applicable (or successor forms to
establish exemption from withholding of US taxes). Each Lender, Administrative
Agent and Collateral Agent agrees that it shall, to the extent any form
previously delivered by it pursuant to this section is no longer effective, and
in any case promptly upon the Borrowers’ or the Administrative Agent’s
reasonable request therefor, deliver to the Borrowers and the Administrative
Agent, as applicable, if and to the extent it is legally able to do so, a
properly completed and executed Form W-8BEN, Form W-8ECI, Form W-8 or W-9, as
applicable (or any successor forms thereto).

6.2.4. Exclusion. The Borrowers shall not be required to pay any additional
amount to any Non-U.S. Lender pursuant to § 6.2.3 or § 6.6 hereof in respect of
any United States federal withholding tax if and to the extent that (i) the
obligation to withhold amounts with respect to such United States federal
withholding tax existed on the date such Non-U.S. Lender became a party to this
Credit Agreement or, with respect to a different lending office designated by
such Non-U.S. Lender as its applicable lending office (a “New Lending Office”),
the date such Non-U.S. Lender designated such New Lending Office as a result of
an assignment, transfer or designation made at the request of the Borrowers,
provided, however, this clause (i) shall not apply to the extent that the
indemnity payment or additional amounts any transferee, or Lender through a New
Lending Office, would be entitled to receive without regard to this clause
(i) do not exceed the indemnity payment or additional amounts that the Person
making the assignment or transfer to such transferee, or Lender making the
designation of such New Lending Office, would have been entitled to receive in
the absence of such assignment, transfer or designation, or (ii) the obligation
to pay such additional amounts would not have arisen but for a failure by such
Non-U.S. Lender to deliver the forms specified in § 6.2.3.



--------------------------------------------------------------------------------

6.2.5. Survival. The provisions of this § 6.2 shall survive payment or
satisfaction in full of all other Obligations

6.3. Computations. All computations of interest on the Revolving Credit Loans
and of Fees shall be based on (a) a 365-day year in the case of Base Rate Loans
and (b) a 360-day year in the case of all other Revolving Credit Loans; and in
each case paid for the actual number of days elapsed. Except as otherwise
provided in the definition of the term “Interest Period” with respect to
Eurodollar Rate Loans and Canadian Eurodollar Rate Loans, whenever a payment
hereunder or under any of the other Loan Documents becomes due on a day that is
not a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.

6.4. Inability to Determine Eurodollar Rate or Canadian Eurodollar Rate. In the
event, prior to the commencement of any Interest Period relating to any
Eurodollar Rate Loan or a Canadian Eurodollar Rate Loan, the Administrative
Agent shall determine or be notified by the Required Lenders that (a) adequate
and reasonable methods do not exist for ascertaining the Eurodollar Rate or the
Canadian Eurodollar Rate that would otherwise determine the rate of interest to
be applicable to any Eurodollar Rate Loan or any Canadian Eurodollar Rate Loan,
respectively, during any Interest Period or (b) the Eurodollar Rate or Canadian
Eurodollar Rate determined or to be determined for such Interest Period will not
adequately and fairly reflect the cost to the Lenders of making or maintaining
their Eurodollar Rate Loans or their Canadian Eurodollar Rate Loans during such
period, the Administrative Agent shall forthwith give notice of such
determination (which shall be conclusive and binding on the Borrowers and the
Lenders) to the Borrowers and the Lenders. In such event (i) any Loan Request or
Conversion Request with respect to Eurodollar Rate Loans shall be automatically
withdrawn and shall be deemed a request for Base Rate Loans, (ii) each
Eurodollar Rate Loan will automatically, on the last day of the then current
Interest Period relating thereto, become a Base Rate Loan, (iii) any Loan
Request with respect to Canadian Eurodollar Rate Loans shall be automatically
withdrawn, (iv) each Canadian Eurodollar Rate Loan will automatically, on the
last day of the then current Interest Period relating thereto, become
immediately due and payable in full, and (iv) the obligations of the Lenders to
make Eurodollar Rate Loans or Canadian Eurodollar Rate Loans shall be suspended
until the Administrative Agent or the Required Lenders determine that the
circumstances giving rise to such suspension no longer exist, whereupon the
Administrative Agent or, as the case may be, the Administrative Agent upon the
instruction of such Required Lenders shall so notify the Borrowers and the
Lenders.

6.5. Illegality. If any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable lending office to make, maintain or fund Eurodollar Rate Loans
or Canadian Eurodollar Rate Loans, or to determine or charge interest rates
based upon the Eurodollar Rate or the Canadian Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, U.S. Dollars or
Canadian Dollars in the applicable interbank market, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent, any obligation of
such Lender to make or continue Eurodollar Rate Loans or Canadian Eurodollar
Rate Loans, as applicable, or to convert Base Rate Loans to Eurodollar Rate
Loans, shall be suspended until such Lender notifies the Administrative Agent
and the Borrowers that the circumstances giving rise to such determination no
longer exist.



--------------------------------------------------------------------------------

Upon receipt of such notice, the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, as applicable with respect
to Eurodollar Rate Loans, convert all such Eurodollar Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans or such
Canadian Eurodollar Rate Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Eurodollar Rate Loans or such Canadian
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrowers
shall also pay accrued interest on the amount so prepaid or converted.

6.6. [Intentionally Omitted].

6.7. Additional Costs, etc. If any future, or change in any present, applicable
law, which expression, as used herein, includes statutes, rules and regulations
thereunder and interpretations thereof by any competent court or by any
governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender or the Administrative Agent by any central bank
or other fiscal, monetary or other authority (whether or not having the force of
law), shall:

(a) subject any Lender or the Administrative Agent to any tax, levy, impost,
duty, charge, fee, deduction or withholding of any nature with respect to this
Credit Agreement, the other Loan Documents, any Letters of Credit, such Lender’s
Commitment or the Revolving Credit Loans (other than taxes based upon or
measured by the income or profits of such Lender or the Administrative Agent),
or

(b) materially change the basis of taxation (except for changes in taxes based
on or measured by net income or profits) of payments to any Lender of the
principal of or the interest on any Revolving Credit Loans or any other amounts
payable to any Lender, the Administrative Agent or the Collateral Agent under
this Credit Agreement or any of the other Loan Documents, or

(c) impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or

(d) impose on any Lender, the Administrative Agent or the Collateral Agent any
other conditions or requirements with respect to this Credit Agreement, the
other Loan Documents, any Letters of Credit, the Revolving Credit Loans, such
Lender’s Commitment, or any class of loans, letters of credit or commitments of
which any of the Revolving Credit Loans or such Lender’s Commitment forms a
part, and the result of any of the foregoing is:

(i) to increase the cost to any Lender of making, funding, issuing, renewing,
extending or maintaining any of the Revolving Credit Loans or such Lender’s
Commitment or any Letter of Credit, or



--------------------------------------------------------------------------------

(ii) to reduce the amount of principal, interest, Reimbursement Obligation or
other amount payable to such Lender or the Administrative Agent hereunder on
account of such Lender’s Commitment, any Letter of Credit or any of the
Revolving Credit Loans, or

(iii) to require such Lender, Administrative Agent or the Collateral Agent to
make any payment or to forego any interest or Reimbursement Obligation or other
sum payable hereunder, the amount of which payment or foregone interest or
Reimbursement Obligation or other sum is calculated by reference to the gross
amount of any sum receivable or deemed received by such Lender, Administrative
Agent or the Collateral Agent from the Borrowers hereunder,

then, and in each such case, the Borrowers will, upon demand made by such Lender
or (as the case may be) the Administrative Agent or the Collateral Agent at any
time and from time to time and as often as the occasion therefor may arise, pay
to such Lender, Administrative Agent or the Collateral Agent such additional
amounts as will be sufficient to compensate such Lender, Administrative Agent or
the Collateral Agent for such additional cost, reduction, payment or foregone
interest or Reimbursement Obligation or other sum. The provisions of this § 6.7
shall survive payment or satisfaction in full of all other Obligations

6.8. Capital Adequacy. If after the date hereof any Lender or the Administrative
Agent determines that (a) the adoption of or change in any law, governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) regarding capital requirements for Lenders or Lender holding
companies or any change in the interpretation or application thereof by a
Governmental Authority with appropriate jurisdiction, or (b) compliance by such
Lender or the Administrative Agent or any corporation controlling such Lender or
the Administrative Agent with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
entity regarding capital adequacy, has the effect of reducing the return on such
Lender’s or the Administrative Agent’s commitment with respect to any Revolving
Credit Loans to a level below that which such Lender or the Administrative Agent
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or the Administrative Agent’s then existing policies
with respect to capital adequacy and assuming full utilization of such entity’s
capital) by any amount reasonably deemed by such Lender or (as the case may be)
the Administrative Agent to be material, then such Lender or the Administrative
Agent may notify the Borrowers of such fact. To the extent that the amount of
such reduction in the return on capital is not reflected in the Base Rate, the
Borrowers jointly and severally agree to pay such Lender or (as the case may be)
the Administrative Agent for the amount of such reduction in the return on
capital as and when such reduction is determined upon presentation by such
Lender or (as the case may be) the Administrative Agent of a certificate in
accordance with § 6.9 hereof. Each Lender shall allocate such cost increases
among its customers in good faith and on an equitable basis. The provisions of
this § 6.8 shall survive payment or satisfaction in full of all other
Obligations

6.9. Certificate; Replacement of Lenders.

(a) A certificate setting forth any additional amounts payable pursuant to § 6.7
or § 6.8 and a brief explanation of such amounts which are due, submitted by any
Lender or the Administrative Agent to the Borrowers, shall be conclusive, absent
manifest error, that such amounts are due and owing.



--------------------------------------------------------------------------------

(b) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of §§ 6.2.2, 6.5, 6.6, 6.7 or 6.8 with respect to such Lender, it
will, if requested in writing by the Borrowers, use commercially reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Revolving Credit Loans affected by such event
with the object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no material economic, legal or
regulatory disadvantage; provided, further, that nothing in this § 6.9 shall
affect or postpone any of the obligations of the Borrowers or the rights of any
Lender or the Administrative Agent pursuant to §§ 6.2.2, 6.5, 6.6, 6.7 or 6.8.

(c) Upon receipt by the Borrowers from any Lender (an “Affected Lender”) of a
claim under §§ 6.2.2, 6.5, 6.6, 6.7 or 6.8, the Borrowers may:

(i) request one or more of the other Lenders to acquire and assume all or part
of such Affected Lender’s Revolving Credit Loans and Commitment, as applicable,
provided that no Lender shall be required to accede to any such request; or

(ii) replace such Affected Lender with another Lender; provided that (A) such
other Lender agrees to be the replacement Lender, (B) such replacement does not
conflict with any requirement of law, (C) no Default or Event of Default shall
have occurred and be continuing at the time of such replacement, (D) the
Borrowers shall repay, or the replacement Lender shall purchase, at the full
principal or face amount of all Revolving Credit Loans, accrued interest, fees
and other amounts owing to such replaced Lender prior to the date of
replacement, (E) the Borrowers shall be liable to such replaced Lender in
accordance with § 6.10 with respect to any prepayment or purchase of Eurodollar
Rate Loans or any Canadian Eurodollar Rate Loans, (F) the replacement Lender, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (G) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of § 16 (provided that the Borrowers or the
replacement Lender shall be obligated to pay the registration and processing
fee) and (H) the Borrowers shall pay all additional amounts (if any) required
pursuant to §§ 6.2.2, 6.5, 6.6, 6.7, 6.8 or 6.10, as the case may be, to the
extent such additional amounts were incurred on or prior to the consummation of
such replacement.

6.10. Indemnity. Subject to 6.12(i), the Borrowers jointly and severally agree
to indemnify each Lender and its respective affiliates and their partners,
directors, officers, employees, agent and advisors (together, the “Indemnified
Parties”) and to hold each Indemnified Party harmless from and against any loss,
cost or expense (including but not limited to loss of anticipated profits,
reasonable attorneys’ fees (including the allocated cost of internal counsel)
and settlement costs) that such Indemnified Party may sustain or incur as a
consequence of (a) default by the Borrowers in payment of the principal amount
of or any interest on any Eurodollar Rate Loans and any Canadian Eurodollar Rate
Loans as and when due and payable, including any such loss or expense arising
from interest or fees payable by such Indemnified Party to banks of funds



--------------------------------------------------------------------------------

obtained by it in order to maintain its Eurodollar Rate Loans or its Canadian
Eurodollar Rate Loans, (b) default by the Borrowers in making a borrowing or
conversion after the Borrowers have given (or are deemed to have given) a Loan
Request, or a Conversion Request relating thereto, in accordance with § 2.3 or §
2.4, or (c) (i) the making of any payment of a Eurodollar Rate Loan or the
making of any conversion of any such Revolving Credit Loan to a Base Rate Loan
on a day that is not the last day of the applicable Interest Period with respect
thereto, or (ii) the making of any payment of a Canadian Eurodollar Rate Loan on
a day that is not the last day of the applicable Interest Period with respect
thereto, in each case including interest or fees payable by such Lender to
lenders of funds obtained by it in order to maintain any such Revolving Credit
Loans; provided that, in each case, the Canadian Borrower shall not indemnify
the Domestic Borrower against any loss, cost or expense attributable exclusively
to the Domestic Loans or Letters of Credit. The provisions of this § 6.10 shall
survive payment or satisfaction in full of all other Obligations

6.11. Interest After Default.

6.11.1. Overdue Amounts. Overdue principal and (to the extent permitted by
applicable law) interest on the Revolving Credit Loans and all other overdue
amounts payable hereunder or under any of the other Loan Documents shall bear
interest compounded monthly and payable on demand at a rate per annum equal to
the rate of interest which would otherwise be applicable thereto, plus, if and
to the extent permitted by law, two percent (2%) (or in the case of any Canadian
Eurodollar Rate Loan, two and on-half percent (2.5%)) above the rate of interest
which would otherwise be applicable thereto (or, if no rate of interest is then
applicable thereto, two percent (2%) above the rate of interest which would be
applicable to any Base Rate Loans) until such amount shall be paid in full
(after as well as before judgment).

6.11.2. Amounts Not Overdue. During the continuance of a Default or an Event of
Default the principal of the Revolving Credit Loans not overdue shall, at the
option of the Administrative Agent or upon the request of the Required Lenders
and continuing thereafter until such Default or Event of Default has been cured
or remedied or such Default or Event of Default has been waived by the Required
Lenders pursuant to § 17.14, bear interest at a rate per annum equal to the rate
of interest applicable to overdue principal pursuant to § 6.11.1.

6.11.3. Letters of Credit. The Unpaid Reimbursement Obligations and (to the
extent permitted by law) unpaid interest thereon (as provided in this sentence)
shall bear interest compounded monthly and payable on demand at a rate per annum
equal to the Base Rate plus the Applicable Margin then in effect for Base Rate
Loans then in effect plus two percent (2%) per annum (or plus two and one half
percent (2.5%) per annum in the case of Letters of Credit denominated in
Canadian Dollars) until such amount shall be paid in full (after as well as
before judgment).



--------------------------------------------------------------------------------

6.12. Concerning Joint and Several Liability of the Borrowers.

Notwithstanding anything to the contrary contained in §§ 10.3 or 10.5.2(a)(iii),
but subject to the limitation in § 6.12(i):

(a) The Domestic Borrower (including any Person that becomes a Domestic Borrower
at any point in the future) is accepting joint and several liability hereunder
and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders and the Administrative Agent under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the other Borrowers and in consideration of the benefit to be provided to
such other Borrower hereunder.

(b) The Domestic Borrower (including any Person that becomes a Domestic Borrower
at any point in the future), jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this § 6.12), it being the intention of the parties
hereto that all the Obligations shall be the joint and several obligations of
each of the Borrowers without preferences or distinction among them.

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the Domestic Borrower will make such payment with respect to, or perform, such
Obligation.

(d) The Obligations of each of the Borrowers under the provisions of this § 6.12
constitute the full recourse Obligations of such Borrower and each of the
Domestic Borrowers enforceable against each such Borrower to the full extent of
its properties and assets, irrespective of the validity, regularity or
enforceability of this Credit Agreement or the other Loan Documents or any other
circumstance whatsoever as to any other Borrower.

(e) Except as otherwise expressly provided herein, Domestic Borrower hereby
waives promptness, diligence, presentment, demand, protest, notice of acceptance
of its joint and several liability, notice of any and all advances of the
Revolving Credit Loans made under this Credit Agreement and the Notes, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Credit Agreement or
any of the other Loan Documents), or of any demand for any payment under this
Credit Agreement, notice of any action at any time taken or omitted by the
Administrative Agent, the Collateral Agent or the Lenders under or in respect of
any of the Obligations hereunder, any requirement of diligence and, generally,
all demands, notices and other formalities of every kind in connection with this
Credit Agreement and the other Loan Documents. The Domestic Borrower hereby
waives all defenses which may be available by virtue of any valuation, stay,
moratorium law or other similar law now or hereafter in effect, any right to
require the marshaling of assets of the Borrowers and any other entity or Person
primarily or secondarily liable with respect to any of the Obligations, and all
suretyship defenses generally. The Domestic Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment, or
place or manner for payment, compromise, refinancing, consolidation or renewals
of any of the Obligations hereunder, the acceptance of any partial payment
thereon, any waiver, consent or other action or



--------------------------------------------------------------------------------

acquiescence by the Administrative Agent, the Collateral Agent and the Lenders
at any time or times in respect of any default by any Borrower in the
performance or satisfaction of any term, covenant, condition or provision of
this Credit Agreement and the other Loan Documents, any and all other
indulgences whatsoever by the Administrative Agent, the Collateral Agent and the
Lenders in respect of any of the Obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Obligations or the addition, substitution or
release, in whole or in part, of any Borrower or any other entity or Person
primarily or secondarily liable for any Obligation. The Domestic Borrower
further agrees that its Obligations shall not be released or discharged, in
whole or in part, or otherwise affected by the adequacy of any rights which the
Administrative Agent, the Collateral Agent or any Lender may have against any
collateral security or other means of obtaining repayment of any of the
Obligations, the impairment of any collateral security securing the Obligations,
including, without limitation, the failure to protect or preserve any rights
which the Administrative Agent, the Collateral Agent or any Lender may have in
such collateral security or the substitution, exchange, surrender, release, loss
or destruction of any such collateral security, any other act or omission which
might in any manner or to any extent vary the risk of the Domestic Borrower, or
otherwise operate as a release or discharge of the Domestic Borrower, all of
which may be done without notice to the Domestic Borrower; provided, however,
that the foregoing shall in no way be deemed to create commercially unreasonable
standards as to the Collateral Agent’s or the Administrative Agent’s duties as
secured party under the Loan Documents (as such rights and duties are set forth
therein). If for any reason any of the other Borrowers has no legal existence or
is under no legal obligation to discharge any of the Obligations, or if any of
the Obligations have become irrecoverable from any of the other Borrowers by
reason of such other Borrower’s insolvency, bankruptcy or reorganization or by
other operation of law or for any reason, this Credit Agreement and the other
Loan Documents to which it is a party shall nevertheless be binding on the
Domestic Borrower to the same extent as if the Domestic Borrower at all times
had been the sole obligor on such Obligations. Without limiting the generality
of the foregoing, the Domestic Borrower assents to any other action or delay in
acting or failure to act on the part of the Administrative Agent, the Collateral
Agent and the Lenders, including, without limitation, any failure strictly or
diligently to assert any right or to pursue any remedy or to comply fully with
applicable laws or regulations thereunder which might, but for the provisions of
this § 6.12, afford grounds for terminating, discharging or relieving the
Domestic Borrower, in whole or in part, from any of its obligations under this §
6.12, it being the intention of the Domestic Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the obligations of the Domestic
Borrower under this § 6.12 shall not be discharged except by performance and
then only to the extent of such performance. The Obligations of each Borrower
under this § 6.12 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any other Borrower, or any of the Lenders. The joint and several liability of
the Domestic Borrower hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, ownership, membership, constitution or place of
formation of any Borrower or the



--------------------------------------------------------------------------------

Lenders. The Domestic Borrower acknowledges and confirms that it has itself
established its own adequate means of obtaining from each of the other Borrowers
on a continuing basis all information desired by the Domestic Borrower
concerning the financial condition of each of the other Borrowers and that the
Domestic Borrower will look to each of the other Borrowers and not to the
Administrative Agent, the Collateral Agent or any Lender in order for the
Domestic Borrower to keep adequately informed of changes in each of the other
Borrowers’ respective financial conditions.

(f) The provisions of this § 6.12 are made for the benefit of the Lenders, the
Administrative Agent and the Collateral Agent and their respective permitted
successors and assigns, and may be enforced by it or them from time to time
against the Domestic Borrower as often as occasion therefor may arise and
without requirement on the part of the Lenders, the Administrative Agent, the
Collateral Agent or such successor or assign first to marshal any of its or
their claims or to exercise any of its or their rights against any of the other
Borrowers or to exhaust any remedies available to it or them against any of the
other Borrowers or to resort to any other source or means of obtaining payment
of any of the Obligations hereunder or to elect any other remedy. The provisions
of this § 6.12 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by any Lender, the Administrative Agent
or the Collateral Agent upon the insolvency, bankruptcy or reorganization of any
of the Borrowers, or otherwise, the provisions of this § 6.12 will forthwith be
reinstated in effect, as though such payment had not been made.

(g) Each of the Borrowers hereby agrees that it will not enforce any of its
rights of reimbursement, contribution, subrogation or the like against the other
Borrowers with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to any of the Lenders, the
Administrative Agent or the Collateral Agent with respect to any of the
Obligations or any collateral security therefor until such time as all of the
Obligations have been irrevocably paid in full in cash. Any claim which any
Borrower may have against any other Borrower with respect to any payments to the
Lenders, the Administrative Agent or the Collateral Agent hereunder or under any
other Loan Documents are hereby expressly made subordinate and junior in right
of payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full of the Obligations and, in
the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full before any payment or
distribution of any character, whether in cash, securities or other property,
shall be made to any other Borrower therefor.

(h) Each of the Borrowers hereby agrees that the payment of any amounts due with
respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations



--------------------------------------------------------------------------------

shall have been paid in full in cash. If, notwithstanding the foregoing
sentence, such Borrower shall collect, enforce or receive any amounts in respect
of such indebtedness, such amounts shall be collected, enforced and received by
such Borrower as trustee for the Administrative Agent and be paid over to the
Administrative Agent for the pro rata accounts of the Lenders to be applied to
repay the Obligations.

(i) Notwithstanding anything set forth in this Credit Agreement or any other
Loan Document to the contrary, the Canadian Borrower shall not at any time be
liable, directly or indirectly, for any portion of the Domestic Obligations
(except to the extent that the Canadian Borrower is a primary obligor in respect
of the Canadian Obligations) including, without limitation, the principal of the
Domestic Loans or any interest thereon or fees, costs or expenses (including
attorneys’ fees) payable with respect thereto (including any such amounts
incurred by the Administrative Agent or any Lender in connection with the
enforcement of the obligations of the Domestic Borrower under the Loan Documents
in respect of the Domestic Obligations, or in connection with any settlement or
workout in respect of the Domestic Obligations); nor shall the Canadian Borrower
at any time be liable, directly or indirectly, for any indemnification
obligations or consequential damages in respect of the Domestic Obligations,
howsoever arising, whether pursuant to the terms hereof, by operation of law, or
in equity.

7. COLLATERAL SECURITY AND GUARANTIES.

7.1. Security of the Domestic Borrower. The Obligations shall be secured by a
perfected first priority security interest and pledge by the Domestic Borrower
in all of the Equity Interests of each of its direct Subsidiaries (other than
with respect to MSAL, the Annapolis Minority Shares) whether now owned or
hereafter acquired, provided that the pledge of any Equity Interests in excess
of 66% of any such Subsidiaries organized in any jurisdiction outside of the
United States shall secure only the Canadian Obligations, pursuant to the terms
of the Security Documents.

7.2. Guaranty and Security of the Guarantors. The Obligations shall also be
guarantied on a joint and several basis pursuant to the terms of the Guaranty.
The obligations of each Guarantor under the Guaranty shall in turn be secured by
a perfected first priority security interest and pledge in (a) all of the Equity
Interests of each of its direct U.S. Subsidiaries and (b) 66% of the Equity
Interests of each of its direct Subsidiaries organized in any jurisdiction
outside of the United States, whether now owned or hereafter acquired, pursuant
to the terms of the Security Documents.

8. REPRESENTATIONS AND WARRANTIES.

The Borrowers represent and warrant to the Lenders and the Administrative Agent
as follows:

8.1. Corporate Authority.

8.1.1. Incorporation; Good Standing. Each of the Borrowers, the Guarantors and
their Subsidiaries (a) is a corporation, limited partnership or limited
liability company as shown on Schedule 8.19, duly organized, validly existing
and in good standing



--------------------------------------------------------------------------------

under the laws of its jurisdiction of incorporation or formation, (b) has all
requisite powers to own its property and conduct its business as now conducted
and as presently contemplated, and (c) is in good standing as a foreign
corporation, limited partnership or limited liability company, as applicable,
and is duly authorized to do business in each jurisdiction where such
qualification is necessary except where a failure to be so qualified would not
have a Material Adverse Effect.

8.1.2. Authorization. The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which any of the Borrowers, the
Guarantors or any of their Subsidiaries is or is to become a party and the
transactions contemplated hereby and thereby (a) are within the corporate,
limited partnership or limited liability company authority, as applicable, of
such Person, (b) have been duly authorized by all necessary entity proceedings,
(c) do not and will not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which any of the
Borrowers, the Guarantors or any of their Subsidiaries is subject or any
judgment, order, writ, injunction, license or permit applicable to, or any
agreement or other instrument binding upon, any of the Borrowers, the Guarantors
or any of their Subsidiaries, except for any such breach or contravention which
could not reasonably be expected to have a Material Adverse Effect and (d) do
not conflict with any provision of the Governing Documents of any of the
Borrowers, the Guarantors or any of their Subsidiaries.

8.1.3. Enforceability. The execution and delivery of this Credit Agreement and
the other Loan Documents to which any of the Borrowers, the Guarantors or any of
their Subsidiaries is or is to become a party will result in valid and legally
binding obligations of such Person enforceable against it in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

8.2. Governmental Approvals. The execution, delivery and performance by the
Borrowers, the Guarantors and their Subsidiaries of this Credit Agreement and
the other Loan Documents to which the Borrowers, the Guarantors or any of their
Subsidiaries is or is to become a party and the transactions contemplated hereby
and thereby do not require the approval or consent of, or filing with, any
Governmental Authority other than those already obtained and other than those as
to which the failure to obtain such approval or consent could not reasonably be
expected to have a Material Adverse Effect.

8.3. Title to Properties; Leases. Attached as Schedule 8.3 hereto is a complete
and accurate list of Real Estate owned or leased by the Borrowers on the date
hereof. The Borrowers and their Subsidiaries own or lease all of the assets
reflected in the Audited Financials as of the Balance Sheet Date or acquired
since that date, subject to no Liens or other rights of others, except Permitted
Liens.



--------------------------------------------------------------------------------

8.4. Financial Statements and Projections.

8.4.1. Fiscal Year; Fiscal Quarters. Each of the Borrowers, the Guarantors and
their Subsidiaries has a fiscal year which ends on the Wednesday closest to
December 31 of each calendar year, which could be the Wednesday before or after
December 31 of such calendar year. The fiscal quarters of the Borrowers and
their Subsidiaries are the thirteen week period succeeding the end of the
previous fiscal year, and with respect to the second, third and fourth fiscal
quarters, the periods consisting of the thirteen week period succeeding the end
of the previous fiscal quarter; provided that FQ4 2012, shall be a fourteen week
period.

8.4.2. Financial Statements. There has been furnished to each of the Lenders the
Audited Financials. To the best of the Borrowers’ knowledge, except as set forth
on Schedule 8.4.2 hereto, the Audited Financials have been prepared in
accordance with GAAP and fairly present in all material respects the financial
condition of the Borrowers and their Subsidiaries as at the dates thereof and
the result of operations for the fiscal period then ended.

8.4.3. Projections. The projections of the annual operating budgets of the
Borrowers and their Subsidiaries on a consolidated basis, balance sheets and
cash flow statements for the 2010 – 2015 fiscal years, copies of which have been
delivered to each Lender, disclose all assumptions made with respect to general
economic, financial and market conditions used in formulating such projections.
To the knowledge of the Borrowers or any of their Subsidiaries, no facts exist
that (individually or in the aggregate) would result in any material change in
any of such projections. The projections are based upon reasonable estimates and
assumptions, have been prepared on the basis of the assumptions stated therein
and reflect the reasonable estimates of the Borrowers of the results of
operations and other information projected therein. There are no contingent
liabilities of the Borrowers or their Subsidiaries as of the Closing Date
involving material amounts, known to the officers of the Borrowers.

8.5. No Material Adverse Changes, etc. Since the Balance Sheet Date, to the
knowledge of the Borrowers, there has been no event or occurrence (other than
any event or occurrence identified in the 10-Q of MSSR for the fiscal quarter
ending September 25, 2010, or other filings with the SEC in respect of the price
of MSSR’s stock which is on record with the SEC as of the Third Amendment Date)
which has had a material adverse effect on the Borrowers and their Subsidiaries
taken as a whole.

8.6. Franchises, Patents, Copyrights, etc. Except as set forth on Schedule 8.6
hereto, the Borrowers and each of their Subsidiaries possess all franchises,
patents, copyrights, trademarks, trade names, licenses (including liquor
licenses) and permits, and rights in respect of the foregoing, adequate for the
conduct of their business substantially as now conducted without known conflict
with any rights of others.

8.7. Litigation. Except as set forth in Schedule 8.7 hereto, there are no
actions, suits, proceedings or, to the knowledge of the Borrowers,
investigations of any kind pending or, to the knowledge of the Borrowers,
threatened against any of the Borrowers, the Guarantors or any of their
Subsidiaries, that (a) if adversely determined, might, either in any case or in
the aggregate, have a Material Adverse Effect, or (b) question the validity of
this Credit Agreement or any of the other Loan Documents, or any action taken or
to be taken pursuant hereto or thereto.



--------------------------------------------------------------------------------

8.8. Material Contracts; No Materially Adverse Contracts, etc. Except as set
forth on Schedule 8.8 hereto, none of the Borrowers, the Guarantors or any of
their Subsidiaries are party to, or after giving affect to any Acquisition, are
obligated under, any Material Contracts. None of the Borrowers nor any of their
Subsidiaries is subject to any Governing Document or other legal restriction, or
any judgment, decree, order, law, statute, rule or regulation that has or is
expected in the future to have a Material Adverse Effect. None of the Borrowers
nor any of their Subsidiaries is a party to any contract or agreement that has
or is expected, in the judgment of the Borrowers’ officers, to have any Material
Adverse Effect.

8.9. Compliance with Other Instruments, Laws, etc. None of the Borrowers nor any
of their Subsidiaries is in violation of any provision of its Governing
Documents, or any agreement or instrument to which it may be subject or by which
it or any of its properties may be bound or any decree, order, judgment,
statute, license, rule or regulation, in any of the foregoing cases in a manner
that could have a Material Adverse Effect. Any and all approvals by any federal,
state or local liquor authority necessary for the continued operation of any
Restaurant with full liquor service have been received and remain in full force
and effect or alternative arrangements which are satisfactory to the
Administrative Agent have been made in order to permit such continued operation,
except where the failure thereof would not have a Material Adverse Effect.

8.10. Tax Status. The Borrowers and their Subsidiaries (a) have made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
(b) have paid all taxes and other governmental assessments and charges shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and by appropriate proceedings and (c) have set
aside on their books provisions reasonably adequate in accordance with GAAP for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction
other than claims being contested in good faith by appropriate proceedings for
which no Lien has been imposed (other than Permitted Liens) and for which
adequate reserves have been set aside in accordance with GAAP.

8.11. No Event of Default. No Default or Event of Default has occurred and is
continuing.

8.12. Holding Company and Investment Company Acts. None of the Borrowers, the
Guarantors or any of their Subsidiaries is a “holding company”, or a “subsidiary
company” of a “holding company”, or an “affiliate” of a “holding company”, as
such terms are defined in the Public Utility Holding Company Act of 2005; nor is
it an “investment company”, or an “affiliated company” or a “principal
underwriter” of an “investment company”, as such terms are defined in the
Investment Company Act of 1940.



--------------------------------------------------------------------------------

8.13. Absence of Financing Statements, etc. Except with respect to Permitted
Liens, there is no financing statement, security agreement, chattel mortgage,
real estate mortgage or other document filed or recorded with any filing
records, registry or other public office, that purports to cover, affect or give
notice of any present or possible future Lien on any assets or property of any
of the Borrowers, the Guarantors or any of their Subsidiaries or any rights
relating thereto, including assets acquired as part of any Acquisition and
rights relating to such assets.

8.14. Perfection of Security Interest. All filings, assignments, pledges and
deposits of documents or instruments have been made or will be made, and all
other actions have been taken or will be taken that are necessary or advisable,
under applicable law, to establish and perfect the Collateral Agent’s security
interest in the Collateral. The Collateral and the Collateral Agent’s rights
with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses.

8.15. Certain Transactions. Except for the transactions listed on Schedule 8.15
and arm’s length transactions pursuant to which a Borrower or any of its
Subsidiaries makes payments upon terms no less favorable than such Borrower or
such Subsidiary could obtain from third parties, none of the officers,
directors, or employees of any of the Borrowers or any of their Subsidiaries or
any Affiliate of a Borrower or any Subsidiary of a Borrower is presently a party
to any transaction with any of the Borrowers or any of their Subsidiaries (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Borrowers, any corporation, partnership, trust or other entity
in which any officer, director, or any such employee has a substantial interest
or is an officer, director, trustee or partner.

8.16. Employee Benefit Plans.

8.16.1. Domestic Employee Benefit Plans.

(a) Each Employee Benefit Plan and each Guaranteed Pension Plan has been
maintained and operated in compliance in all material respects with the
provisions of ERISA and all Applicable Pension Legislation and, to the extent
applicable, the Code, except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect. The Borrowers have heretofore
delivered to the Administrative Agent the most recently completed annual report,
Form 5500, with all required attachments, and actuarial statements required to
be submitted under Section 103(d) of ERISA, with respect to each Guaranteed
Pension Plan maintained or contributed to by MSAC II or any Subsidiary of MSAC
II.

(b) Except as set forth on Schedule 8.16 hereto and except as would not
reasonably be expected to have a Material Adverse Effect, no Employee Benefit
Plan, which is an employee welfare benefit plan within the meaning of
Section 3(1) or Section 3(2)(B) of ERISA, provides benefit coverage subsequent
to termination of employment, except as required by Title I, Part 6 of ERISA or
the applicable state insurance laws.

(c) Each contribution required to be made to a Guaranteed Pension Plan, whether
required to be made to avoid the incurrence of an accumulated funding
deficiency, the notice or lien provisions of Section 302(f) of ERISA, or
otherwise, has been timely made. No



--------------------------------------------------------------------------------

waiver of an accumulated funding deficiency or extension of amortization periods
has been received with respect to any Guaranteed Pension Plan, and none of the
Borrowers nor any ERISA Affiliate is obligated to or has posted security in
connection with an amendment to a Guaranteed Pension Plan pursuant to
Section 307 of ERISA or Section 401(a)(29) of the Code. No liability to the PBGC
(other than required insurance premiums, all of which have been paid) has been
incurred by the Borrowers or any ERISA Affiliate with respect to any Guaranteed
Pension Plan and there has not been any ERISA Reportable Event (other than an
ERISA Reportable Event as to which the requirement of thirty (30) days notice
has been waived), or any other event or condition which presents a material risk
of termination of any Guaranteed Pension Plan by the PBGC. Based on the latest
valuation of each Guaranteed Pension Plan (which in each case occurred within
twelve months of the date of this representation), and on the actuarial methods
and assumptions employed for that valuation, the aggregate benefit liabilities
of all such Guaranteed Pension Plans within the meaning of Section 4001 of ERISA
did not exceed the aggregate value of the assets of all such Guaranteed Pension
Plans, disregarding for this purpose the benefit liabilities and assets of any
Guaranteed Pension Plan with assets in excess of benefit liabilities.

(d) None of the Borrowers nor any ERISA Affiliate has incurred any material
liability (including secondary liability) to any Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan under
Section 4201 of ERISA or as a result of a sale of assets described in
Section 4204 of ERISA. None of the Borrowers nor any ERISA Affiliate has been
notified that any Multiemployer Plan is in reorganization or insolvent under and
within the meaning of Section 4241 or Section 4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under Section 4041A of ERISA.

8.16.2. Canadian Employee Benefit Plans.

(a) Except as set forth in Schedule 8.16 and as of the date hereof, the Canadian
Borrower does not maintain or contribute to any plan governed by the Canadian
Employee Benefits Legislation.

(b) Except as set forth in Schedule 8.16 and as of the date hereof, the Canadian
Borrower does not have and is not subject to any present or future obligation or
liability under any pension plan, deferred compensation plan, retirement income
plan, stock option or stock purchase plan, profit sharing plan, bonus plan or
policy, employee group insurance plan, program, policy or practice with respect
to accrued vacation pay or overtime pay, formal or informal, and all accruals
for unpaid vacation pay, overtime pay, premiums for unemployment insurance,
health and welfare insurance premiums, Canadian Pension Plan premiums, accrued
wages, salaries and commissions, severance pay and employee benefit plan
payments have been reflected in the books and records of the Canadian Borrower.

(c) The Canadian Borrower does not have any material liabilities or any
obligations whatsoever in respect of any retired or former Canadian Employee
with respect to its Canadian Employees.



--------------------------------------------------------------------------------

(d) Schedule 8.16 lists all the Canadian Employee Plans which are maintained or
sponsored by the Canadian Borrower or to which it contributes or has an
obligation to contribute existing as of the date hereof. All of the Canadian
Employee Plans are and have been established, registered, qualified, invested
and administered in all respects in accordance with all laws applicable to the
Canadian Employee Plans. To the best knowledge of the Canadian Borrower, no fact
or circumstance exists that could adversely affect the tax-exempt status of a
Canadian Employee Plan.

(e) All obligations regarding the Canadian Employee Plans have been satisfied,
there are no outstanding defaults or violations by any party to any Canadian
Employee Plan and no taxes, penalties or fees are owing or eligible under any of
the Canadian Employee Plans, except which could not reasonably be expected to
result in a Material Adverse Change. As of the date hereof, each Canadian
Employee Plan is fully funded or fully insured on both an ongoing and solvency
basis pursuant to the actuarial assumptions and methodology set out in Schedule
8.16.

(f) Except as disclosed in Schedule 8.16,

(i) The Canadian Borrower is not a party to any collective bargaining agreement,
contract or legally binding commitment to any trade union or employee
organization or group in respect of or affecting employees;

(ii) The Canadian Borrower is not a party to any application, complaint,
grievance, arbitration, or other proceeding under any statute or under any
collective agreement related to any Canadian Employee or the termination of any
Canadian Employee and there is no complaint, inquiry or other investigation by
any regulatory or other administrative authority or agency with regard to or in
relation to any Canadian Employee or the termination of any Canadian Employee,
except which could not reasonable be expected to result in a Material Adverse
Change;

(iii) The Canadian Borrower has not engaged in any unfair labor practice, nor is
the Canadian Borrower aware of any pending or threatened complaint regarding any
alleged unfair labor practices;

(iv) There is no strike, labor dispute, work slow down or stoppage pending or
threatened against any the Canadian Borrower and the Canadian Borrower is not
currently the subject of any union organization effort or any labor negotiation.

(g) All contributions, assessments, fees, taxes, penalties or fines in relation
to the Canadian Employees have been duly paid and there is no outstanding
liability of any kind in relation to the employment of the Canadian Employees or
the termination of employment of any Canadian Employee as of the date of this
Credit Agreement, except which could not reasonably be expected to result in a
Material Adverse Change.

(h) The Canadian Borrower is in compliance with all requirements pursuant to the
Canadian Employee Benefits Legislation and health and safety, employment
insurance, protection of personal information and human rights laws.



--------------------------------------------------------------------------------

(i) The Canadian Borrower has withheld from each payment made to any of its
present or former employees, officers and directors, and to all persons who are
non-residents of Canada for the purposes of the Income Tax Act (Canada) all
amounts required by applicable law to be withheld, including all payroll
deductions required to be withheld, and, furthermore, has remitted such withheld
amounts within the prescribed periods to the appropriate Governmental Authority.
The Canadian Borrower has remitted all contributions required pursuant to the
Canada Pension Plan Act (Canada), provincial pension plan contributions, workers
compensation assessments, employment insurance premiums, employer health taxes,
municipal real estate taxes and other taxes payable under the Applicable Law by
it (the “Statutory Lien Payments”) and has remitted such amounts to the proper
Governmental Authority within the time required under applicable law except for
Statutory Lien Payments that are not delinquent and are the subject of a
Permitted Protest.

8.17. Use of Proceeds.

8.17.1. General. On the Closing Date, proceeds of the Revolving Credit Loans
shall be used to (a) refinance all outstanding loans under the 2004 Credit
Agreement, and (b) pay the fees and expenses associated with the execution of
this Credit Agreement. After the Closing Date, all future Revolving Credit Loans
shall be used to (A) finance Permitted Acquisitions, (B) make distributions to
the Parents to the extent permitted by § 10.4(d) to permit MSSR to repurchase
shares of common stock of MSSR, (C) finance the acquisition and/or construction
of new Restaurants and to upgrade existing Restaurants, in each case in
accordance with the terms hereof, and (D) for working capital and general
corporate purposes. The Borrowers will obtain Letters of Credit solely for
working capital and general corporate purposes.

8.17.2. Regulations U and X. Except as otherwise contemplated by § 8.17.1(B), no
portion of any Loan is to be used, and no portion of any Letter of Credit is to
be obtained, for the purpose of purchasing or carrying any “margin security” or
“margin stock” as such terms are used in Regulations U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R. Parts 221 and 224.

8.17.3. Ineligible Securities. No portion of the proceeds of any Revolving
Credit Loans is to be used, and no portion of any Letter of Credit is to be
obtained, for the purpose of knowingly purchasing, or providing credit support
for the purchase of, during the underwriting or placement period or within
thirty (30) days thereafter, any Ineligible Securities underwritten or privately
placed by a Financial Affiliate.



--------------------------------------------------------------------------------

8.18. Environmental Compliance. Except as set forth on Schedule 8.18 hereto:

(a) none of the Borrowers, their Subsidiaries or any operator of the Real Estate
or any operations thereon is in violation, or alleged violation, of any
judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, The
Canadian Environmental Protection Act, 1999, the British Columbia Environmental
Management Act, the Transportation of Dangerous Goods Act (Canada), the
Fisheries Act (Canada) or any federal, state, provincial, local, tribal or
foreign law, statute, regulation, ordinance, by-law, code, order or decree
relating to health, safety or the environment (hereinafter “Environmental
Laws”), which violation would reasonably be expected to have a material adverse
effect on the environment or a Material Adverse Effect;

(b) none of the Borrowers nor any of their Subsidiaries has received written
notice from any third party including, without limitation, any Governmental
Authority, (i) that any one of them has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B, where such circumstances would reasonably be expected to
have a Material Adverse Effect; (ii) that any hazardous waste, as defined by 42
U.S.C. Section 6903(5), any hazardous substances as defined by 42 U.S.C.
Section 9601(14), any pollutant or contaminant as defined by 42 U.S.C.
Section 9601(33) and any toxic substances, oil or hazardous materials or other
chemicals or substances regulated by any Environmental Laws (“Hazardous
Substances”) which any one of them has generated, transported or disposed of has
been found at any site at which a Governmental Authority has conducted or has
ordered that any Borrower or any of its Subsidiaries conduct a remedial
investigation, removal or other response action pursuant to any Environmental
Law, where such circumstances would reasonably be expected to have a Material
Adverse Effect; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding
arising out of any third party’s incurrence of costs, expenses, losses or
damages of any kind whatsoever in connection with the release of Hazardous
Substances where such circumstances would reasonably be expected to have a
Material Adverse Effect;

(c) except as could not reasonably be expected to result in a Material Adverse
Effect, (i) no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws; and to the best of the Borrowers’ knowledge,
no underground tank or other underground storage receptacle for Hazardous
Substances is located on any portion of the Real Estate; (ii) in the course of
any activities conducted by the Borrowers, their Subsidiaries or operators of
its properties, no Hazardous Substances have been generated or are being used on
the Real Estate except in accordance with applicable Environmental Laws;
(iii) there have been no releases (i.e. any past or present releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Substances on, upon,
into or from the properties of any of the Borrowers or their Subsidiaries, which
releases would reasonably be expected to have a Material Adverse Effect; and
(iv) to the



--------------------------------------------------------------------------------

best of the Borrowers’ knowledge, there have been no releases on, upon, from or
into any real property in the vicinity of any of the Real Estate which, through
soil or groundwater contamination, may have come to be located on, and which
would reasonably be expected to have a Material Adverse Effect; and

(d) none of the Borrowers or their Subsidiaries, any Mortgaged Property or any
of the other Real Estate is subject, as a result of the transactions
contemplated hereby, to any applicable Environmental Law requiring the
performance of Hazardous Substances site assessments, or the removal or
remediation of Hazardous Substances, or the giving of notice to any Governmental
Authority or the recording or delivery to other Persons of an environmental
disclosure document or statement by virtue of the transactions set forth herein
and contemplated hereby, or as a condition to the recording of any Mortgage or
to the effectiveness of any other transactions contemplated hereby.

8.19. Subsidiaries, etc. Schedule 8.19, as such Schedule 8.19 may be updated
from time to time in accordance with the provisions of §§ 9.4(e) and 9.14, sets
forth all direct and indirect Subsidiaries of the Domestic Borrower, together
with information on each of the Borrowers’ and their Subsidiaries’
(a) jurisdictions of incorporation or organization, (b) type of organization,
(c) number and class of authorized and issued Equity Interests and the owners of
all such issued Equity Interests, (d) tax identification numbers, (e) address of
chief executive office, and (f) mailing address, if different from address of
chief executive office. Except as set forth on Schedule 8.19 hereto or as
otherwise permitted hereunder, neither of the Borrowers nor any of their
Subsidiaries is engaged in any joint venture or partnership with any other
Person.

8.20. Bank Accounts. Schedule 8.20, as such Schedule 8.20 may be updated from
time to time in accordance with the provisions of § 9.5.5, sets forth the
account numbers and location of all bank accounts of each Borrower and its
Subsidiaries.

8.21. Solvency. Both before and after giving effect to the execution, delivery
and performance of this Credit Agreement and the other Loan Documents, the
Borrowers and their Subsidiaries, on a consolidated basis, are Solvent. As used
herein, “Solvent” shall mean that each of the Borrowers and their Subsidiaries
(i) have assets having a fair value in excess of their liabilities, (ii) have
assets having a fair value in excess of the amount required to pay their
liabilities on existing debts as such debts become absolute and mature, and
(iii) have, and expect to continue to have, access to adequate capital for the
conduct of their business and the ability to pay their debts from time to time
incurred in connection with the operation of their business as such debts
mature.

8.22. Restaurants. Schedule 8.22, as such Schedule 8.22 may be updated from time
to time in accordance with § 9.13, sets forth, as of the Closing Date, the names
and addresses of each Restaurant and identifies, as of the Closing Date, which
of those Restaurants are operated and/or managed under a franchise agreement or
restaurant management agreement by any of the Borrowers or any of their
Subsidiaries (whether as franchisor and a franchisee, in the case of a franchise
agreement).



--------------------------------------------------------------------------------

8.23. Franchise Agreements. The Borrowers have delivered to the Administrative
Agent true and complete copies of any Franchise Agreements to which any of the
Borrowers or any of their Subsidiaries is party.

8.24. Leases. Except as set forth on Schedule 8.24 hereto, neither the
execution, delivery and performance of this Credit Agreement nor the other Loan
Documents to which any of the Borrowers, the Guarantors or any of their
Subsidiaries is a party, including the pledge by each Borrower and each
Guarantor of all of the issued and outstanding Equity Interest of each
Subsidiary thereof and the exercise by the Collateral Agent of its rights to
take possession of, or otherwise control, such Equity Interests, will create a
default under any Real Estate lease under which any of the Borrowers or any of
their Subsidiaries is presently a lessee or sublessee, which is likely to have a
Material Adverse Effect.

8.25. Disclosure. None of this Credit Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Borrowers or any of their Subsidiaries in the case
of any document or information not furnished by the Borrower or any of their
Subsidiaries) necessary, in light of the circumstances in which they are made,
in order to make the statements herein or therein not misleading. There is no
fact known to the Borrowers or any of their Subsidiaries which has a Material
Adverse Effect, or which is reasonably likely in the future to have a Material
Adverse Effect, exclusive of effects resulting from changes in general economic
conditions, legal standards or regulatory conditions.

8.26. Compliance with OFAC Rules and Regulations. Neither of the Borrowers, nor
any Subsidiary of such Borrower or, to either Borrower’s knowledge, any
Affiliate of a Borrower (i) is a Sanctioned Person, (ii) has any of its assets
in Sanctioned Countries, or (iii) derives any of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Loan hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.

8.27. Foreign Assets Control Regulation, Etc. Neither of the Borrowers nor any
Subsidiary of such Borrower is an “enemy” or an “ally of the enemy” within the
meaning of Section 2 of the Trading with the Enemy Act of the United States of
America (50 U.S.C. App. §§ 1 et seq.), as amended. Neither of the Borrowers nor
any or any Subsidiary of such Borrower is in violation of (a) the Trading with
the Enemy Act, as amended, (b) any of the foreign assets control regulations of
the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
(c) the Patriot Act. No Borrower nor any Subsidiary of any Borrower (i) is a
blocked person described in Section 1 of the Anti-Terrorism Order or (ii) to the
best of each Borrower’s knowledge, engages in any dealings or transactions, or
is otherwise associated, with any such blocked person.



--------------------------------------------------------------------------------

9. AFFIRMATIVE COVENANTS.

Each of the Borrowers covenants and agrees that, so long as any Revolving Credit
Loan, Unpaid Reimbursement Obligation, Letter of Credit or Note is outstanding
or any Lender has any obligation to make any Revolving Credit Loan or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:

9.1. Punctual Payment. The Borrowers will duly and punctually pay or cause to be
paid the principal and interest on the Revolving Credit Loans, all Reimbursement
Obligations, the Fees and all other amounts provided for in this Credit
Agreement and the other Loan Documents to which the Borrowers or any of their
Subsidiaries is a party, all in accordance with the terms of this Credit
Agreement and such other Loan Documents.

9.2. Maintenance of Office. Each of the Borrowers will, and will cause each of
its Subsidiaries to, maintain its chief executive office at the location
identified in Schedule 8.19, or at such other place in the United States of
America as such Person shall designate upon written notice to the Administrative
Agent, where notices, presentations and demands to or upon such Person in
respect of the Loan Documents to which such Person is a party may be given or
made.

9.3. Records and Accounts. Each of the Borrowers will (a) keep, and cause each
of its Subsidiaries to keep, true and accurate records and books of account in
which complete, true and correct entries will be made in accordance with GAAP,
(b) maintain adequate accounts and reserves for all taxes (including income
taxes), depreciation, depletion, obsolescence and amortization of its properties
and the properties of its Subsidiaries, contingencies, and other reserves, and
(c) at all times engage PricewaterhouseCoopers, or any other nationally
recognized accounting firm, or any other independent certified public
accountants reasonably satisfactory to the Required Lenders as the independent
certified public accountants of the Borrowers and their Subsidiaries and will
not permit more than thirty (30) days to elapse between the cessation of such
firm’s (or any successor firm’s) engagement as the independent certified public
accountants of the Borrowers and their Subsidiaries and the appointment in such
capacity of such successor firm.

9.4. Financial Statements, Certificates and Information. The Borrowers will
deliver to each of the Lenders and the Administrative Agent:

(a) as soon as practicable, but in any event not later than ninety (90) days
after the end of each fiscal year of the Borrowers, the consolidated balance
sheet of MSSR and its Subsidiaries as at the end of such year, and the related
consolidated statement of income and consolidated statement of cash flow for
such year, each setting forth in comparative form the figures for the previous
fiscal year and all such consolidated statements to be in reasonable detail,
prepared in accordance with GAAP, and certified, without qualification and
without an expression of uncertainty as to the ability of MSSR or any of its
Subsidiaries to continue as going concerns, by PricewaterhouseCoopers, any other
nationally recognized accounting firm, or by other independent certified public
accountants reasonably satisfactory to the Required Lenders;

(b) as soon as practicable, but in any event not later than forty-five (45) days
after the end of each of the fiscal quarters of the Borrowers, copies of the
unaudited consolidated balance sheet of MSSR and its Subsidiaries as at the end
of such quarter, and the related consolidated statement of income and
consolidated statement of cash flow for such fiscal quarter and the portion of
such Persons’ fiscal year then elapsed, setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year and the comparisons to projections for such period, all in
reasonable detail and prepared in accordance with GAAP (subject to year-end
adjustments and footnote information required by GAAP), together with a
certification by the principal financial or accounting officer of MSSR



--------------------------------------------------------------------------------

that the information contained in such financial statements fairly presents in
all material respects the financial position of MSSR and its Subsidiaries on the
date thereof (subject to year-end adjustments and footnote information required
by GAAP);

(c) simultaneously with the delivery of the financial statements referred to in
subsections (a) and (b) above, a statement certified by the principal financial
or accounting officer of the Borrowers in substantially the form of Exhibit C
hereto (a “Compliance Certificate”) and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in § 11 and (if
applicable) reconciliations to reflect changes in GAAP since the Balance Sheet
Date;

(d) contemporaneously with the filing or mailing thereof, copies of all material
of a financial nature filed with the Securities and Exchange Commission or, sent
to the equity holders of any Borrower or any Guarantor;

(e) within sixty (60) days after the beginning of each fiscal year of the
Borrowers and, if a Default or Event of Default shall have occurred and be
continuing, from time to time upon the request of the Administrative Agent,
projections and budgets (balance sheet, income statement and cash flow
statement) of the Borrowers and their Subsidiaries organized for the next fiscal
year on a quarter-by-quarter basis updating those projections delivered to the
Lenders and referred to in § 8.4.3 or, if applicable, updating any later such
projections delivered in response to a request pursuant to this § 9.4(e) and
simultaneously therewith updated Schedules 8.19 and 8.22, which Schedules shall
be correct and complete as of the date delivered to the Administrative Agent;

(f) from time to time such other financial data and information (including
accountants, management letters) as the Administrative Agent or any Lender may
reasonably request.

Documents required to be delivered pursuant to § 9.4(a) or § 9.4(b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrowers post such documents,
or provides a link thereto on the Borrowers’ website on the Internet at the
website address listed on Schedule 17.8; or (ii) on which such documents are
posted on the Borrowers’ behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (a) the Borrowers shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrowers
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (b) the Borrowers
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrowers shall be required to provide paper copies of the Compliance
Certificates required by this § 9.4 to the Administrative Agent. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.



--------------------------------------------------------------------------------

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger and/or Book Runner will make available to the Lenders materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrowers hereby agree that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrowers shall be deemed to have authorized the Administrative
Agent, the Arranger, the Book Runner and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in § 17.5);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor;” and (z) the
Administrative Agent, the Arranger and Book Runner shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

9.5. Notices.

9.5.1. Defaults. The Borrowers will notify the Administrative Agent and each of
the Lenders in writing of the occurrence of any Default or Event of Default
promptly upon becoming aware thereof, together with a reasonably detailed
description thereof, and the actions the Borrowers propose to take with respect
thereto. If any Person shall give any notice or take any other action in respect
of a claimed default (whether or not constituting an Event of Default) under
this Credit Agreement or any other note, evidence of indebtedness, indenture or
other obligation to which or with respect to which any of the Borrowers or any
of their Subsidiaries is a party or obligor in excess of $1,000,000, whether as
principal, guarantor, surety or otherwise, the Borrowers shall forthwith give
written notice thereof to the Administrative Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.

9.5.2. Environmental Events. The Borrowers will promptly give notice to the
Administrative Agent (a) of any violation of any Environmental Law that the
Borrowers or any of their Subsidiaries reports in writing or is reportable by
such Person in writing (or for which any written report supplemental to any oral
report is made) to any Governmental Authority where such violation could
reasonably be expected to have a Material Adverse Effect, and (b) upon becoming
aware of any inquiry, proceeding, investigation, or other action, including a
written notice from any agency of potential environmental liability, of any
Governmental Authority that could reasonably be expected to have a Material
Adverse Effect.



--------------------------------------------------------------------------------

9.5.3. Notification of Claim against Collateral. The Borrowers will, immediately
upon becoming aware thereof, notify the Administrative Agent in writing of any
setoff, claims (including, with respect to the Real Estate, environmental
claims), withholdings or other defenses to which any material portion of the
Collateral, or the Administrative Agent’s rights with respect to such
Collateral, are subject.

9.5.4. Notice of Litigation and Judgments. The Borrowers will, and will cause
each of their Subsidiaries to, give notice to the Administrative Agent in
writing within fifteen (15) days of becoming aware of any litigation or
proceedings threatened in writing or any pending litigation and proceedings
affecting any of the Borrowers or any of their Subsidiaries or to which any of
the Borrowers or any of their Subsidiaries is or becomes a party involving an
uninsured claim against any of the Borrowers or any of their Subsidiaries that
could reasonably be expected to have a Material Adverse Effect and stating the
nature and status of such litigation or proceedings. The Borrowers will, and
will cause each of their Subsidiaries to, give notice to the Administrative
Agent, in writing, in form and detail satisfactory to the Administrative Agent,
within ten (10) days of any judgment not covered by insurance, final or
otherwise, against any of the Borrowers or any of their Subsidiaries in an
amount in excess of $1,000,000.

9.5.5. Notice of Bank Accounts. The Borrowers will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent in writing of any such
Person creating or opening any additional bank accounts simultaneously with the
delivery of the financial statements referred to in § 9.4(b) but in any event no
later than one month after the opening of such account. In such event, upon
receipt by the Administrative Agent of such notice, Schedule 8.20 shall be
deemed to have been amended to include each such new bank account set forth in
such notice.

9.6. Legal Existence; Maintenance of Properties. Each of the Borrowers will do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries.
Each of the Borrowers (i) will cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment except where the failure to do
so could not reasonably be expected to result in a Material Adverse Effect,
(ii) will cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of such Borrower
may be necessary so that the business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect, and (iii) will,
and will cause each of its Subsidiaries to, continue to engage primarily in the
businesses now conducted by them and in related businesses; provided that
nothing in this § 9.6 shall prevent any of the Borrowers from discontinuing the
operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of such Borrower,
desirable in the conduct of its or their business and that do not in the
aggregate have a Material Adverse Effect.



--------------------------------------------------------------------------------

9.7. Insurance. Each of the Borrowers will, and will cause each of their
Subsidiaries to, maintain with financially sound and reputable insurers
insurance with respect to its properties and business against such casualties
and contingencies as shall be in accordance with the general practices of
businesses engaged in similar activities in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent. Without limiting the foregoing, (a) such insurance shall
be in such minimum amounts that such Person will not be deemed a co-insurer
under applicable insurance laws, regulations and policies and otherwise shall be
in such amounts, contain such terms, be in such forms and be for such periods as
may be reasonably satisfactory to the Administrative Agent, and (b) each such
Person will (i) keep all of its physical property insured with casualty or
physical hazard insurance on an “all risks” basis, with flood and earthquake
coverages if available at commercially reasonable rates and to the extent that a
given property lies within either a flood and/or an earthquake zone, as
applicable, and electronic data processing coverage, with a full replacement
cost endorsement and an “agreed amount” clause in an amount equal to one hundred
percent (100%) of the full replacement cost of such property, subject to
aggregate sublimits for flood and earthquake equal to those generally maintained
by businesses engaged in similar activities in similar geographic areas,
(ii) maintain all such workers’ compensation or similar insurance as may be
required by law and (iii) maintain, in amounts and with deductibles equal to
those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims of
bodily injury, death or property damage occurring, on, in or about the
properties of such Person; and business interruption insurance. The Borrowers
shall furnish to the Administrative Agent, on an annual basis within thirty
(30) days after the end of each fiscal year, certificates of insurance and
policies evidencing compliance with the foregoing insurance provisions.

9.8. Taxes. The Borrowers will, and will cause each of their Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
imposed upon it, its Real Estate, its sales and activities, or any part thereof,
or upon the income or profits therefrom, as well as all claims for labor,
materials, or supplies that if unpaid would by law become a Lien or charge upon
any of its property; provided that any such tax, assessment, charge, levy or
claim need not be paid if the validity or amount thereof shall currently be
contested in good faith by appropriate proceedings and if such Borrower or such
Subsidiary shall have set aside on its books adequate reserves in accordance
with GAAP with respect thereto; and provided, further, that the Borrowers and
each of their Subsidiaries will pay all such taxes, assessments, charges, levies
or claims forthwith upon the commencement of proceedings to foreclose any Lien
that may have attached as security therefor, unless such proceedings are stayed
at the time of determination.

9.9. Inspection of Properties and Books, etc.

9.9.1. General. No more frequently than once during any fiscal quarter or, if a
Default or Event of Default shall have occurred and be continuing, from time to
time upon the request of the Administrative Agent or any Lender, each of the
Borrowers shall permit the Lenders, through the Administrative Agent or any of
the Lenders’ other designated representatives, to visit and inspect any of the
properties of such Borrower or any of its Subsidiaries, to examine the books of
account of such Borrower and its Subsidiaries (and to make copies thereof and
extracts therefrom unless and to the extent that



--------------------------------------------------------------------------------

a confidentiality agreement with an unaffiliated third party to which such
Borrower or such Subsidiary is bound would otherwise prohibit such disclosure,
in which case such Borrower or such Subsidiary agrees to use commercially
reasonable efforts to obtain the consent of such Person to such disclosure), and
to discuss the affairs, finances and accounts of such Borrower and its
Subsidiaries with, and to be advised as to the same by, its and their officers,
all upon reasonable prior notice during normal business hours at such reasonable
times as the Administrative Agent or any Lender may reasonably request.

9.9.2. Communications with Accountants. The Borrowers authorize the
Administrative Agent and, if accompanied by the Administrative Agent, the
Lenders to communicate directly with the Borrowers’ independent certified public
accountants and authorizes such accountants to disclose to the Administrative
Agent and the Lenders any and all financial statements and other supporting
financial documents and schedules including copies of any management letter with
respect to the business, financial condition and other affairs of the Borrowers
or any of their Subsidiaries to the extent prepared for the Borrowers. At the
reasonable request of the Administrative Agent, the Borrowers shall deliver a
letter addressed to such accountants instructing them to comply with the
provisions of this § 9.9.2.

9.10. Compliance with Laws, Contracts, Licenses, and Permits. Each of the
Borrowers will, and will cause each of their Subsidiaries to, comply in all
material respects with (a) the applicable laws and regulations wherever its
business is conducted, including all Environmental Laws, (b) the provisions of
its Governing Documents, (c) all agreements and instruments by which it or any
of its properties may be bound and (d) all applicable decrees, orders, and
judgments. If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that the Borrowers or any of their Subsidiaries may fulfill
any of their obligations hereunder or any of the other Loan Documents to which
any Borrower or such Subsidiary is a party, the Borrowers will, or (as the case
may be) will cause such Subsidiary to, immediately take or cause to be taken all
reasonable steps within the power of the Borrowers or such Subsidiary to obtain
such authorization, consent, approval, permit or license and furnish the
Administrative Agent and the Lenders with evidence thereof. Without limiting the
foregoing, each of the Borrowers will, and will cause each of its Subsidiaries
to, obtain any and all approvals by any federal, state or local liquor authority
necessary for the continued operation at all times of any Restaurant operated by
the Borrowers or their Subsidiaries with full liquor service unless the failure
to obtain such approvals would not have a Material Adverse Effect.

9.11. Employee Benefit Plans. The Borrowers will (a) promptly upon request of
the Administrative Agent, upon filing the same with the Department of Labor or
Internal Revenue Service, provide to the Administrative Agent a copy of the most
recent actuarial statement required to be submitted under Section 103(d) of
ERISA and Annual Report, Form 5500, with all required attachments, in respect of
each Guaranteed Pension Plan, and (b) promptly upon receipt or dispatch, furnish
to the Administrative Agent any notice, report or demand sent or received in
respect of a Guaranteed Pension Plan under §§ 302, 4041, 4042, 4043, 4063, 4065,
4066 and 4068 of ERISA, or in respect of a Multiemployer Plan, under §§ 4041A,
4202, 4219, 4242, or 4245 of ERISA.



--------------------------------------------------------------------------------

9.12. Use of Proceeds. The Borrowers will use the proceeds of the Revolving
Credit Loans and obtain Letters of Credit solely for the purposes set forth in
§ 8.17.1.

9.13. Conduct of Business; Restaurants. The Borrowers will, and will cause each
of their Subsidiaries to, continue to engage only in the business of owning,
operating and (subject to the consent of the Administrative Agent, such consent
not to be unreasonably withheld) managing full-service restaurants which (other
than the managed restaurants) operate using the restaurant concepts used by the
Borrowers on the Closing Date, and in businesses and activities reasonably
related thereto. The Borrowers shall deliver to each of the Lenders and the
Administrative Agent an updated Schedule 8.22 reflecting any new Restaurant
locations simultaneously with the delivery of the financial statements referred
to in § 9.4(a). MSSR will continue to engage only in the business of owning the
Equity Interests of MSAC II and its Subsidiaries and shall not own any assets
other than the Equity Interests of MSAC II and its Subsidiaries. MSAC II will
continue to engage only in the business of owning the Equity Interests of the
Domestic Borrower and its Subsidiaries and shall not own any assets other than
the Equity Interests of the Domestic Borrower and its Subsidiaries.

9.14. Additional Subsidiaries. In the event that, after the date hereof, the
Borrowers or any of their Subsidiaries creates, acquires or merges with or into
any new Subsidiary, (a) any such new Subsidiary shall, concurrently with such
event or as soon as practicable thereafter, execute and deliver to the
Administrative Agent an instrument of joinder and accession, in form and
substance satisfactory to the Administrative Agent, pursuant to which such new
Subsidiary shall join the Guaranty or Canadian Guaranty, as applicable, as a
Guarantor and if such new Subsidiary holds Equity Interests of a Subsidiary, the
relevant Guarantor Pledge Documents as a pledgor of such Equity Interests
thereunder as if such new Subsidiary was an original signatory thereto, provided
that any such new Canadian Subsidiary shall not be obligated to join the
Canadian Guaranty as a Guarantor as provided herein so long as any and all
Investments made by the Borrowers and any of their respective Subsidiaries in
such new Canadian Subsidiary would be permitted under § 10.3(k) hereof, and
(b) the Borrowers and/or such new Subsidiary (as the case may be) shall deliver
such other instruments and documents as the Administrative Agent may reasonably
require including, without limitation and each in form and substance reasonably
satisfactory to the Administrative Agent, Uniform Commercial Code financing
statements and stock or other certificates representing all of the issued and
outstanding Equity Interests of such new Subsidiary, with accompanying stock
powers or other instruments of transfer duly executed in blank, in each case
required to be executed or delivered pursuant to such Security Documents in
order to grant to or maintain the Collateral Agent’s first priority perfected
security interest in and to the assets of and the Equity Interests issued by
such new Subsidiaries. Further, contemporaneously with the formation or
acquisition of such new Subsidiary, the Borrowers and/or such new Subsidiary
shall execute and/or deliver to the Administrative Agent or the Collateral Agent
such other documentation as the Administrative Agent or Collateral Agent may
reasonably request in furtherance of the intent of this § 9.14, including
without limitation an updated Schedule 8.19 hereto and documentation of the type
required to be supplied by the Borrowers and their Subsidiaries as a condition
precedent to the initial Revolving Credit Loans made hereunder pursuant to § 12,
as applicable to such new Subsidiary.



--------------------------------------------------------------------------------

9.15. Further Assurances. The Borrowers will, and will cause each of its
Subsidiaries to, cooperate with the Lenders, the Administrative Agent and the
Collateral Agent and execute such further instruments and documents as the
Lenders, the Administrative Agent or the Collateral Agent shall reasonably
request to carry out to their satisfaction the transactions contemplated by this
Credit Agreement and the other Loan Documents.

10. CERTAIN NEGATIVE COVENANTS.

The Borrowers covenant and agree that, so long as any Revolving Credit Loan,
Unpaid Reimbursement Obligation, Letter of Credit or Note is outstanding or any
Lender has any obligation to make any Revolving Credit Loan or the
Administrative Agent has any obligations to issue, extend or renew any Letters
of Credit:

10.1. Restrictions on Indebtedness. None of the Borrowers will, nor will permit
any of its Subsidiaries to, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:

(a) Indebtedness to the Lenders and the Administrative Agent arising under any
of the Loan Documents;

(b) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(c) Indebtedness incurred in connection with the acquisition of any real or
personal property by such Borrower or such Subsidiary or under any Capitalized
Lease, and any refinancings, renewals and replacements thereof which contain
terms no more onerous to the Borrowers than the Indebtedness so refinanced,
renewed or replaced, provided that the aggregate principal amount of such
Indebtedness (including any such Indebtedness outstanding on the Closing Date)
of all of the Borrowers and their Subsidiaries shall not exceed the aggregate
amount of $10,000,000 at any one time;

(d) Indebtedness in respect of interest rate agreements, swaps or similar
arrangements entered into to protect the Borrowers from changes in interest
rates and not for speculative purposes;

(e) Indebtedness not otherwise permitted by this § 10.1 existing on the Closing
Date and listed and described on Schedule 10.1 hereto and any refinancings
thereof not to exceed such original principal amount and on terms and conditions
substantially similar thereto; and

(f)(i) Indebtedness evidenced by the Intercompany Canadian Loan Documents in an
outstanding aggregate amount not to exceed $20,000,000 at any time during the
term of this Credit Agreement, provided that on or following the Closing Date no
incurrence of Indebtedness shall be permitted hereunder under the Intercompany
Canadian Loan Documents if a Default or Event of Default is then continuing or
would result therefrom, and (ii)(A) Indebtedness of the Domestic Borrower or any
U.S. Subsidiary Guarantor owing to the Canadian Borrower, (B) Indebtedness of
any Subsidiary of the Canadian Borrower that is a Guarantor owing to the
Canadian Borrower, and (C) Indebtedness of any U.S. Subsidiary Guarantor owing
to the Domestic Borrower or to any other U.S. Subsidiary Guarantor, provided
that all such intercompany Indebtedness identified in clauses (A), (B) and
(C) herein shall be subordinated to the Obligations on terms satisfactory to the
Administrative Agent;



--------------------------------------------------------------------------------

(g) guarantees by a Borrower or a Subsidiary of a Borrower of Indebtedness
otherwise permitted under this § 10.1; and

(h) other unsecured Indebtedness not otherwise permitted hereunder in an
aggregate principal amount of $10,000,000, provided that no Default or Event of
Default has occurred and is continuing at the time of the incurrence of such
unsecured Indebtedness or would result after giving effect thereto.

10.2. Restrictions on Liens.

10.2.1. Permitted Liens. None of the Borrowers will, nor will permit any of its
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any Lien upon any of its property or assets of any character whether now
owned, leased or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of such property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist any claim or demand
against it that if unpaid might by law or upon bankruptcy or insolvency, or
otherwise, be given any priority whatsoever over its general creditors; or
(e) sell, assign, pledge or otherwise transfer any “receivables” as defined in
clause (g) of the definition of the term “Indebtedness,” with or without
recourse; provided that the Borrowers or any of their Subsidiaries may create or
incur or suffer to be created or incurred or to exist:

(i) Liens to secure claims in respect of taxes, assessments and other government
charges in respect of obligations not overdue or which are being contested in
good faith or Liens on properties to secure claims for labor, material or
supplies in respect of obligations not overdue or which are being contested in
good faith and for which adequate reserves have been set aside in accordance
with GAAP;

(ii) deposits or pledges made in connection with, or to secure payment of,
workmen’s compensation, unemployment insurance, old age pensions or other social
security obligations, statutory obligations, insurance contracts, performance
bonds issued in the ordinary course of business and other similar obligations;

(iii) Liens on properties in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which such Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review and for which adequate reserves have
been set aside in accordance with GAAP;

(iv) Liens of carriers, warehousemen, mechanics and materialmen, and other like
Liens on properties in existence in respect of obligations not overdue or which
are being contested in good faith and for which adequate reserves have been set
aside in accordance with GAAP;



--------------------------------------------------------------------------------

(v) encumbrances on Real Estate consisting of easements, rights of way, zoning
restrictions, restrictions on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens, liens that
would be disclosed by an accurate survey, and other minor Liens, provided that
none of such Liens (A) interferes materially and adversely with the use of the
property affected in the ordinary conduct of the business of the Borrowers and
their Subsidiaries, and (B) individually or in the aggregate have a Material
Adverse Effect;

(vi) Liens existing on the Closing Date and listed on Schedule 10.2 hereto;

(vii) purchase money security interests in or purchase money mortgages on real
or personal property acquired (in the case of purchase money security interests)
or leased (in the case of Capitalized Leases) to secure purchase money
Indebtedness or Capitalized Leases of the type and amount permitted by
§ 10.1(c), incurred in connection with the acquisition or lease of such
property, which security interests or mortgages cover only the real or personal
property so acquired or leased;

(viii) Liens in favor of the Collateral Agent for the benefit of the Lenders and
the Administrative Agent or the Collateral Agent under the Loan Documents and
any Interest Rate Agreements;

(ix) Liens which replace Liens otherwise permitted hereunder so long as (i) such
replacement Liens do not secure Indebtedness in an amount in excess of the
amount of the original Indebtedness secured thereby and (ii) such Liens encumber
no more than the assets encumbered by the Liens replaced thereby;

(x) claims and demands of the type specified in clause (d) above to the extent
such claims or demands are not otherwise permitted pursuant to this § 10.2.1 if
and to the extent such claims or demands (x) are not matured or due and payable
or (y) are being actively contested in good faith and for which adequate
reserves have been set aside in accordance with GAAP and; provided that any such
claim or demand outstanding for more than ninety (90) days after the date on
which it became due and payable does not exceed $5,000,000; and

(xi) licenses of intellectual property granted in the ordinary course of
business.

10.2.2. Restrictions on Negative Pledges and Upstream Limitations. None of the
Borrowers will, nor will permit any of its Subsidiaries to, (a) enter into or
permit to exist any arrangement or agreement (excluding the Credit Agreement and
the other Loan Documents) which directly or indirectly prohibits such Borrower
or any of its Subsidiaries from creating, assuming or incurring any Lien upon
its properties, revenues or assets or those of any of its Subsidiaries whether
now owned or hereafter acquired, or (b) enter into any agreement, contract or
arrangement (excluding the Credit Agreement and the other



--------------------------------------------------------------------------------

Loan Documents) restricting the ability of any Subsidiary of such Borrower to
pay or make dividends or distributions in cash or kind to the Borrowers, to make
loans, advances or other payments of whatsoever nature to the Borrowers, or to
make transfers or distributions of all or any part of its assets to the
Borrowers; in each case other than (i) restrictions on specific assets which
assets are the subject of purchase money security interests to the extent
permitted under § 10.2.1 or are Investments permitted pursuant to § 10.3(k); and
(ii) customary anti-assignment provisions contained in leases and licensing
agreements entered into by the Borrower or such Subsidiary in the ordinary
course of its business.

10.3. Restrictions on Investments. None of the Borrowers will, nor will permit
any of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:

(a) Cash Equivalents;

(b) Investments existing on the Closing Date and listed on Schedule 10.3 hereto;

(c) Investments with respect to Indebtedness permitted by § 10.1(f) or (g) so
long as such entities remain (i) a Borrower or (ii) a Subsidiary of a Borrower,
as the case may be;

(d) Investments consisting of (i) Investments by a Borrower in the Domestic
Borrower or in any U.S. Subsidiary Guarantor or (ii) Investments by the Canadian
Borrower in a Canadian Subsidiary that is a Guarantor, including, in each case,
Investments effected as a result of the transfer of assets between Borrowers
permitted pursuant to § 10.5.2(a)(iii);

(e) Investments consisting of promissory notes received as proceeds of asset
dispositions permitted by § 10.5.2; provided that the aggregate value of such
promissory notes received in connection with any such asset disposition shall
not exceed fifty percent (50%) of the aggregate value of the proceeds of such
asset disposition;

(f) Investments consisting of loans and advances to employees for moving,
entertainment, travel and other similar expenses in the ordinary course of
business not to exceed $250,000 in the aggregate at any time outstanding;

(g) securities (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(h) Investments consisting of Capitalized Leases permitted hereunder;

(i) Investments consisting of Interest Rate Agreements entered into by any
Borrower to protect the Borrowers from changes in interest rates and not for
speculative purposes;

(j) Investments consisting of performance bonds or advance payment bonds, in
each case issued in the ordinary course of business; and



--------------------------------------------------------------------------------

(k) Investments in any Person (other than a Borrower or a Guarantor), or in
respect of any license or lease, and reasonably related to the core business of
any Borrower, Parent, or Subsidiary, in an aggregate amount at any one time
outstanding not to exceed $2,500,000.

10.4. Restricted Payments. None of the Borrowers will, nor will permit any of
its Subsidiaries to, make any Restricted Payments, other than:

(a) Distributions by the Canadian Borrower to the Domestic Borrower or by any
Subsidiary of a Borrower to such Borrower;

(b) payments by the Borrowers to MSAC II to enable MSAC II to pay costs and
expenses incurred in the ordinary course of business as a holding company,
including, without limitation, payment of administrative costs and expenses;
provided that (A) the aggregate amount of all such amounts payable in any fiscal
year of the Borrowers under this subparagraph (b) shall not exceed $500,000 plus
reasonable board fees payable to members of the board of directors of the
Parents, or the Borrowers who are not part of the management of the Borrowers or
a Parent and reasonable out of pocket expenses incurred by members of the board
of directors or observers of the Parents or the Borrowers and (B) the
Administrative Agent shall have received a Compliance Certificate for the
Reference Period most recently ended;

(c) payments by the Borrowers to the Parents to permit the Parents to pay
federal and state income taxes, franchise taxes and other similar licensing
expenses incurred in the ordinary course of business which are owed or payable
by the Parents and which are attributable to the Domestic Borrower and its
Subsidiaries; and

(d) Distributions by the Domestic Borrower to its Parent in an aggregate amount
not to exceed $10,000,000 in any fiscal year commencing with the fiscal year
ending in 2010 or $25,000,000 in the aggregate during the period from and
including fiscal year 2010 through and including the Maturity Date, solely for
the purpose of enabling Parent to make distributions to MSSR to enable MSSR to
purchase its publicly traded stock at such price as may be quoted from time to
time on NASDAQ, provided that at least three Business Days prior to the date any
such Distributions is made by the Domestic Borrower, the Domestic Borrower shall
deliver to the Administrative Agent a certificate signed by an authorized
officer of the Domestic Borrower demonstrating to the reasonable satisfaction of
the Administrative Agent that on a pro forma basis after giving effect to the
incurrence of any Indebtedness required to finance such Distributions that
(i) the Consolidated Total Leverage Ratio for the Reference Period then most
recently ended did not exceed 1.00:1.00, and (ii) no Default or Event of Default
then exists or would occur after giving effect to such Distribution, such
certificate to be in form and substance satisfactory to the Administrative
Agent.

In furtherance of the foregoing, the Borrowers shall not make any Restricted
Payments, and the Parents shall not accept any Restricted Payments, if such
payments would be used to redeem or prepay the principal amount of any
Indebtedness of either Parent.



--------------------------------------------------------------------------------

10.5. Mergers; Disposition of Assets; Acquisitions.

10.5.1. Mergers. None of the Borrowers will, nor will permit any of its
Subsidiaries to, become a party to any merger, amalgamation or consolidation
except (a) the merger or consolidation of one (1) or more Canadian Subsidiaries
of a Borrower with and into another Canadian Subsidiary of such Borrower;
provided that (i) if the Canadian Borrower is a party to such merger, the
surviving entity is the Canadian Borrower or (ii) if the Canadian Borrower is
not a party to such merger, the surviving entity is a Subsidiary Guarantor with
respect to the Canadian Obligations, (b) the merger or consolidation of one
(1) or more U.S. Subsidiaries of the Domestic Borrower with and into the
Domestic Borrower; provided that the Domestic Borrower is the surviving entity,
(c) the merger or consolidation of one (1) or more U.S. Subsidiaries of the
Domestic Borrower with and into another U.S. Subsidiary of the Domestic
Borrower; provided that the surviving entity is a Subsidiary Guarantor with
respect to the Obligations, (d) the merger or consolidation of one (1) or more
U.S. Subsidiaries of the Domestic Borrower with and into a Person that is not
the Domestic Borrower or a U.S. Subsidiary of the Domestic Borrower; provided
that, (i) such merger, amalgamation or consolidation is a Permitted Acquisition,
(ii) in each case where the resulting entity is not already a U.S. Subsidiary of
a Borrower, such resulting entity shall become a U.S. Subsidiary of the Domestic
Borrower and a Subsidiary Guarantor and the provisions of § 9.14 shall otherwise
be complied with in connection therewith, and (iii) in each case the Equity
Interests of such entity shall be pledged to secure the Obligations as set forth
in § 9.14, or (e) the merger or consolidation of one (1) or more Canadian
Subsidiaries of a Borrower with and into a Person that is not the Domestic
Borrower or a U.S. Subsidiary of the Domestic Borrower; provided that, (i) such
merger, amalgamation or consolidation is a Permitted Acquisition, (ii) in each
case where the resulting entity is not already a Subsidiary of a Borrower, such
resulting entity shall become a Subsidiary of a Borrower and a Subsidiary
Guarantor and the provisions of § 9.14 shall otherwise be complied with in
connection therewith, and (iii) in each case the Equity Interests of such entity
shall be pledged to secure the Obligations or the Canadian Obligations as
required by § 9.14.

10.5.2. Disposition of Assets. None of the Borrowers will, nor will permit any
of its Subsidiaries to, become a party to or agree to or effect any disposition
of assets (excluding any disposition included in the definition of “Casualty
Event”), other than

(a)(i) the sale of inventory or licensing of intellectual property in the
ordinary course of business and the disposition of obsolete assets, (ii) the
disposition of property as part of a sale and leaseback transaction permitted
under § 10.6 consistent with past practices, and (iii) assignments, dispositions
or transfers by a Subsidiary to the Domestic Borrower or a U.S. Subsidiary or by
the Canadian Borrower or a Canadian Subsidiary to another Canadian Subsidiary,
of any rights, property, Indebtedness, business or other asset of the Borrower
(whether tangible or intangible and including, without limitation, membership
interests and goodwill), together with any liability associated therewith;
provided that the Borrowers (A) provide at least thirty (30) days prior written
notice to the Administrative Agent (or such lesser period as may be consented to
by the Administrative Agent) and (B) with respect to any Equity Interests
required to be pledged to the Collateral Agent on behalf of the Lenders in
accordance with § 7 hereto, execute and deliver Security Documents and such
further instruments, if and to



--------------------------------------------------------------------------------

the extent requested by the Administrative Agent or the Collateral Agent, in
form and substance satisfactory to the Administrative Agent, and do, or cause to
be done, such further acts as may be necessary or proper in the opinion of the
Administrative Agent or the Collateral Agent to evidence, continue, preserve and
perfect the security for the Obligations provided by the Borrowers or the
Guarantors, as applicable. Nothing in this § 10.5.2 is intended to prohibit any
Borrower or any of the their Subsidiaries from conditionally agreeing to dispose
of any assets subject to the prior approval of the Lenders required by § 17.14
if (x) such Borrower or Subsidiary will not be subject to any penalties in
connection with such agreement in the event that the Lenders required by § 17.14
do not consent to such disposition or (y) such disposition is contingent upon
the prior or simultaneous repayment of all of the Obligations hereunder. The
Collateral Agent may release any Collateral disposed of by the Borrower or any
Subsidiary of any Borrower if such disposition is in compliance with this §
10.5.2 and otherwise in accordance with the terms hereof.

(b) Asset Sales resulting in Net Cash Sale Proceeds that do not exceed either
(i) $7,500,000 for any one transaction, or (ii) $15,000,000 in the aggregate
from the Closing Date up to and including the Maturity Date, so long as the
applicable Borrower or Subsidiary shall have reinvested such Net Cash Sale
Proceeds within 270 days after receipt thereof (the “Reinvestment Period”), or
shall have used such proceeds to repay or prepay the Obligations pursuant to §§
2.6.2 and 2.6.3 or § 4.1; provided that, if within such 270-day period after
receipt of such proceeds by the Borrowers, the Borrowers enter into an agreement
pursuant to which such reinvestment shall be made, a copy of which shall be
provided to the Administrative Agent, then the Borrowers shall not be required
to prepay the Revolving Credit Loans pursuant to § 4.1 but shall in any event
comply with § 4.3; provided, further, that if the applicable Borrower or
Subsidiary shall make a cash expenditure for the purpose of purchasing or
leasing any asset during the ninety (90) day period immediately preceding the
date that Net Cash Sale Proceeds are received by the applicable Borrower or
Subsidiary, then any Net Cash Sale Proceeds shall be deemed to have been
reinvested during the Reinvestment Period for purposes of this Credit Agreement.

10.5.3. Acquisitions. None of the Borrowers will, nor will permit any of its
Subsidiaries to, agree to or effect any asset acquisition or stock acquisition
except (a) Capital Expenditures permitted pursuant to §11.3, (b) the acquisition
of inventory, equipment, furnishings and other similar assets (not including
Restaurants or real property) in the ordinary course of business consistent with
past practices, (c) acquisitions by a Borrower effected as a result of the
transfer of assets or obligations between Borrowers permitted pursuant to §
10.5.2(a)(iii) and (e) Permitted Acquisitions.

10.6. Sale and Leaseback. None of the Borrowers will, nor will permit any of its
Subsidiaries to, enter into any arrangement, directly or indirectly, whereby any
Borrower or any of its Subsidiaries shall sell or transfer any property owned by
it in order then or thereafter to lease such property or lease other property
that such Borrower or such Subsidiary intends to use for substantially the same
purpose as the property being sold or transferred; provided that, so long as no
Default or Event of Default has occurred and is continuing, the Borrowers and
their Subsidiaries may enter into sale and leaseback transactions with respect
to property and equipment in an aggregate amount not to exceed $7,500,000 during
the period from the Closing Date through to the Maturity Date; and provided,
further, that (a) the terms of the sale as such are



--------------------------------------------------------------------------------

comparable to terms which could be obtained in an arms length sale among
unaffiliated parties not involving a sale and leaseback transaction, (b) the
terms of the lease as such are comparable to terms which could be obtained in an
arms length commercial operating lease among unaffiliated parties and (c) the
proceeds of such sale and leaseback transaction are applied in accordance with
§ 4.1.

10.7. Compliance with Environmental Laws. None of the Borrowers will, nor will
permit any of its Subsidiaries to, other than in compliance with all applicable
Environmental Laws except where the failure to do so would not result in a
Material Adverse Effect (a) use any of the Real Estate or any portion thereof
for the handling, processing, storage or disposal of Hazardous Substances,
(b) cause or permit to be located on any of the Real Estate any underground tank
or other underground storage receptacle for Hazardous Substances, (c) generate
any Hazardous Substances on any of the Real Estate, (d) conduct any activity at
any Real Estate or use any Real Estate in any manner so as to cause a release
(i.e. releasing, spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, disposing or dumping) or threatened
release of Hazardous Substances on, upon or into the Real Estate or
(e) otherwise conduct any activity at any Real Estate or use any Real Estate in
any manner that would violate any Environmental Law or bring such Real Estate in
violation of any Environmental Law.

10.8. Employee Benefit Plans. No Borrower nor any ERISA Affiliate will:

(a) engage in any “prohibited transaction” within the meaning of Section 406 of
ERISA or Section 4975 of the Code which could reasonably be expected to result
in a material liability for the Borrowers or any of their Subsidiaries; or

(b) permit any Guaranteed Pension Plan to incur an “accumulated funding
deficiency”, as such term is defined in Section 302 of ERISA, whether or not
such deficiency is or may be waived; or

(c) fail to contribute to any Guaranteed Pension Plan to an extent which, or
terminate any Guaranteed Pension Plan in a manner which could reasonably be
expected to result in the imposition of a lien or encumbrance on the assets of
the Borrowers or any of their Subsidiaries pursuant to Section 302(f) or
Section 4068 of ERISA; or

(d) amend any Guaranteed Pension Plan in circumstances requiring the posting of
security pursuant to Section 307 of ERISA or Section 401(a)(29) of the Code by
any of the Borrowers;

(e) permit or take any action which would result in the aggregate benefit
liabilities (within the meaning of Section 4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities by more than $500,000; or

(f) permit or take any action which would contravene any Applicable Pension
Legislation, except to the extent that any such action could not reasonably be
expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------

10.9. Business Activities. Neither of the Borrowers will, nor will permit any of
its Subsidiaries to, engage directly or indirectly (whether through Subsidiaries
or otherwise) in any type of business other than the businesses conducted by the
Borrowers and their Subsidiaries immediately prior to the Closing Date and
operating and (subject to the consent of the Administrative Agent, such consent
not to be unreasonably withheld) managing full-service restaurants which (other
than the managed restaurants) operate using the restaurant concepts used by the
Borrowers on the Closing Date, and, in each case, in related businesses;
provided, however, that the Borrowers shall be permitted to engage in other
businesses related to the food service industry (including, without limitation,
the selling of branded food products and the management of third party
restaurants) so long as (i) such other businesses do not comprise more than 10%
of the aggregate revenue of the Borrowers and their Subsidiaries in any year and
(ii) the Borrowers or any of their Subsidiaries do not serve as third-party
managers for more than ten (10) restaurants in the aggregate at any time.

10.10. Fiscal Year; Fiscal Quarters. Neither of the Borrowers will, nor will
permit any of its Subsidiaries to, change the date of the end of its fiscal year
or fiscal quarters from those set forth in § 8.4.1.

10.11. Transactions with Affiliates. Neither of the Borrowers will, nor will
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
or any officer, director or employee of an Affiliate, (other than for services
as employees, officers and directors or transactions with other Borrowers or any
Subsidiary of the Borrower), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such Person or, to the knowledge of such Borrower, any
corporation, partnership, trust or other entity in which any such Person has a
substantial interest or is an officer, director, trustee or partner, on terms
more favorable to such Person than would have been obtainable on an arm’s-length
basis; provided that so long as no Default or Event of Default has occurred and
is continuing, the foregoing restriction shall not apply to payments permitted
under § 10.4(b) and (c). The Borrowers shall not pay any fees to members of the
board of directors other than reasonable fees payable to outside non-affiliated
board members of the board of directors who are not part of the management of
the Borrowers.

10.12. Franchises. Neither of the Borrowers will, nor will permit any of its
Subsidiaries to, enter into any Franchise Agreement as a franchisor.

10.13. Capitalization. Neither of the Borrowers will issue any Equity Interests
having debt-like features such as mandatory cash dividends, mandatory redemption
provisions or other provisions which create monetary obligations on such
Borrower that become due and payable in cash during a period when any Revolving
Credit Loans or Letters of Credit are outstanding or any Commitments are
outstanding.



--------------------------------------------------------------------------------

11. FINANCIAL COVENANTS.

The Borrowers covenant and agree that, so long as any Revolving Credit Loan,
Unpaid Reimbursement Obligation, Letter of Credit or Note is outstanding or any
Lender has any obligation to make any Revolving Credit Loan or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:

11.1. Consolidated Total Leverage Ratio. As at the end of any fiscal quarter
occurring after the Closing Date, the Consolidated Total Leverage Ratio for the
Reference Period then ended shall not exceed 1.75:1.00.

11.2. Consolidated Fixed Charge Coverage Ratio. As at the end of any fiscal
quarter referenced in the table below, the Consolidated Fixed Charge Coverage
Ratio for the Reference Period then ended shall not be less than the ratio set
forth opposite such fiscal quarter in such table:

 

Fiscal Quarter

   Ratio

FQ4 2008 through FQ3 2010

   1.75:1.00

FQ4 2010 through FQ3 2012

   1.65:1.00

FQ4 2012 through FQ3 2013

   1.70:1.00

FQ4 2013 and therafter

   1.75:1.00

11.3. Capital Expenditures. From and after the Third Amendment Date, the
Borrowers will not make, and will not permit any of their Subsidiaries to make,
aggregate Capital Expenditures during any fiscal year that exceed $30,000,000,
provided that notwithstanding the foregoing maximum amount, commencing with the
Borrowers’ 2011 fiscal year, the maximum amount of Capital Expenditures
permitted in each fiscal year shall be increased by the lesser of
(i) $15,000,000 or (ii) fifty percent (50%) of the unused amount of such
permitted Capital Expenditures from the immediately preceding fiscal year,
calculated without giving effect to any carryover amounts added from unused
permitted Capital Expenditures in prior fiscal years and based on the assumption
that such carryover amounts are used only after the $30,000,000 otherwise
permitted has been used. For purposes of testing quarterly compliance with this
§ 11.3, the Borrowers shall aggregate Capital Expenditures incurred year-to-date
for the then current fiscal year and the Capital Expenditures projected in good
faith and based on reasonable assumptions to be made during the balance of such
fiscal year after taking into account the Borrowers’ outstanding commitments and
projections relating to the opening of new Restaurants. For the avoidance of
doubt, the limitations on Capital Expenditures contained in this Section 11.3 do
not restrict the ability of the Borrowers or the Subsidiaries to make Permitted
Acquisitions.

12. CLOSING CONDITIONS.

The obligations of the Lenders to make Revolving Credit Loans and of the
Administrative Agent to issue any initial Letters of Credit shall be subject to
the satisfaction of the following conditions precedent on or prior to the
Closing Date except to the extent otherwise agreed by the Administrative Agent
in its sole discretion unless specific Lender consent is required pursuant to
this § 12:

12.1. Loan Documents. Each Loan Document shall have been duly executed and
delivered by the respective parties thereto, and each Loan Document shall be in
full force and effect and shall be in form and substance satisfactory to each of
the Lenders. Each Lender shall have received a fully executed copy of each such
document.



--------------------------------------------------------------------------------

12.2. Certified Copies of Governing Documents. Each of the Lenders shall have
received from each Credit Party a copy, certified by a duly authorized officer
of such Person to be true and complete on the Closing Date, of each of its
Governing Documents as in effect on such date of certification.

12.3. Corporate or Other Action. All corporate (or other) action necessary for
the valid execution, delivery and performance by each Credit Party of this
Credit Agreement and the other Loan Documents to which it is or is to become a
party shall have been duly and effectively taken, and evidence thereof
satisfactory to the Lenders shall have been provided to each of the Lenders.

12.4. Incumbency Certificate. Each of the Lenders shall have received from each
Credit Party an incumbency certificate, dated as of the Closing Date, signed by
a duly authorized officer of such Person, and giving the name and bearing a
specimen signature of each individual who shall be authorized: (a) to sign, in
the name and on behalf of such Person, each of the Loan Documents to which such
Person is or is to become a party on or after the Closing Date; (b) in the case
of the Borrowers, to make Loan Requests and Conversion Requests and to apply for
Letters of Credit; and (c) to give notices and to take other action on its
behalf under the Loan Documents.

12.5. Validity of Liens. The Security Documents shall be effective to create, or
to have created, in favor of the Collateral Agent a legal, valid and enforceable
first priority (except for Permitted Liens entitled to priority under applicable
law) security interest in and Lien upon the Collateral. All filings, recordings,
deliveries of instruments and other actions necessary or desirable in the
opinion of the Collateral Agent to protect and preserve such security interests
shall have been duly effected. The Administrative Agent shall have received
evidence thereof in form and substance satisfactory to the Administrative Agent.

12.6. Uniform Commercial Code Search Results. The Administrative Agent shall
have received from each Credit Party the results of Uniform Commercial Code
searches (and the equivalent thereof in all applicable foreign jurisdictions)
with respect to the Collateral, indicating no Liens other than Permitted Liens
and otherwise in form and substance satisfactory to the Administrative Agent.

12.7. Opinion of Counsel. Each of the Lenders and the Administrative Agent shall
have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Closing Date, in form and substance
satisfactory to the Administrative Agent, from:

(a) Stoel Rives LLP, counsel to the Credit Parties with respect to the financing
contemplated by this Credit Agreement;

(b) Borden, Ladner & Gervais, special counsel to the Credit Parties in British
Columbia;



--------------------------------------------------------------------------------

(c) Thompson & Knight LLP, special counsel to the Credit Parties in Texas; and

(d) Ballard Spahr Andrews & Ingersoll, LLP, special counsel to the Credit
Parties in Maryland.

12.8. No Material Adverse Change. The Administrative Agent and the Required
Lenders shall be satisfied that there shall have occurred no material adverse
change in the business, operations, assets, management, properties, financial
condition, income or prospects of the Borrowers and their Subsidiaries taken as
a whole since the Balance Sheet Date.

12.9. Financial Statements and Projections. The Administrative Agent and each
Lender shall have received copies of the financial statements and projections
described in § 8.4, and the Administrative Agent shall be satisfied that such
financial statements fairly present in all material respects the financial
condition of the Borrowers and their Subsidiaries as at the close of business on
the date thereof and the results of operations for the fiscal period then ended
and compliance with the terms and conditions hereof.

12.10. No Litigation. No litigation, inquiry, injunction or restraining order
shall be pending, entered or threatened against a Parent, any Borrower or any
Subsidiary of any Borrower that, in the reasonable opinion of the Administrative
Agent and the Required Lenders, could reasonably be expected to have a Material
Adverse Effect on (i) the transactions contemplated hereby, (ii) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) of the Borrowers and the Subsidiary Guarantors, taken as a whole,
(iii) the ability of the Credit Parties to perform their obligations under the
Loan Documents, (iv) the rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents, or (v) the perfection or priority of any
security interests granted to the Administrative Agent under the Loan Documents.

12.11. Consents and Approvals. The Administrative Agent shall have received
evidence that all material governmental and third-party approvals (including
liquor licenses and other consents to the extent reasonably obtainable)
necessary or advisable in connection with and the credit facilities contemplated
hereby and the continuing operations of the Borrowers and the Subsidiary
Guarantors shall have been obtained and shall be in full force and effect, and
all applicable waiting periods shall have expired without any action being taken
or threatened by any competent authority that would restrain, prevent or
otherwise impose materially adverse conditions on the Borrowers and the
Subsidiary Guarantors taken as a whole, or the credit facilities contemplated
hereby.

12.12. Employment Agreements; Employee Incentive Plans. There shall have been
made available for review by the Administrative Agent and the Lenders true and
correct copies of (a) any material agreement with respect to the management of
any Borrower or any of its Subsidiaries; (b) any material employment agreements
entered into by any Borrower or any of its Subsidiaries; and (c) any employee
incentive plans, including stock option agreements and other similar
arrangements, including any amendments thereto, in each case, entered into
following the date of the 2004 Credit Agreement, with each of the foregoing to
be reasonably satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

12.13. Other Documentation. All other material agreements, including any tax
sharing agreements or other financing arrangements of the Borrowers and their
Subsidiaries, in each case, entered into following the date of the 2004 Credit
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent.

12.14. Patriot Act Compliance. The Administrative Agent shall have received such
information required by the Patriot Act, including without limitation the
identity of the Borrowers, the name and address of the Borrowers and other
information that will allow the Administrative Agent or any Lender, as
applicable, to identify the Borrowers in accordance with the Patriot Act.

12.15. Payment of Fees and Expenses; 2004 Credit Agreement. The Borrowers shall
have reimbursed the Administrative Agent for, or paid directly, all reasonable
fees, costs and expenses incurred by the Administrative Agent’s Special Counsel
and local counsel to the Administrative Agent and the Lenders (including,
without limitation, the fees, costs and expenses required to be paid pursuant to
the Fee Letter) in all relevant jurisdictions in connection with the closing of
the transactions contemplated hereby. The Borrowers shall have paid to the
Administrative Agent, for the account of the lenders or the administrative agent
under the 2004 Credit Agreement, as appropriate, all interest, fees and
expenses, if any, owing, or accrued through the Closing Date under or in respect
of the 2004 Credit Agreement, calculated as of the Closing Date and pro rated in
the case of any fractional periods and shall have prepaid (together with any
breakage fees relating thereto), or converted to Base Rate Loans, any
“Eurodollar Rate Loans” outstanding on the Closing Date under the 2004 Credit
Agreement pursuant to § 17.19(b) .

12.16. Disbursement Instructions. If any Revolving Credit Loans are to be made
on the Closing Date, the Administrative Agent shall have received disbursement
instructions from the Borrowers with respect to the proceeds of the Revolving
Credit Loans to be made on the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
§ 15.3, for purposes of determining compliance with the conditions specified in
this § 12, each Lender that has signed this Credit Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

13. CONDITIONS TO ALL BORROWINGS.

The obligations of the Lenders to make any Revolving Credit Loan, and of the
Administrative Agent to issue, extend or renew any Letter of Credit, in each
case whether on or after the Closing Date, shall also be subject to the
satisfaction of the following conditions precedent:

13.1. Representations True; No Event of Default. Each of the representations and
warranties of any of the Credit Parties contained in this Credit Agreement, the
other Loan Documents or in any document or instrument delivered pursuant to or
in connection with this



--------------------------------------------------------------------------------

Credit Agreement (i) that are qualified as to materiality shall be true in all
respects, and (ii) that are not qualified as to materiality shall be true in all
material respects, as of the date as of which they were made and shall also be
true in all respects, or true in all material respects, as applicable, at and as
of the time of the making of such Revolving Credit Loan or the issuance,
extension or renewal of such Letter of Credit, with the same effect as if made
at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Credit Agreement and the other
Loan Documents and changes occurring in the ordinary course of business that
singly or in the aggregate are not materially adverse, and to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.

13.2. No Legal Impediment. No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Revolving
Credit Loan or to participate in the issuance, extension or renewal of such
Letter of Credit or in the reasonable opinion of the Administrative Agent would
make it illegal for the Administrative Agent to issue, extend or renew such
Letter of Credit.

13.3. Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be reasonably satisfactory in
substance and in form to the Lenders and to the Administrative Agent and the
Administrative Agent’s Special Counsel, and the Lenders, the Administrative
Agent and such counsel shall have received all information and such counterpart
originals or certified or other copies of such documents as the Administrative
Agent may reasonably request.

14. EVENTS OF DEFAULT; ACCELERATION; ETC.

14.1. Events of Default and Acceleration. If any of the following events (each
an “Event of Default” or, if the giving of notice or the lapse of time or both
is required, then, prior to such notice or lapse of time, each a “Default”)
shall occur:

(a) the Borrowers shall fail to pay any principal of the Revolving Credit Loans
or any Reimbursement Obligation when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

(b) the Borrowers shall fail to pay any interest on the Revolving Credit Loans,
any Fees, or other sums due hereunder or under any of the other Loan Documents,
within two (2) Business Days after the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment;

(c) any of the Borrowers (i) shall fail to comply with any of its covenants
contained in §§ 9.5, 9.7, 9.9, 9.12, 9.13, 10 or 11 or the first sentence of
§ 9.6, or (ii) shall fail to comply with its covenants contained in § 9.4 for a
period in excess of five (5) days;



--------------------------------------------------------------------------------

(d) the Parent, any Borrower or any of its Subsidiaries shall fail to perform
any term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this § 14.1) for thirty
(30) days after written notice of such failure has been given to the Parent or
such Borrower by the Administrative Agent, or if such failure is not susceptible
to cure within such 30-day period, the applicable Parent, Borrower or Subsidiary
fails to commence to cure within the 30-day period and to continuously and
diligently pursues such cure thereafter;

(e) any representation or warranty of a Parent, any Borrower or any of its
Subsidiaries in this Credit Agreement or any of the other Loan Documents or in
any other document or instrument delivered pursuant to or in connection with
this Credit Agreement shall prove to have been false in any material respect
upon the date when made or deemed to have been made or repeated;

(f)(i) a Parent, any Borrower or any of its Subsidiaries shall (A) fail to pay
at maturity, or within any applicable period of grace, any obligation for
borrowed money or credit received or in respect of any Capitalized Leases in an
aggregate amount in excess of $2,000,000, or (B) fail to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing borrowed money or credit received or in respect of
any Capitalized Leases in an aggregate amount in excess of $2,000,000 for such
period of time as would permit (assuming the giving of appropriate notice if
required) the holder or holders thereof or of any obligations issued thereunder
to accelerate the maturity thereof, or any such holder or holders shall rescind
or shall have a right to rescind the purchase of any such obligations, or
(ii) any Indebtedness in an aggregate amount in excess of $2,000,000 of a
Parent, any Borrower or any of its Subsidiaries shall be declared due and
payable or be required to be prepaid prior to a regularly scheduled maturity
date or amortization payment date;

(g) a Parent, any Borrower or any of its Subsidiaries shall make an assignment
for the benefit of creditors, or admit in writing its inability to pay or
generally fail to pay its debts as they mature or become due, or shall petition
or apply for the appointment of a trustee or other custodian, liquidator or
receiver of such Parent, such Borrower or any of its Subsidiaries or of any
substantial part of the assets of such Parent, such Borrower or any of its
Subsidiaries or shall commence any case or other proceeding relating to such
Parent, such Borrower or any of its Subsidiaries under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
shall take any action to authorize or in furtherance of any of the foregoing, or
if any such petition or application shall be filed or any such case or other
proceeding shall be commenced against such Parent, such Borrower or any of its
Subsidiaries and such Parent, such Borrower or any of its Subsidiaries shall
indicate its approval thereof, consent thereto or acquiescence therein or such
petition or application shall not have been dismissed within forty-five
(45) days following the filing thereof;

(h) a decree or order is entered appointing any such trustee, custodian,
liquidator or receiver or adjudicating a Parent, any Borrower or any of its
Subsidiaries bankrupt or insolvent, or approving a petition in any such case or
other proceeding, or a decree or order for relief is entered in respect of a
Parent, any Borrower or any of its Subsidiaries in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;



--------------------------------------------------------------------------------

(i) If the Canadian Borrower or any Canadian Subsidiary of a Borrower shall:

(i) commit an act of bankruptcy under the Bankruptcy and Insolvency Act
(Canada), or makes an assignment of its property for the general benefit of its
creditors under such Act, or makes a proposal (or files a notice of its
intention to do so) under such Act; or

(ii) institute any proceeding seeking to adjudicate it an insolvent, or seeking
liquidation, dissolution, winding-up, reorganization, compromise, arrangement,
adjustment, protection, moratorium, relief, stay of proceedings of creditors
generally (or any class of creditors), or composition of it or its debts or any
other relief, under any federal, provincial or foreign law now or hereafter in
effect relating to bankruptcy, winding-up, insolvency, reorganization,
receivership, plans of arrangement or relief or protection of debtors (including
the Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement
Act (Canada) and any applicable corporations legislation) or at common law or in
equity, or files an answer admitting the material allegations of a petition
filed against it in any such proceeding;

(j) In respect of the Canadian Borrower or any Canadian Subsidiary of a
Borrower, any petition is filed, application made or other proceeding instituted
against or in respect of such Person:

(i) seeking to adjudicate it an insolvent;

(ii) seeking a receiving order against it under the Bankruptcy and Insolvency
Act (Canada); or

(iii) seeking liquidation, dissolution, winding-up, reorganization, compromise,
arrangement, adjustment, protection, moratorium, relief, stay of proceedings of
creditors generally (or any class of creditors), or composition of it or its
debts or any other relief under any federal, provincial or foreign law now or
hereafter in effect relating to bankruptcy, winding-up, insolvency,
reorganization, receivership, plans of arrangement or relief or protection of
debtors (including the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) and any applicable corporations legislation)
or at common law or in equity;

and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of 30 days after the institution thereof, provided
that if an order, decree or judgment is granted or entered (whether or not
entered or subject to appeal) against such Person thereunder in the interim,
such grace period will cease to apply, and provided further that if such Person
files an answer admitting the material allegations of a petition filed against
it in any such proceeding, such grace period will cease to apply;

(k) there shall remain in force, undischarged, unsatisfied and unstayed, for
more than thirty (30) days, any final judgment against a Parent, any Borrower or
any of its Subsidiaries that, with other outstanding final judgments,
undischarged, against the Parent, any Borrower or any of its Subsidiaries
exceeds in the aggregate $2,000,000;



--------------------------------------------------------------------------------

(l) if any of the Loan Documents shall be cancelled, terminated, revoked or
rescinded or the Collateral Agent’s security interests, mortgages or liens in a
substantial portion of the Collateral shall cease to be perfected, or shall
cease to have the priority contemplated by the Security Documents, in each case
otherwise than in accordance with the terms thereof or with the express prior
written agreement, consent or approval of the Lenders, or any action at law,
suit or in equity or other legal proceeding to cancel, revoke or rescind any of
the Loan Documents shall be commenced by or on behalf of any Credit Party or any
of their respective stockholders, or any court or any other Governmental
Authority of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any one or more of the
Loan Documents is illegal, invalid or unenforceable in accordance with the terms
thereof;

(m) any Credit Party incurs any liability to the PBGC or a Guaranteed Pension
Plan pursuant to Title IV of ERISA in an aggregate amount exceeding $2,000,000,
or any Credit Party is assessed withdrawal liability pursuant to Title IV of
ERISA by a Multiemployer Plan requiring aggregate annual payments exceeding
$2,000,000, or any of the following occurs with respect to a Guaranteed Pension
Plan: (i) an ERISA Reportable Event, or a failure to make a required installment
or other payment (within the meaning of Section 302(f)(1) of ERISA), provided
that the Administrative Agent determines in its reasonable discretion that such
event (A) could be expected to result in liability of a Parent, any Borrower or
any of its Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $2,000,000 and (B) could reasonably be expected to
constitute grounds for the termination of such Guaranteed Pension Plan by the
PBGC, for the appointment by the appropriate United States District Court of a
trustee to administer such Guaranteed Pension Plan or for the imposition of a
lien in favor of such Guaranteed Pension Plan; or (ii) the appointment by a
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or (iii) the institution by the PBGC of proceedings to terminate such
Guaranteed Pension Plan;

(n) any Borrower or any of its Subsidiaries shall be enjoined, restrained or in
any way prevented by the order of any Governmental Authority from conducting any
material part of the business of MSRC, individually, or the Borrowers and their
Subsidiaries, taken as a whole, and such order shall continue in effect for more
than thirty (30) consecutive days;

(o) there shall (i) occur any material damage to, or loss, theft or destruction
of, any Collateral or any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy, or other casualty, which in any such case causes,
for more than thirty (30) consecutive days, the cessation or substantial
curtailment of revenue producing activities at any facility of any Borrower or
any of their Subsidiaries if such event or circumstance is not covered by
insurance and (ii) such occurrence would have a Material Adverse Effect;

(p) a Parent, any Borrower or any of its Subsidiaries shall be indicted for a
state or federal crime, or any civil or criminal action shall otherwise have
been brought against such Person, a punishment for which in any such case is
reasonably likely to include the forfeiture of any assets of such Person having
a fair market value in excess of $2,000,000;

(q) a Change of Control shall occur; or

(r) a Parent (i) directly or indirectly, beneficially or otherwise, holds or
owns stock or other securities of any Person (other than MSAC II, the Borrowers
or Subsidiaries of the Borrowers and other than Investments permitted under
§ 10.3), (ii) conducts any activity which is inconsistent with activities which
are normal and customary for a holding company, or (iii) owns any material
assets other than the Equity Interests of either the Domestic Borrower or MSAC
II;



--------------------------------------------------------------------------------

then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrowers declare all amounts owing with respect to
this Credit Agreement, the Notes and the other Loan Documents and all
Reimbursement Obligations to be, and they shall thereupon forthwith become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by the Borrowers; provided
that in the event of any Event of Default specified in §§ 14.1(g), 14.1(h),
14.1(i) or 14.1(j) all such amounts shall become immediately due and payable
automatically and without any requirement of notice from the Administrative
Agent or any Lender.

14.2. Termination of Commitments. If any one or more of the Events of Default
specified in §§ 14.1(g), 14.1(h), 14.1(i) or 14.1(j) shall occur, any unused
portion of the credit hereunder shall forthwith terminate and each of the
Lenders shall be relieved of all further obligations to make Revolving Credit
Loans to the Borrowers and the Administrative Agent shall be relieved of all
further obligations to issue, extend or renew Letters of Credit. If any other
Event of Default shall have occurred and be continuing, the Administrative Agent
may and, upon the request of the Required Lenders shall, by notice to the
Borrowers, terminate the unused portion of the credit hereunder, and upon such
notice being given such unused portion of the credit hereunder shall terminate
immediately and each of the Lenders shall be relieved of all further obligations
to make Revolving Credit Loans and the Administrative Agent shall be relieved of
all further obligations to issue, extend or renew Letters of Credit. No
termination of the credit hereunder shall relieve the Borrowers or any of their
Subsidiaries of any of the Obligations.

14.3. Remedies. In case any one or more of the Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Revolving Credit Loans pursuant to § 14.1, each
Lender, if owed any amount with respect to the Revolving Credit Loans or the
Reimbursement Obligations, may, with the consent of the Required Lenders but not
otherwise, proceed to protect and enforce its rights by suit in equity, action
at law or other appropriate proceeding, whether for the specific performance of
any covenant or agreement contained in this Credit Agreement and the other Loan
Documents or any instrument pursuant to which the Obligations to such Lender are
evidenced, including as permitted by applicable law the obtaining of the ex
parte appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender. No remedy herein conferred upon any
Lender or the Administrative Agent, the Collateral Agent or the holder of any
Note or purchaser of any Letter of Credit Participation is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.



--------------------------------------------------------------------------------

14.4. Distribution of Collateral Proceeds. In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent, the Collateral Agent or any Lender, as the case may be,
receives any monies in connection with the enforcement of any the Security
Documents, or otherwise with respect to the realization upon any of the
Collateral, such monies shall, subject to the provisions of §§ 2.11 and 5.8 be
distributed for application as follows:

(a) First, to the payment of, or (as the case may be) the reimbursement of the
Administrative Agent and the Collateral Agent for or in respect of all
reasonable out-of-pocket costs, expenses, disbursements and losses which shall
have been incurred or sustained by the Administrative Agent or the Collateral
Agent in connection with the collection of such monies by the Administrative
Agent or the Collateral Agent, for the exercise, protection or enforcement by
the Administrative Agent or the Collateral Agent of all or any of the rights,
remedies, powers and privileges of the Administrative Agent, the Collateral
Agent or the Lenders under this Credit Agreement or any of the other Loan
Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Administrative Agent or Collateral Agent against any
taxes or liens which by law shall have, or may have, priority over the rights of
the Administrative Agent or the Collateral Agent to such monies;

(b) Second, to all other Obligations in such order or preference as the Required
Lenders may determine; provided, however, that (i) distributions shall be made
(A) pari passu among Obligations with respect to the Administrative Agent’s fees
and all other Obligations and (B) with respect to each type of Obligation owing
to the Lenders, such as interest, principal, fees and expenses, among the
Lenders pro rata, provided that proceeds attributable to any guaranty that
secures only the Canadian Obligations or any Collateral that secures only the
Canadian Obligations shall only be applied to the Canadian Obligations, and
(ii) the Administrative Agent and the Collateral Agent may in their discretion
make proper allowance to take into account any Obligations not then due and
payable;

(c) Third, upon payment and satisfaction in full or other provisions for payment
in full satisfactory to the Lenders, the Administrative Agent and the Collateral
Agent of all of the Obligations, to the payment of any obligations required to
be paid pursuant to Section 9-608(a)(1)(c) or Section 9-615(a)(3) of the Uniform
Commercial Code of the State of New York; and

(d) Fourth, the excess, if any, shall be returned to the Borrowers or to such
other Persons as are entitled thereto.

15. THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT.

15.1. Appointment and Authority. Each Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent and as the Collateral
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent and the Collateral Agent to take such actions on its behalf
and to exercise such powers delegated to the Administrative Agent and the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this § 15 are
solely for the benefit of the Administrative Agent, the Collateral Agent and the
Lenders, and the Borrowers shall not have rights as a third party beneficiary of
any such provisions.



--------------------------------------------------------------------------------

15.2. Rights as a Lender. Each Person serving as the Administrative Agent or the
Collateral Agent hereunder shall have the same rights and powers in its capacity
as Lender as any other Lender and may exercise the same as though it were not
the Administrative Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Administrative Agent or the Collateral Agent hereunder
in its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with a Parent, the
Borrowers or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent or the Collateral Agent hereunder and without any
duty to account therefor to the Lenders.

15.3. Exculpatory Provisions. Neither the Administrative Agent nor Collateral
Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, neither the Administrative Agent or Collateral Agent:

(a) shall be subject to any fiduciary or other implied duties to the Lenders,
regardless of whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
neither the Administrative Agent nor Collateral Agent shall be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent or Collateral Agent to liability or that is contrary to any
Loan Document or applicable law; and

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to a Parent, the Borrowers or their Subsidiaries or any
of their respective Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or the Collateral Agent or any of its
Affiliates in any capacity.

Neither the Administrative Agent nor Collateral Agent shall be liable for any
action taken or not taken by it (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or the Collateral Agent shall believe
in good faith shall be necessary, under the circumstances as provided in § 17.2
and § 14.3) or (ii) in the absence of its own gross negligence or willful
misconduct. Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent or the Collateral Agent by the
Borrowers or a Lender.

Neither the Administrative Agent nor Collateral Agent shall be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Credit Agreement or any other
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity,



--------------------------------------------------------------------------------

enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in § 12 and § 13 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or the Collateral Agent.

15.4. Reliance by Administrative Agent and Collateral Agent.

15.4.1. General. The Administrative Agent and the Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
and the Collateral Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent and the Collateral Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent or the
Collateral Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent and the Collateral Agent may consult with legal counsel
(who may be counsel for the Borrowers or their Subsidiaries), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

15.4.2. Non-Reliance on Administrative Agent, Collateral Agent and Other
Lenders. Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Credit Agreement. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Collateral
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Credit Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

15.4.3. Delegation of Duties. The Administrative Agent and the Collateral Agent
may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent or the Collateral Agent. The
Administrative Agent, the Collateral Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this § 15 shall apply
to any such sub-agent and to the Related Parties of the Administrative Agent,
the Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent or as Collateral Agent.



--------------------------------------------------------------------------------

15.5. Payments.

15.5.1. Payments to the Administrative Agent or the Collateral Agent. A payment
by the Borrowers to the Administrative Agent hereunder or under any of the other
Loan Documents for the account of any Lender shall constitute a payment to such
Lender. The Administrative Agent and the Collateral Agent agrees promptly to
distribute to each Lender such Lender’s pro rata share of payments received by
the Administrative Agent or the Collateral Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents.

15.5.2. Distribution by the Administrative Agent and Collateral Agent. If in the
opinion of the Administrative Agent or the Collateral Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in liability, it may refrain
from making such distribution until its right to make such distribution shall
have been adjudicated by a court of competent jurisdiction. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Administrative Agent or the Collateral Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to the
Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.

15.6. Reimbursement by Lenders. To the extent that the Borrowers for any reason
fails to indefeasibly pay any amount required under § 17.2 or § 17.3 to be paid
by it to the Administrative Agent, the Collateral Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent, the Collateral Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Collateral Agent (or any such sub-agent) in its
capacity as such, or against any Related Party acting for the Administrative
Agent, the Collateral Agent (or any such sub-agent) in connection with such
capacity. The obligations of the Lenders under this § 15.6 are several and the
failure or refusal of any Lender to reimburse the Administrative Agent or the
Collateral Agent for its portion of such unpaid amount shall not relieve any
other Lender from its several obligation hereunder. The undertaking in this
§ 15.6 shall survive termination of the Total Commitment, the payment of all
other Obligations and the resignation of the Administrative Agent or the
Collateral Agent.

15.7. Resignation by the Administrative Agent or Collateral Agent. The
Administrative Agent or the Collateral Agent may at any time give notice of its
resignation to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrowers, to appoint a successor, which, in the case of the Administrative
Agent or Collateral Agent, shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. Unless a
Default or an



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing, such successor shall be
reasonably acceptable to the Borrowers. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent or Collateral
Agent gives notice of its resignation, then the retiring Administrative Agent or
Collateral Agent may on behalf of the Lenders, appoint a successor
Administrative Agent or Collateral Agent meeting the qualifications set forth
above; provided that if the Administrative Agent or Collateral Agent shall
notify the Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent or
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other Loan Documents and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent or
the Collateral Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent or
Collateral Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as Administrative Agent or Collateral Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Administrative Agent or Collateral
Agent and the term “Administrative Agent” or “Collateral Agent”, as applicable,
shall mean such successor Administrative Agent or Collateral Agent, as
applicable, and the retiring Administrative Agent or Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrowers to a successor Administrative Agent
or Collateral Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrowers and such successor Administrative Agent
or Collateral Agent. After any retiring Administrative Agent’s or Collateral
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this § 15 and §§ 17.2 and 17.3 shall continue in effect for the benefit of
the retiring Administrative Agent, its sub-agents and their respective Related
Parties, the retiring Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Administrative Agent or Collateral Agent was acting as
Administrative Agent or Collateral Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this § 15
shall also constitute its resignation as issuer of Letters of Credit. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring issuer of Letters of Credit,
(b) the retiring issuer of Letters of Credit shall be discharged from all of its
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor issuer of Letters of Credit shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangement satisfactory to the retiring issuer of
Letters of Credit to effectively assume the obligations of the retiring issuer
of Letters of Credit with respect to such Letters of Credit

15.8. Administrative Agent May File Proof of Claims. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Credit Party or any Subsidiary thereof, the Administrative Agent
(irrespective of whether the principal of any Revolving Credit Loan or
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or any other Person primarily or
secondarily liable) shall be entitled and empowered, by intervention in such
proceeding or otherwise



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Revolving Credit Loans, Reimbursement
Obligations and all other Obligations (excluding Interest Rate Agreements to
which the Administrative Agent is not a party) that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under § 5.6, § 6 and
§ 17.2) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under § 6 and
§ 17.2.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

15.9. No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the Syndication Agent, the Arranger or the Book Runner listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Credit Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder.

16. ASSIGNMENT AND PARTICIPATION.

16.1. Successors and Assigns; Conditions to Assignment.

(a) The provisions of this Credit Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (x) the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender; and (y) no Lender may assign or otherwise transfer any
of its rights or obligations hereunder except (i) to an Eligible Assignee in
accordance with the provisions of clause (b) of this § 16.1, (ii) by way of
participation in accordance with the provisions of § 16.4, or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
§ 16.5 (and any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Credit Agreement, expressed or implied,



--------------------------------------------------------------------------------

shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in § 16.4 and, to the extent expressly contemplated hereby, an
Indemnitee) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Credit Agreement (including all
or a portion of its Commitment and the Revolving Credit Loans (including for
purposes of this clause (b), participations in Reimbursement Obligations) at the
time owing to it); provided that (i) except in the case of an assignment of the
entire remaining amount of the assigning Lender’s Commitment and the Revolving
Credit Loans at the time owing to it or in the case of an assignment to a Lender
or an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans outstanding thereunder) subject to each such assignment, determined
as of the date the Assignment and Acceptance (as defined below) with respect to
such assignment is delivered to the Administrative Agent or, if “Effective Date”
is specified in the Assignment and Acceptance, as of the Effective Date, shall
not be less than $5,000,000, in respect of assignments of Commitments and/or
Revolving Credit Loans unless, in each case, each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Credit Agreement with respect to the Revolving Credit Loans or the
Commitment assigned; (iii) any assignment of a Commitment must be approved by
the Administrative Agent unless the Person that is the proposed assignee is
itself a Lender (whether or not the proposed assignee would otherwise qualify as
an Eligible Assignee); and (iv) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance substantially
in the form of Exhibit D hereto (an “Assignment and Acceptance”), together with
a processing and recordation fee of $3,500 payable by the assigning Lender and
the Eligible Assignee, if not a Lender, shall deliver to the Administrative
Agent an administrative questionnaire in the form supplied by the Administrative
Agent, provided, further, that no Lender may assign its interest, rights and
obligations under this Credit Agreement to a competitor of the Borrowers or any
of their Subsidiaries, or an adverse party in any legal or arbitration
proceeding with the Borrowers or any of their Subsidiaries (as determined by the
Borrowers). Subject to acceptance and recording thereof by the Administrative
Agent pursuant to § 16.2, from and after the effective date specified in each
Assignment and Acceptance, the Eligible Assignee thereunder shall be a party to
this Credit Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Credit Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits of §§ 6.2, 6.6, 6.8, 6.10, 17.2 and 17.3
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note(s) to the assignee Lender. Any assignment or transfer by a Lender
of rights or obligations under this Credit Agreement that does not comply with
this clause (b) shall be treated for purposes of this Credit Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with § 16.4.



--------------------------------------------------------------------------------

16.2. Certain Representations and Warranties; Limitations; Covenants. By
executing and delivering an Assignment and Acceptance, the parties to the
assignment thereunder confirm to and agree with each other and the other parties
hereto as follows:

(a) other than the representation and warranty that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim, the assigning Lender makes no representation or warranty, express
or implied, and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Credit
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or the attachment,
perfection or priority of any security interest or mortgage,

(b) the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Credit Party or
any other Person primarily or secondarily liable in respect of any of the
Obligations, or the performance or observance by a Credit Party or any other
Person primarily or secondarily liable in respect of any of the Obligations of
any of their obligations under this Credit Agreement or any of the other Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto;

(c) such assignee confirms that it has received a copy of this Credit Agreement,
together with copies of the most recent financial statements referred to in
§ 8.4 and § 9.4 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance;

(d) such assignee will, independently and without reliance upon the assigning
Lender, the Administrative Agent, the Collateral Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Credit Agreement;

(e) such assignee appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under this Credit Agreement and the other Loan Documents as are delegated
to the Administrative Agent or Collateral Agent by the terms hereof or thereof,
together with such powers as are reasonably incidental thereto;

(f) such assignee agrees that it will perform in accordance with the Credit
Agreement and the other Loan Documents all of the obligations that by the terms
thereof are required to be performed by it as a Lender;

(g) such assignee represents and warrants that it is legally authorized to enter
into such Assignment and Acceptance;

(h) such assignee acknowledges that it has made arrangements with the assigning
Lender satisfactory to such assignee with respect to its pro rata share of
Letter of Credit Fees in respect of outstanding Letters of Credit; and



--------------------------------------------------------------------------------

(i) such assignee acknowledges that it has complied with the provisions of
§ 6.2.3 to the extent applicable.

16.3. Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Revolving Credit Loans and Reimbursement
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, in the
absence of manifest error, and the Borrowers, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Credit
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrowers at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or other substantive
change to the Loan Documents is pending, any Lender wishing to consult with
other Lenders in connection therewith may request and receive from the
Administrative Agent a copy of the Register. Upon its receipt of an Assignment
and Acceptance executed by the parties to such assignment, together with each
Note subject to such assignment, the Administrative Agent shall (a) record the
information contained therein in the Register, and (b) give prompt notice
thereof to the Borrowers and the Lenders (other than the assigning Lender).
Within five (5) Business Days after receipt of such notice, the Borrowers, at
their own expense, shall execute and deliver to the Administrative Agent, in
exchange for each surrendered Note, a new Note to the order of such Assignee in
an amount equal to the amount assumed by such Assignee pursuant to such
Assignment and Acceptance and, if the assigning Lender has retained some portion
of its obligations hereunder, a new Note to the order of the assigning Lender in
an amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance and shall otherwise be in substantially the form of the assigned
Notes. The surrendered Notes shall be cancelled and returned to the Borrowers.

16.4. Participations.

(a) Any Lender may at any time, without the consent of, or notice to, the
Borrowers or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Borrowers or any of the
Borrowers’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Revolving Credit Loans
(including such Lender’s Letter of Credit Participations) owing to it); provided
that (i) each such participation shall be in an amount of not less than
$5,000,000, (ii) such Lender’s obligations under this Credit Agreement shall
remain unchanged, (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, and (iv) the Borrowers,
the Administrative Agent, the Collateral Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Credit Agreement; provided, further,
no Lender may sell a participation to



--------------------------------------------------------------------------------

a competitor of the Borrowers or any of their Subsidiaries, or an adverse party
in any legal or arbitration proceeding with the Borrowers or any of their
Subsidiaries (as determined by the Borrowers). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Credit Agreement and to
approve any amendment, modification or waiver of any provision of this Credit
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a) and (b) of § 17.14 that
directly affects such Participant. Subject to clause (b) of this § 16.4, the
Borrower agrees that each Participant shall be entitled to the benefits of
§§ 6.2, 6.6, 6.8 and 6.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to § 16.1. To the extent permitted
by law, each Participant also shall be entitled to the benefits of § 17.1 as
though it were a Lender, provided such Participant agrees to be subject to
§ 17.1 as though it were a Lender.

(b) A Participant shall not be entitled to receive any greater payment under
§ 6.2, § 6.6, or § 6.8 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Non-U.S. Lender if it were a
Lender shall not be entitled to the benefits of § 6.2 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with § 6.2.3 as though it
were a Lender.

16.5. Assignee or Participant Affiliated with the Borrowers. If any Eligible
Assignee is an Affiliate of any Credit Party, then any such assignee Lender
shall have no right to (a) attend meetings of the Lenders or (b) vote as a
Lender hereunder or under any of the other Loan Documents for purposes of
granting consents or waivers or for purposes of agreeing to amendments or other
modifications to any of the Loan Documents or for purposes of making requests to
the Administrative Agent pursuant to § 14.1 or § 14.2, and the determination of
the Required Lenders shall for all purposes of this Credit Agreement and the
other Loan Documents be made without regard to such Eligible Assignee’s interest
in any of the Revolving Credit Loans or Reimbursement Obligations. If any Lender
sells a participating interest in any of the Revolving Credit Loans or
Reimbursement Obligations to the Borrowers or an Affiliate of any Borrower, then
such transferor Lender shall promptly notify the Administrative Agent of the
sale of such participation and such transferor Lender shall have no right to
vote as a Lender hereunder or under any of the other Loan Documents for purposes
of granting consents or waivers or for purposes of agreeing to amendments or
modifications to any of the Loan Documents or for purposes of making requests to
the Administrative Agent pursuant to § 14.1 or § 14.2 to the extent that such
participation is beneficially owned by the Borrowers or any Affiliate of any
Borrower, and the determination of the Required Lenders shall for all purposes
of this Credit Agreement and the other Loan Documents be made without regard to
the interest of such transferor Lender in the Revolving Credit Loans or
Reimbursement Obligations to the extent of such participation.

16.6. Miscellaneous Assignment Provisions. Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this Credit
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.



--------------------------------------------------------------------------------

16.7. Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Revolving Credit Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Revolving Credit Loans and
participations in Letters of Credit in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs.

17. PROVISIONS OF GENERAL APPLICATIONS.

17.1. Setoff. The Borrowers hereby grant to the Administrative Agent, the
Collateral Agent and each of the Lenders a continuing lien, security interest
and right of setoff as security for all liabilities and obligations to the
Administrative Agent, the Collateral Agent and each Lender, whether now existing
or hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
the Administrative Agent, the Collateral Agent or such Lender or any Lender
Affiliate and their successors and assigns or in transit to any of them;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of § 2.11 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Regardless of the adequacy of any collateral, if
any of the Obligations are due and payable and have not been paid or any Event
of Default shall have occurred, any deposits or other sums credited by or due
from any of the Lenders to any of the Borrowers and any securities or other
property of any of the Borrowers in the possession of such Lender may be applied
to or set off by such Lender against the payment of Obligations and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrowers to such Lender. ANY AND
ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT
TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER ARE HEREBY KNOWINGLY,



--------------------------------------------------------------------------------

VOLUNTARILY AND IRREVOCABLY WAIVED. Each of the Lenders agrees with each other
Lender that (a) if an amount to be set off is to be applied to Indebtedness of
any of the Borrowers to such Lender, other than Indebtedness evidenced by the
Notes held by such Lender or constituting Reimbursement Obligations owed to such
Lender, such amount shall be applied ratably to such other Indebtedness and to
the Indebtedness evidenced by all such Notes held by such Lender or constituting
Reimbursement Obligations owed to such Lender, and (b) if such Lender shall
receive from any of the Borrowers, whether by voluntary payment, exercise of the
right of setoff, counterclaim, cross action, enforcement of the claim evidenced
by the Notes held by, or constituting Reimbursement Obligations owed to, such
Lender by proceedings against such Borrower at law or in equity or by proof
thereof in bankruptcy, reorganization, liquidation, receivership or similar
proceedings, or otherwise, and shall retain and apply to the payment of the Note
or Notes held by, or Reimbursement Obligations owed to, such Lender any amount
in excess of its ratable portion of the payments received by all of the Lenders
with respect to the Notes held by, and Reimbursement Obligations owed to, all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Notes held by it or Reimbursement Obligations
owed it, its proportionate payment as contemplated by this Credit Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender, such disposition and arrangements shall be rescinded and the
amount restored to the extent of such recovery, but without interest.

17.2. Expenses. Subject to § 6.12(i), the Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, and their Affiliates (including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Administrative Agent in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Collateral Agent or any Lender) and shall pay all reasonable fees and time
charges for attorneys who may be employees of the Administrative Agent, the
Collateral Agent or any Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Credit Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. The covenants
contained in this § 17.2 shall survive payment or satisfaction in full of all
other Obligations.

17.3. Indemnification. Subject to § 6.12(i) and § 17.4, each Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), the Collateral
Agent (and any sub-agent thereof) and each Lender, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any



--------------------------------------------------------------------------------

and all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent or the Collateral Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Credit Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
the Administrative Agent to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Substances on or from any property owned or operated by
the Borrowers or any of their Subsidiaries, or any environmental liability
related in any way to the Borrowers or any of their Subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by any Borrower or any other Credit Party,
and regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Borrower or any other Credit Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document, if such Borrower or such Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction. The covenants contained in
this § 17.3 shall survive payment or satisfaction in full of all other
Obligations.

17.4. Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. To the fullest extent permitted by applicable law,
neither the Administrative Agent or the Collateral Agent nor any Lender shall
assert, and the Administrative Agent, Collateral Agent and each Lender hereby
waives, any claim against any Borrower, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Credit
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in § 17.3
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Credit Agreement or the
other Loan Documents or



--------------------------------------------------------------------------------

the transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

17.5. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Credit
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

17.6. Treatment of Certain Confidential Information.

17.6.1. Confidentiality. The Administrative Agent, the Collateral Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Credit Agreement or any other Loan Document or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Credit Agreement or any Eligible Assignee
invited to be a Lender pursuant to § 3 or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Borrower and its obligations, (g) with the consent of the Borrowers or (h) to
the extent such Information (x) becomes publicly available other than as



--------------------------------------------------------------------------------

a result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Collateral Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrowers.

For purposes of this Section, “Information” means all information received from
any Borrower or any Subsidiary relating to any Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, the Collateral Agent or any Lender on a
nonconfidential basis prior to disclosure by any Borrower or any Subsidiary,
provided that, in the case of information received from any Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

The Administrative Agent, the Collateral Agent and the Lenders acknowledge that
(a) the Information may include material non-public information concerning a
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable law,
including United States Federal and state securities laws.

17.7. Survival of Covenants, Etc. All covenants, agreements, representations and
warranties made herein, in the Notes, in any of the other Loan Documents or in
any documents or other papers delivered by or on behalf of any Credit Party or
any of its Subsidiaries pursuant hereto shall be deemed to have been relied upon
by the Lenders, the Administrative Agent and the Collateral Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Revolving Credit Loans
and the issuance, extension or renewal of any Letters of Credit, as herein
contemplated, and shall continue in full force and effect so long as any Letter
of Credit or any amount due under this Credit Agreement or the Notes or any of
the other Loan Documents remains outstanding or any Lender has any obligation to
make any Revolving Credit Loans or the Administrative Agent has any obligation
to issue, extend or renew any Letter of Credit, and for such further time as may
be otherwise expressly specified in this Credit Agreement. All statements
contained in any certificate or other paper required to be delivered to any
Lender, the Administrative Agent or the Collateral Agent at any time by or on
behalf of any Credit Party or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by such Credit Party or such Subsidiary
hereunder.



--------------------------------------------------------------------------------

17.8. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent or the Collateral Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 17.8; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified on Schedule 17.8.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to § 2 if such Lender, has notified the Administrative
Agent, that it is incapable of receiving notices under such Article by
electronic communication. The Administrative Agent or any Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

17.9. Governing Law. THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS
OF THE STATE OF



--------------------------------------------------------------------------------

NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW). EACH PARTY HERETO AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING
THEREIN AND CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON SUCH PERSON BY MAIL AT THE ADDRESS
SPECIFIED IN § 17.8. EACH PARTY HERETO HEREBY WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT
SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

17.10. Headings. The captions in this Credit Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

17.11. Counterparts. This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument. In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought. Delivery by facsimile by
any of the parties hereto of an executed counterpart hereof or of any amendment
or waiver hereto shall be as effective as an original executed counterpart
hereof or of such amendment or waiver and shall be considered a representation
that an original executed counterpart hereof or such amendment or waiver, as the
case may be, will be delivered.

17.12. Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in § 17.14.

17.13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Except as prohibited by law, each party hereto hereby waives any right it may
have to claim or recover in any litigation referred to in the preceding sentence
any special, exemplary, punitive or



--------------------------------------------------------------------------------

consequential damages or any damages other than, or in addition to, actual
damages. Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that each party has been induced to enter into this
Credit Agreement, the other Loan Documents to which it is a party by, among
other things, the waivers and certifications contained herein.

17.14. Consents, Amendments, Waivers, Etc. Any consent or approval required or
permitted by this Credit Agreement to be given by the Lenders may be given, and
any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by any of the Borrowers or any of their Subsidiaries
of any terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Borrowers and the
written consent of the Required Lenders. Notwithstanding the foregoing, no
amendment, modification or waiver shall:

(a) without the written consent of the Borrowers and each Lender:

(i) waive any condition set forth in § 12;

(ii) other than pursuant to a transaction permitted by the terms of this Credit
Agreement, release all or any portion of the Collateral with a book value equal
to or greater than 50% of the aggregate book value of the Collateral prior to
such release (excluding, if any Borrower becomes a debtor under the federal
Bankruptcy Code, the release of “cash collateral”, as defined in Section 363(a)
of the federal Bankruptcy Code pursuant to a cash collateral stipulation with
the debtor approved by the Required Lenders) or a Guarantor from its obligations
under the Guaranty or any Canadian Guaranty;

(iii) amend or waive any provision of this Credit Agreement which requires
pro-rata distributions to each of the Lenders by the Administrative Agent or the
Collateral Agent of payments and/or proceeds received from any Borrower or a
Parent by the Administrative Agent hereunder; and

(iv) amend or waive this § 17.14 or the definition of Required Lenders;

(b) without the written consent of the Borrowers and each Lender affected
thereby:

(i) reduce or forgive the principal amount of any Revolving Credit Loans or
Reimbursement Obligations, or reduce the rate of interest on the Notes or the
amount of the Commitment Fee, the Letter of Credit Fees or any other fees
payable for the account of all of the Lenders (other than (A) interest accruing
pursuant to § 6.11 or (B) as a result of a change in the definition of
Consolidated Total Leverage Ratio or any of the components thereof or the method
of calculation thereof);



--------------------------------------------------------------------------------

(ii)(A) increase the amount of such Lender’s Commitment (other than in
accordance with § 3), (B) extend the expiration date of such Lender’s Commitment
or (C) change the requirement that any scheduled payments of principal of the
Revolving Credit Loans or voluntary or mandatory prepayments of the Revolving
Credit Loans or reductions in the Commitments be applied pro rata to all
Revolving Credit Loans outstanding within the outstanding Commitments; and

(iii) postpone or extend the Maturity Date or any other regularly scheduled
dates for payments of principal of, or interest on, the Revolving Credit Loans
or Reimbursement Obligations or any Fees or other amounts payable to such Lender
(it being understood that (A) a waiver of the application of the default rate of
interest pursuant to § 6.11 (B) any payment pursuant to § 2.6.3(b), and (C) any
vote to rescind any acceleration made pursuant to § 14.1 of amounts owing with
respect to the Revolving Credit Loans and other Obligations shall require only
the approval of the Required Lenders);

(c) without the written consent of the Administrative Agent or the Collateral
Agent, amend or waive § 15 or any other provision applicable to the
Administrative Agent or the Collateral Agent, as applicable;

(d) without the written consent of the Administrative Agent, amend or waive the
amount or time of payment of any Letter of Credit Fees or other fees payable for
the Administrative Agent’s account or any provision relating to Letters of
Credit.

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon. No course of dealing or delay or omission
on the part of the Administrative Agent, the Collateral Agent or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto. No notice to or demand upon the Borrowers shall entitle the
Borrowers to other or further notice or demand in similar or other
circumstances.

Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
Collateral Agent may, without the consent of any Lender, (x) release its liens
on the Collateral solely to the extent that such Collateral is sold or otherwise
disposed of in accordance with the terms of this Credit Agreement, including
without limitation, § 10.5.2 or (y) take any and all action necessary,
including, without limitation, entering into joinder and accession agreements
with additional Subsidiaries and amendments to any of the Security Documents,
all in furtherance of the provisions of § 9.14.

Notwithstanding the foregoing, if any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender and that has been approved by the Required
Lenders, the Borrowers may replace such non-consenting Lender in accordance with
§ 6.9(c)(ii) as though such Lender were an Affected Lender; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders),



--------------------------------------------------------------------------------

except that (x) the Commitment of any Defaulting Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

17.15. Borrowers’ Representative. Each of the Borrowers hereby irrevocably
appoints the Domestic Borrower as such Borrower’s representative and agent for
all purposes under this Credit Agreement and authorizes the Domestic Borrower,
on behalf of each such Borrower and in each such Borrower’s name to give and
receive all notices and documents, certificates and instruments to be given or
received by the Borrowers or any of them in connection with this Credit
Agreement and the other Loan Documents, including receipt of service of legal
process in connection with any suit or proceeding arising under, or in
connection with the transactions contemplated by this Credit Agreement, delivery
of Loan Requests, Conversion Requests, Compliance Certificates and requests for
waivers and amendments and to acknowledge or consent to any amendments, waivers
or assignments.

17.16. Severability. The provisions of this Credit Agreement are severable and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Credit Agreement in
any jurisdiction. Without limiting the foregoing provisions of this § 17.16, if
and to the extent that the enforceability of any provisions in this Credit
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

17.17. Advertising, Promotion and Marketing. The Administrative Agent and each
Lender may, with the written consent of each Borrower, include references to
such Borrower, its Subsidiaries and any other Credit Party, and utilize any logo
or other distinctive symbol associated with such Borrower, its Subsidiaries or
any other Credit Party, in connection with any advertising, promotion or
marketing undertaken by the Administrative Agent or such Lender.

17.18. USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of the Borrowers and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify the Borrowers in
accordance with the Patriot Act. Each Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.



--------------------------------------------------------------------------------

17.19. 2004 Credit Agreement Superseded.

(a) On the Closing Date, this Credit Agreement shall supersede the 2004 Credit
Agreement in its entirety, except as provided in this § 17.19. On the Closing
Date, the rights and obligations of the parties evidenced by the 2004 Credit
Agreement shall be evidenced by this Credit Agreement and the other Loan
Documents, and the existing Letters of Credit issued by the Administrative Agent
for the account of the Domestic Borrower prior to the Closing Date shall be
treated as Letters of Credit under this Credit Agreement and the Domestic
Borrower hereby affirms its obligations with respect thereto as continuing
Obligations hereunder. The parties hereto agree that the changes to the terms
and conditions of the 2004 Credit Agreement set out herein and the execution of
these presents shall not constitute novation and all the security interests,
pledges and other collateral of whatever nature securing any of the Obligations
hereunder and under the Loan Documents and evidenced by the Security Documents
shall continue to apply. Without limiting the generality of the foregoing and to
the extent necessary, the Lenders and the Administrative Agent reserve all of
their rights under each of the Loan Documents.

(b) All interest, fees and expenses, if any, owing or accruing under or in
respect of the 2004 Credit Agreement through the Closing Date shall be
calculated as of the Closing Date (pro rated in the case of any fractional
periods) and paid to the Administrative Agent in accordance with the terms of §
12.15 for the account of the lenders or the administrative agent under the 2004
Credit Agreement, as appropriate. On or prior to the Closing Date, the Domestic
Borrower shall prepay, or convert to Base Rate Loans, any “Eurodollar Rate
Loans” outstanding under the 2004 Credit Agreement and, if applicable, shall pay
any amounts payable under § 6.9 of the 2004 Credit Agreement in respect of any
such prepayment. Any “Base Rate Loan” outstanding under the 2004 Credit
Agreement on the Closing Date shall be treated as a Base Rate Loan hereunder and
the Lenders shall make such adjustments among themselves to insure that on the
Closing Date each Lender shall have funded to the Administrative Agent for the
account of Bank of America such Lender’s Commitment Percentage thereof.
Commencing on the Closing Date, all interest, fees and expenses hereunder shall
be payable by the Borrowers to the Administrative Agent, for the account of the
Lenders or the Administrative Agent, as applicable hereunder, in accordance with
the provisions of this Credit Agreement.

[Remainder of page intentionally left blank.]